Exhibit 10.1

 

PNC EQUIPMENT FINANCE, LLC

 

MASTER LEASE AGREEMENT

 

THIS MASTER LEASE AGREEMENT (this “Lease”) is made as of October 29, 2015,
between PNC EQUIPMENT FINANCE, LLC, its successors and assigns (“Lessor”), and
ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a Delaware limited partnership
(“ARLP”), HAMILTON COUNTY COAL, LLC, a Delaware limited liability company
(“HCC”) and WHITE OAK RESOURCES LLC, a Delaware limited liability company
(“White Oak”), and their respective successors and permitted assigns (ARLP, HCC
and White Oak, collectively and jointly and severally, “Lessee”).

 

Lessee desires to lease from Lessor the equipment and other property (the
“Equipment”) described in each Equipment Schedule executed pursuant to this
Lease (each, a “Schedule”) incorporating by reference the terms and conditions
of this Lease (the term “Lease” shall also include any Riders to this Lease
entered into with respect to such Schedule).  Certain definitions and
construction of certain of the terms used in this Lease are provided in
Section 19 hereof.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Lease agree as follows:

 

1.             AGREEMENT TO LEASE; TERM.  This Lease is effective as of the date
specified above.  By entering into a Schedule, Lessor leases the Equipment
described therein to Lessee, and Lessee leases such Equipment from Lessor, in
each case, subject to the terms and conditions in this Lease and such Schedule
and all of the other documents and agreements executed in connection herewith
(collectively, the “Lease Documents”).  Each Schedule, incorporating the terms
and conditions of this Lease, will constitute a separate instrument of lease. 
The term of lease with respect to each item of Equipment leased under a Schedule
shall commence on the date of execution of such Schedule and continue for the
term provided in that Schedule.

 

2.             RENT.  Lessee shall pay Lessor (a) the rental installments
(“Basic Rent”) as and when specified in each Schedule, without demand, and
(b) all of the other amounts payable in accordance with this Lease, such
Schedule and/or any of the other Lease Documents (“Other Payments”, and together
with the Basic Rent, collectively, the “Rent”).  Upon Lessee’s execution
thereof, the related Schedule shall constitute a non-cancelable net lease, and
Lessee’s obligation to pay Rent, and otherwise to perform its obligations under
or with respect to such Schedule and all of the other Lease Documents, are and
shall be absolute and unconditional and shall not be affected by any
circumstances whatsoever, including any right of setoff, counterclaim,
recoupment, deduction, defense or other right which Lessee may have against
Lessor, the manufacturer or vendor of the Equipment (the “Suppliers”), or anyone
else, for any reason whatsoever (each, an “Abatement”).  Lessee agrees that all
Rent shall be paid in accordance with Lessor’s or Assignee’s written direction. 
Time is of the essence.  If any Rent is not paid within ten (10) days of the due
date, Lessor may collect, and Lessee agrees to pay, a late charge (“Late
Charge”) equal to the percentage set forth in the related Schedule as the “Late
Charge Rate” of the amount not timely paid.

 

3.             REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF LESSEE.  Lessee
represents, warrants and agrees that, as of the effective date of this Lease and
of each Schedule: (a) Lessee has the form of business organization indicated,
and is and will remain duly organized and existing in good standing under the
laws of the state specified, under Lessee’s signature and is duly qualified to
do business wherever necessary to perform its obligations under the Lease
Documents, including, in the case of each Lessee that is maintaining or
operating the Equipment in a jurisdiction, each such jurisdiction in which the
Equipment is or will be located.  Lessee’s legal name is as shown in the
preamble of this Lease; and Lessee’s Federal Employer Identification Number and
organizational number are as set forth under Lessee’s signature.  Within the
previous six (6) years, Lessee has not changed its name, done business under any
other name, or merged or been the surviving entity of any merger, except as
disclosed to Lessor in writing. (b) The Lease Documents (1) have been duly
authorized by all necessary action consistent with Lessee’s form of
organization, (2) do not require the approval of, or giving notice to, any
governmental authority, (3) do not contravene or constitute a default under any
applicable law, Lessee’s organizational documents, or any agreement, indenture,
or other instrument to which Lessee is a party or by which it may be bound, and
(4) constitute legal, valid and binding obligations of Lessee enforceable
against Lessee, in accordance with the terms thereof.  (c) There are no pending
actions or proceedings to which Lessee is a party, and there are no other
pending or threatened actions or proceedings of which Lessee has knowledge,
before any court, arbitrator or

 

LEASE AGREEMENT — LEASE FOR SECURITY

 

--------------------------------------------------------------------------------


 

administrative agency, which, either individually or in the aggregate, would
have a Material Adverse Effect.  As used herein, “Material Adverse Effect” shall
mean (i) a materially adverse effect on the business, condition (financial or
otherwise), operations, performance or properties of Lessee, or on Lessor’s
rights and remedies under this Lease, or (ii) a material impairment of the
ability of Lessee to perform its obligations under or remain in compliance with
such Schedule or any of the other Lease Documents.  Further, Lessee is not in
default under any financial or other material agreement that, either
individually, or in the aggregate, would have a Material Adverse Effect. 
(d) All of the Equipment covered by such Schedule is located solely in the
jurisdiction(s) specified in such Schedule.  (e) Under the applicable laws of
each such jurisdiction, such Equipment consists (and shall continue to consist)
solely of personal property and not fixtures.  Such Equipment is removable from
and is not essential to the premises at which it is located.  (f) The
consolidated financial statements of Lessee (copies of which have been furnished
to Lessor) have been prepared in accordance with generally accepted accounting
principles consistently applied (“GAAP”), and fairly present Lessee’s financial
condition and the results of its operations on a consolidated basis as of the
date of and for the period covered by such statements, and since the date of
such statements there has been no material adverse change in such conditions or
operations.  (g) With respect to any Collateral, Lessee has good title to,
rights in, and/or power to transfer all of the same. (h)  The Supplier is not an
affiliate of Lessee.  (i)  The Purchase Agreement (as such term is hereinafter
defined) represents an arms’ length transaction and the purchase price for the
Equipment specified therein is the amount obtainable in an arms’ length
transaction between a willing and informed buyer and a willing and informed
seller under no compulsion to sell.

 

4.             FURTHER ASSURANCES AND OTHER COVENANTS.  Lessee agrees as
follows: (a) Lessee will furnish Lessor with (1) Lessee’s consolidated balance
sheet, statement of income and statement of retained earnings, prepared in
accordance with GAAP, certified by a recognized firm of certified public
accountants, within one hundred twenty (120) days of the close of each fiscal
year of Lessee, (2) Lessee’s consolidated quarterly financial report certified
by the chief financial officer of Lessee, within sixty (60) days of the close of
each fiscal quarter of Lessee, and (3) all of Lessee’s parent company’s Forms
10-K and 10-Q, if any, filed with the Securities and Exchange Commission (“SEC”)
as and when filed (by furnishing these SEC forms, or making them publicly
available in electronic form, in each case, within the time periods set forth in
clauses (1) and (2), Lessee shall be deemed to have satisfied the requirements
of clauses (1), (2) and (3)). (b) Lessee shall obtain and deliver to Lessor
and/or promptly execute or otherwise authenticate any documents, filings,
waivers (including any landlord and mortgagee waivers), releases and other
records, and will take such further action as Lessor may reasonably request in
furtherance of Lessor’s rights under any of the Lease Documents.  Lessee will
deliver to Lessor any additional information reasonably requested by Lessor
relating to the Equipment and/or the general financial condition of Lessee. 
Lessee irrevocably authorizes Lessor to file UCC financing statements (“UCCs”),
and other filings with respect to the Equipment or any Collateral.  Without
Lessor’s prior written consent, Lessee agrees not to file any corrective or
termination statements or partial releases with respect to any UCCs filed by
Lessor pursuant to this Lease. (c) Lessee shall provide written notice to
Lessor: (1) thirty (30) days prior to any change in Lessee’s name or
jurisdiction or form of organization; (2) promptly upon the occurrence of any
Event of Default (as defined in Section 15) or event which, with the lapse of
time or the giving of notice, or both, would become an Event of Default (a
“Default”); and (3) promptly upon Lessee becoming aware of any alleged violation
of applicable law relating to the Equipment or this Lease.  (d)  Lessee has been
advised by Lessor that the USA Patriot Act establishes minimum standards of
account information to be collected and maintained by Lessor, and that to help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account; and specifically,
this means that when Lessee executes this Lease, Lessor may ask for Lessee’s
name and address, the date of birth of the officers executing this Lease, and
other information that will allow Lessor to identify Lessee; and that Lessor may
also ask to see the driver’s license or other identifying documents of the
officers of Lessee executing this Lease.  (e) Lessee is and will remain in
material compliance with all applicable laws.  (f)  As of the date of this
Lease, as of the date of each advance of proceeds under a Schedule pursuant to
this Lease, as of the date of any renewal, extension or modification of this
Lease or any Schedule, and at all times that any obligations exist hereunder:
(1) neither Lessee nor any guarantor, or any other obligor of the obligations
created hereunder (together, the “Obligor”) (i) is listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person
or entity, or subject to any limitations or prohibitions (including but not
limited to the blocking of property or rejections of transactions) under any
order or directive of any Compliance Authority; (ii) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person; or (iii) does business in or with, or derives any of its operating
income from investments in or transactions with, any Sanctioned Person or
Sanctioned Country in violation of any law or regulation enforced by any
Compliance Authority; (2) the proceeds of this Lease, and any Lease executed
hereunder, will not be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Country; and (3) each Obligor is in compliance with, and no Obligor engages in
any dealings or transactions prohibited by, any laws of the United States
including the USA Patriot Act, the Trading with the Enemy Act, or the U.S.
Foreign Corrupt Practices Act of 1977, all as amended, supplemented or replaced
from time to time.  As used herein: “Compliance Authority” means each and all of
the (A) U.S. Department of the Treasury’s Office of

 

--------------------------------------------------------------------------------


 

Foreign Asset Control; (B) U.S. Treasury Department/Financial Crimes Enforcement
Network; (C) U.S. State Department/Directorate of Defense Trade Controls;
(D) U.S. Commerce Department/Bureau of Industry and Security; (E) U.S. Internal
Revenue Service; (F) U.S. Justice Department; and (G) U.S. Securities and
Exchange Commission; “Sanctioned Country” means a country subject to a sanctions
program maintained by any Compliance Authority; and “Sanctioned Person” means
any individual person, a group, regime, entity or thing subject to, or specially
designated under, any sanctions program maintained by any Compliance Authority.

 

Upon the occurrence of an Incorporation Event (as defined below), all covenants
of Lessee that are based upon a specified level or ratio relating to assets,
liabilities, indebtedness, rentals, net worth, cash flow, earnings,
profitability, or any other accounting-based measurement or test, now or
hereafter existing (collectively, the “Additional Covenants”), in any agreement
between Lessee and PNC Bank, National Association or any affiliate thereof as a
participant (a “Bank Facility”) shall be deemed permanently incorporated into
this Lease, in their then existing form without further modification or
amendment except as may be agreed to in writing by Lessor.  As used herein,
“Incorporation Event” means (x) PNC Bank, National Association or any affiliate
thereof is no longer participating in the Bank Facility and/or (y) the
cancellation or termination of a Bank Facility due to voluntary prepayment,
payment at maturity, default or otherwise.  Amendment or restatement of a Bank
Facility shall not be considered cancellation or termination of such Bank
Facility for purposes of clause (y).  Upon an Incorporation Event, Lessee shall
promptly provide Lessor (i) prior written notice of the cancellation or
termination of a Bank Facility for any reason, and (ii) upon request from
Lessor, copies of any certificates of compliance and supporting information and
reports in the form required pursuant to a Bank Facility as they pertain to the
Additional Covenants, and shall continue to provide the same to Lessor
notwithstanding the cancellation or other termination of such Bank Facility for
so long as any Obligations owing to Lessor remain outstanding in connection with
this Lease.

 

5.             CONDITIONS PRECEDENT.  Lessor’s agreement to purchase and lease
any Equipment under a Schedule, is conditioned upon Lessor’s determination that
all of the following have been satisfied: (a) Lessor having received the
following, in form and substance reasonably satisfactory to Lessor: (1) evidence
as to due compliance with the insurance provisions of Section 11; (2) lien
searches in the jurisdiction of Lessee’s organization, and wherever else Lessor
deems appropriate; (3) UCCs, real property waivers and all other filings
required by Lessor; (4) a certificate of an appropriate officer of Lessee
certifying: (A) resolutions duly authorizing the transactions contemplated in
the applicable Lease Documents, and (B) the incumbency and signature of the
officers of Lessee authorized to execute such documents; (5) if requested by
Lessor, an opinion of counsel for Lessee as to each of the matters set forth in
sub-parts (a) through (c) of Section 3; (6) the only manually executed original
of the Schedule, and counterpart originals of all other Lease Documents; (7) all
purchase documents pertaining to the Equipment (collectively, the “Purchase
Agreement”); (8) if requested by Lessor, good standing certificates from the
jurisdiction of Lessee’s organization and, in the case of each Lessee
maintaining or operating Equipment in a particular jurisdiction, the location of
the Equipment, and evidence of Lessee’s organizational number; and (9) such
other documents, agreements, instruments, certificates, opinions, and
assurances, as Lessor reasonably may require.  (b) All representations and
warranties provided by Lessee in favor of Lessor in any of the Lease Documents
shall be true and correct on the effective date of the related Schedule
(Lessee’s execution and delivery of the Schedule shall constitute Lessee’s
acknowledgment of the same).  (c) There shall be no Default or Event of Default
under the Schedule or any other Lease Documents.  (d) No event shall have
occurred which could reasonably be expected to cause a Material Adverse Effect
and no material litigation shall have been initiated against Lessee or any
Obligor. The Equipment shall have been delivered to and accepted by Lessee, as
evidenced by the Schedule, and shall be in the condition and repair required
hereby; and on the effective date of such Schedule Lessor shall have received
good title to the Equipment described therein, free and clear of any claims,
liens, attachments, rights of others and legal processes (“Liens”).

 

6.             ACCEPTANCE UNDER LEASE.  Lessor hereby appoints Lessee as
Lessor’s agent for the sole purpose of accepting delivery of the Equipment from
the Supplier.  Upon delivery, Lessee shall inspect and, if conforming to the
condition required by the applicable Purchase Agreement, accept the Equipment
and execute and deliver to Lessor a Schedule describing such Equipment. The
Schedule will evidence Lessee’s unconditional and irrevocable acceptance under
the Schedule of the Equipment described therein.  However, if Lessee fails to
accept delivery of any item of the Equipment, or accepts such Equipment but
fails to satisfy any or all of the other conditions set forth in Section 5,
Lessor shall have no obligation to purchase or lease such Equipment.  In such
event, Lessor’s rights shall include, among other things, the right to demand
that Lessee (a) fully assume all obligations as purchaser of the Equipment, with
the effect of causing Lessor to be released from any liability relating thereto,
(b) immediately remit to Lessor an amount sufficient to reimburse it for all
advance payments, costs, taxes or other charges paid or incurred with respect to
the Equipment (including any of such amounts paid by Lessor to Supplier under
the Purchase Agreement or as a reimbursement to Lessee), together with

 

--------------------------------------------------------------------------------


 

interest at the Default Rate accruing from the date or dates such amounts were
paid by Lessor until indefeasibly repaid by Lessee in full, and (c) take all
other actions necessary to accomplish such assumption.

 

7.             USE AND MAINTENANCE.  (a) Lessee shall (1) use the Equipment
solely at Mine #1 in Mcleansboro, Illinois (or such other location as shall have
been previously approved by Lessor in writing) and in the conduct of its
business, for the purpose for which the Equipment was designed, in a careful and
proper manner, and shall not permanently discontinue use of the Equipment;
(2) operate, maintain, service and repair the Equipment, and maintain all
records and other materials relating thereto, (A) in accordance and consistent
with (i) the Supplier’s recommendations and all maintenance and operating
manuals or service agreements, whenever furnished or entered into, including any
subsequent amendments or replacements thereof, issued by the Supplier or service
provider, (ii) the requirements of all applicable insurance policies, (iii) the
Purchase Agreement, so as to preserve all of Lessee’s and Lessor’s rights
thereunder, including all rights to any warranties, indemnities or other rights
or remedies, (iv) all applicable laws, and (v) the prudent practice of other
similar companies in the same business as Lessee, but in any event, to no lesser
standard than that employed by Lessee for comparable equipment owned or leased
by it; and (B) without limiting the foregoing, so as to cause the Equipment to
be in good repair and operating condition and in at least the same condition as
when delivered to Lessee hereunder, except for ordinary wear and tear resulting
despite Lessee’s full compliance with the terms hereof; (3) provide written
notice to Lessor not less than thirty (30) days after any change of the location
of any Equipment (or the location of the principal garage of any Equipment, to
the extent that such Equipment is mobile equipment) as specified in the Schedule
(for the avoidance of doubt, the Lessee shall not move the Equipment to any
location other than the location or locations permitted pursuant to clause
(a)(1) of this Section 7); and (4) not attach or incorporate the Equipment to or
in any other property in such a manner that the Equipment may be deemed to have
become an accession to or a part of such other property.  (b) Within a
reasonable time, Lessee will replace any parts of the Equipment which become
worn out, lost, destroyed, damaged beyond repair or otherwise unfit for use, by
new or reconditioned replacement parts which are free and clear of all Liens and
have a value, utility and remaining useful life at least equal to the parts
replaced (assuming that they were in the condition required by this Lease).  Any
modification or addition to the Equipment that is required by this Lease shall
be made by Lessee.  An interest in all such parts, modifications and additions
to the Equipment immediately shall vest in Lessor, without any further action by
Lessor or any other person, and they shall be deemed incorporated in the
Equipment for all purposes of the related Schedule.  Unless replaced in
accordance with this Section, Lessee shall not remove any parts originally or
from time to time attached to the Equipment, if such parts are essential to the
operation of the Equipment, are required by any other provision of this Lease or
cannot be detached from the Equipment without materially interfering with the
operation of the Equipment or adversely affecting the value, utility and
remaining useful life which the Equipment would have had without the addition of
such parts.  Except as permitted in this Section, Lessee shall not make any
material alterations to the Equipment.  (c) Upon forty-eight (48) hours’ notice,
Lessee shall afford Lessor and/or its designated representatives access to the
premises where the Equipment is located for the purpose of inspecting such
Equipment and all applicable maintenance or other records relating thereto at
any reasonable time during normal business hours; provided, however, if a
Default or Event of Default shall have occurred and then be continuing, no
notice of any inspection by Lessor shall be required.  If any discrepancies are
found as they pertain to the general condition of the Equipment, Lessor will
communicate these discrepancies to Lessee in writing.  Lessee shall then have
thirty (30) days to rectify these discrepancies at its sole expense. Lessee
shall pay all expenses of a re-inspection by Lessor’s appointed representative,
if corrective measures were required.

 

8.             DISCLAIMER; QUIET ENJOYMENT.  (a) THE EQUIPMENT IS LEASED
HEREUNDER “AS IS, WHERE IS”.  LESSOR SHALL NOT BE DEEMED TO HAVE MADE, AND
HEREBY DISCLAIMS, ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, AS
TO THE EQUIPMENT, INCLUDING ANY PART, OR ANY MATTER WHATSOEVER, INCLUDING, AS TO
EACH ITEM OF EQUIPMENT, ITS DESIGN, CONDITION, MERCHANTABILITY, FITNESS FOR ANY
PARTICULAR PURPOSE, TITLE, ABSENCE OF ANY PATENT, TRADEMARK OR COPYRIGHT
INFRINGEMENT OR LATENT DEFECT (WHETHER OR NOT DISCOVERABLE BY LESSEE),
COMPLIANCE OF SUCH ITEM WITH ANY APPLICABLE LAW, CONFORMITY OF SUCH ITEM TO THE
PROVISIONS AND SPECIFICATIONS OF ANY PURCHASE DOCUMENT OR TO THE DESCRIPTION SET
FORTH IN THE RELATED SCHEDULE OR ANY OF THE OTHER LEASE DOCUMENTS, OR ANY
INTERFERENCE OR INFRINGEMENT (EXCEPT AS EXPRESSLY PROVIDED IN SECTION 8(b)), OR
ARISING FROM ANY COURSE OF DEALING OR USAGE OF TRADE, NOR SHALL LESSOR BE
LIABLE, FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES OR FOR
STRICT OR ABSOLUTE LIABILITY IN TORT; AND LESSEE HEREBY WAIVES ANY CLAIMS
ARISING OUT OF ANY OF THE FOREGOING. Without limiting the foregoing, Lessor will
not be responsible to Lessee or any other person with respect to, and Lessee
agrees to bear sole responsibility for, any risk or other matter that is the
subject of Lessor’s disclaimer; and Lessor’s agreement to enter into this Lease
and any Schedule is in reliance upon the freedom from and complete negation of
liability or responsibility for the matters so waived or disclaimed herein or
covered by the indemnity in this Lease.  So long as no Event of Default has
occurred and is continuing, Lessee may exercise Lessor’s rights, if any,

 

--------------------------------------------------------------------------------


 

under any warranty with respect to the Equipment.  Lessee’s exercise of such
rights shall be at its sole risk, shall not result in any prejudice to Lessor,
and may be exercised only during the term of the related Schedule.  Lessee shall
not attempt to enforce any such warranty by legal proceeding without Lessor’s
prior written approval, not to be unreasonably withheld or delayed.  (b)  Lessor
warrants that during the term of each Schedule, so long as no Event of Default
has occurred and is continuing, Lessee’s possession and use of the Equipment
leased thereunder shall not be interfered with by Lessor or anyone rightfully
claiming an interest through Lessor.  The preceding warranty is in lieu of all
other warranties by Lessor, whether written, oral or implied, with respect to
this Lease or the Equipment.  Any actual or purported breach of this warranty
shall not give rise to any Abatement, but Lessee may bring a direct cause of
action against Lessor for any actual damages directly resulting from any such
breach.

 

9.             FEES AND TAXES.  Lessee agrees to: (a) (1) if permitted by law,
file in Lessee’s own name or on Lessor’s behalf, directly with all appropriate
taxing authorities all declarations, returns, inventories and other
documentation with respect to any personal property taxes (or any other taxes in
the nature of or imposed in lieu of property taxes) due or to become due with
respect to the Equipment, and if not so permitted by law, to promptly notify
Lessor and provide it with all information required in order for Lessor to
timely file all such declarations, returns, inventories, or other documentation,
and (2) pay on or before the date when due all such taxes assessed, billed or
otherwise payable with respect to the Equipment directly to the appropriate
taxing authorities; (b) (1) pay when due as requested by Lessor, and (2) defend
and indemnify Lessor on a net after-tax basis against liability for all license
and/or registration fees, assessments, and sales, use, property, excise,
privilege, value added and other taxes or other charges or fees now or hereafter
imposed by any governmental body or agency upon the Equipment or with respect to
the manufacture, shipment, purchase, ownership, delivery, installation, leasing,
operation, possession, use, return, or other disposition thereof or the Rent
hereunder (other than taxes on or measured solely by the net income of Lessor);
and (c) indemnify Lessor against any penalties, charges, interest or costs
imposed with respect to any items referred to in clauses (a) and (b) above (the
items referred to in clauses (a), (b), and (c) above being referred to herein as
“Impositions”).  Any Impositions which are not paid when due and which are paid
by Lessor shall, at Lessor’s option, become immediately due from Lessee to
Lessor.

 

10.      INTENT; GRANTING CLAUSE.  (a) Lessee and Lessor intend that each
Schedule, incorporating by reference the terms of this Lease, constitutes the
retention of a security interest by Lessor in the Equipment described therein
and not a true “lease” as defined in the UCC.  (b) In order to secure the prompt
payment of the Rent and all of the other amounts from time to time outstanding
with respect hereto and to each Schedule, and the performance and observance by
Lessee of all of the provisions hereof and thereof and of all of the other Lease
Documents, Lessee hereby collaterally assigns, grants, and conveys to Lessor, a
security interest in and lien on all of Lessee’s right, title and interest in
and to all of the following (whether now existing or hereafter created, and
including any other collateral described on any rider hereto; the “Collateral”):
(1) the Equipment described in such Schedule or otherwise covered thereby
(including all inventory, fixtures or other property comprising the Equipment),
together with all related software (embedded therein or otherwise) and general
intangibles, all additions, attachments, accessories and accessions thereto
whether or not furnished by the Supplier; (2) all subleases, chattel paper,
accounts, security deposits, and general intangibles relating to such Equipment,
and any and all substitutions, replacements or exchanges for any such item of
Equipment or other above-described collateral, in each such case in which Lessee
shall from time to time acquire an interest; and (3) any and all insurance
and/or other proceeds of the property and other collateral in and against which
a security interest is granted hereunder.  The collateral assignment, security
interest and lien granted herein shall survive the termination, cancellation or
expiration of each Schedule until such time as Lessee’s obligations thereunder
and under the other Lease Documents are fully and indefeasibly discharged;
provided, however, that upon full and indefeasible payment of the Rent and other
amounts owed under any particular Schedule, Lessor shall terminate its security
interest in the Equipment and related Collateral covered by such Schedule and
convey to Lessee all interest in such Equipment and related Collateral on an “AS
IS, WHERE IS” basis without representation and warranty of any kind other than
the Equipment and related Collateral being free of Liens created by or arising
through Lessor.  (c) If a court of competent jurisdiction confirms that any
Schedule is a sale and extension of credit, a lease intended for security, a
loan secured by the Equipment described in such Schedule, or other similar
arrangement, any obligation to pay Basic Rent or any Other Payment, to the
extent constituting the payment of interest, shall be at an interest rate that
is equal to the lesser of the maximum lawful rate permitted by applicable law or
the effective interest rate used by Lessor in calculating such amounts. 
(d) Lessee hereby acknowledges and agrees that, to the extent that Lessor’s
participation in any purchase and lease of an item or items of Equipment
pursuant to this Lease constitutes a financing of Lessee’s acquisition of such
item or items of Equipment, Lessee’s repayment of the amounts of such financing
shall apply on a “first-in/first-out” basis so that portions of the amounts of
such financing used to purchase such item or items of Equipment shall be deemed
repaid in the chronological order of the use of such amounts to purchase the
same.

 

--------------------------------------------------------------------------------


 

11.      INSURANCE.  Upon acceptance under a Schedule, Lessee shall maintain
all-risk insurance coverage with respect to the Equipment insuring against,
among other things: (a) any casualty to the Equipment (or any portion thereof),
including loss or damage due to fire and the risks normally included in extended
coverage, malicious mischief and vandalism, for not less than the Stipulated
Loss Value of the Equipment; and (b) any commercial liability, including without
limitation industrial special risk liability, arising in connection with the
Equipment, including both bodily injury and property damage with a combined
single limit per occurrence of not less than the amount specified in the
Schedule; having a deductible reasonably satisfactory to Lessor.  Lessee shall
cause to be provided to Lessor, prior to the scheduled expiration or lapse of
such insurance coverage, evidence satisfactory to Lessor of renewal or
replacement coverage.  The required insurance policies (including endorsements)
shall (i) be in form and amount reasonably satisfactory to Lessor, and written
by insurers of recognized reputation and responsibility satisfactory to Lessor
(but such insurer shall carry a current rating by A.M. Best Company of at least
“A” for a general policyholder and a financial rating of at least “VIII”),
(ii) be endorsed to name Lessor (and its successors and assigns) as an
additional insured (but without responsibility for premiums) and lender’s loss
payee, (iii) provide that any amount payable under the required casualty
coverage shall be paid directly to Lessor as sole loss payee, and (iv) provide
for thirty (30) days’ written notice by such insurer of cancellation, material
change, or non-renewal.  After Lessor has recovered the Stipulated Loss Value,
plus any other amounts due under Section 12, for Equipment respecting which
there was a casualty event, so long as no Default or Event of Default has
occurred and is continuing, the excess insurance proceeds received by Lessor
respecting such Equipment will be paid over by Lessor to Lessee.  Lessee agrees
that it shall obtain and maintain such other coverages (including pollution
coverage), or cause adjustments to be made to the scope, amount or other aspects
of the existing coverages, promptly upon Lessor’s request, as and when Lessor
deems such additional coverages or modifications to be appropriate in light of
any changes in applicable law, prudent industry practices, Lessee’s anticipated
use of the Equipment or other pertinent circumstances.

 

12.      LOSS AND DAMAGE.  (a) At all times during the term of this Lease,
Lessee shall bear the risk of loss, theft, confiscation, taking, unavailability,
damage or partial destruction of the Equipment and shall not be released from
its obligations under any Schedule or other Lease Document in any such event.
(b) Lessee shall provide prompt written notice to Lessor of any Total Loss or
any material damage to the Equipment.  Any such notice must be provided together
with any damage reports provided to any governmental authority, the insurer or
Supplier, and any documents pertaining to the repair of such damage, including
copies of work orders, and all invoices for related charges. (c) Without
limiting any other provision hereof, Lessee shall repair all damage to any item
of Equipment from any and all causes, other than a Total Loss, so as to cause it
to be in the condition and repair required by this Lease. (d) A “Total Loss”
shall be deemed to have occurred to an item of Equipment upon: (1) the actual or
constructive total loss of any item of the Equipment, (2) the loss,
disappearance, theft or destruction of any item of the Equipment, or damage to
any item of the Equipment that is uneconomical to repair or renders it unfit for
normal use, or (3) the condemnation, confiscation, requisition, seizure,
forfeiture or other taking of title to or use of any item of the Equipment or
the imposition of any Lien thereon by any governmental authority.  On the next
rent payment date following a Total Loss (a “Loss Payment Date”), Lessee shall
pay to Lessor the Basic Rent due on that date plus the Stipulated Loss Value of
the item or items of the Equipment with respect to which the Total Loss has
occurred (the “Lost Equipment”), together with any Other Payments due hereunder
with respect to the Lost Equipment.  Upon making such payment, (i) Lessee’s
obligation to pay future Basic Rent shall terminate solely with respect to the
items of Lost Equipment so paid for, but Lessee shall remain liable for, and pay
as and when due, all Other Payments, and (ii) Lessor shall terminate its
interest in the Lost Equipment, and convey such interest to Lessee on an “AS IS,
WHERE IS” basis without representation and warranty of any kind other than the
Equipment being free of Liens created by or arising through Lessor, but subject
to the requirements of any third party insurance carrier in order to settle an
insurance claim.  As used in this Lease, “Stipulated Loss Value” shall mean the
product of the Total Invoice Cost of the Lost Equipment as set forth in the
applicable Schedule, times the percentage factor applicable to the Loss Payment
Date, as set forth in the Schedule of Stipulated Loss Values incorporated in
such Schedule.  After the final rent payment date of the original term or any
renewal term of a Schedule, the Stipulated Loss Value shall be determined as of
the last rent payment date during the applicable term of such Schedule, and the
applicable percentage factor shall be the last percentage factor set forth in
the Schedule of Stipulated Loss Values incorporated in such Schedule. 
(e) Lessor shall be under no duty to Lessee to pursue any claim against any
person in connection with a Total Loss or other loss or damage but will, upon
Lessee’s request, assign, on an “AS IS, WHERE IS” basis without representation
and warranty of any kind, any claim that may arise in connection with a Total
Loss or other loss or damage. (f) If Lessor receives a payment under an
insurance policy required under this Lease in connection with any Total Loss or
other loss of or damage to an item of Equipment, and such payment is both
unconditional and indefeasible, then provided Lessee shall have complied with
the applicable provisions of this Section, Lessor shall either (1) if received
pursuant to a Total Loss, remit such proceeds to Lessee up to an amount equal to
the amount paid by Lessee to Lessor as the Stipulated Loss Value, or credit such
proceeds against any amounts owed by Lessee pursuant to Section 12(d), or (2) if
received with respect to repairs made pursuant to Section 12(c), remit such
proceeds to Lessee up to an amount equal to the amount of the costs of repair
actually incurred by Lessee, as established to Lessor’s satisfaction.

 

--------------------------------------------------------------------------------


 

13.      REDELIVERY.  (a) If an Event of Default occurs with respect to a
Schedule and Lessee is required to return the Equipment described on such
Schedule to Lessor, Lessee shall return such Equipment to Lessor free and clear
of all Liens whatsoever, to such place(s) within the continental United States
as Lessor shall specify.  Lessee shall provide, at its expense, transit
insurance for the redelivery period in an amount equal to the Stipulated Loss
Value of such Equipment and Lessor shall be named as the loss payee on all such
policies of insurance.  Lessee shall cause: (1) the Supplier’s representative or
other qualified person acceptable to Lessor (the “Designated Person”) to
de-install such Equipment in accordance with the Supplier’s specifications (as
applicable) and pack such Equipment properly and in accordance with the
Supplier’s recommendations (as applicable); and (2) such Equipment to be
transported in a manner consistent with the Supplier’s recommendations and
practices (as applicable).  Upon return, such Equipment shall be:  (i)  in the
same condition as when delivered to Lessee under the related Schedule, ordinary
wear and tear excepted; (ii) mechanically and structurally sound, capable of
performing the functions for which such Equipment was originally designed, in
accordance with the Supplier’s published and recommended specifications (as
applicable); (iii) redelivered with all component parts in good operating
condition (and all components must meet or exceed the Supplier’s minimum
recommended specifications, unless otherwise agreed by Lessor in writing);
(iv) redelivered with all software and documentation necessary for the operation
of such Equipment for the performance of the functions for which such Equipment
was originally designed (whether or not such software is embedded in or
otherwise is a part of such Equipment); and (v)  cleaned and cosmetically
acceptable, with all Lessee-installed markings removed and all rust, corrosion
or other contamination having been removed or properly treated, and in such
condition so that it may be immediately installed and placed in service by a
third party.  Upon delivery, such Equipment shall be in compliance with all
applicable Federal, state and local laws, and health and safety guidelines. 
Lessee shall be responsible for the cost of all repairs, alterations,
inspections, appraisals, storage charges, insurance costs, demonstration costs
and other related costs necessary to cause such Equipment to be in full
compliance with the terms of this Lease.  (b) If requested by Lessor, Lessee
shall also deliver all related records and other data to Lessor, including all
records of maintenance, modifications, additions and major repairs, computerized
maintenance history, and any maintenance and repair manuals (collectively, the
“Records”).  All manuals or other documents delivered to Lessor that are subject
to periodic revision will be fully up-to-date and current to the latest revision
standard of any particular manual or document. In the event any such Records are
missing or incomplete, Lessor shall have the right to cause the same to be
reconstructed at Lessee’s expense. (c) In addition to Lessor’s other rights and
remedies hereunder, if such Equipment and the related Records are not returned
in a timely fashion, or if repairs are necessary to place any item of Equipment
in the condition required in this Section, Lessee shall (i) continue to pay to
Lessor per diem rent at the last prevailing lease rate under the applicable
Schedule with respect to such item of Equipment, for the period of delay in
redelivery, and/or for the period of time reasonably necessary to accomplish
such repairs, and (ii) pay to Lessor an amount equal to the aggregate cost of
any such repairs.  Lessor’s acceptance of such rent on account of such delay
and/or repair does not constitute an extension or renewal of the term of the
related Schedule or a waiver of Lessor’s right to prompt return of such
Equipment in proper condition.  Such amount shall be payable upon the earlier of
Lessor’s demand or the return of such Equipment in accordance with this Lease.
(d) Without limiting any other terms or conditions of this Lease, the provisions
of this Section are of the essence of each Schedule, and upon application to any
court of equity having jurisdiction, Lessor shall be entitled to a decree
against Lessee requiring Lessee’s specific performance of its agreements in this
Section.

 

14.      INDEMNITY.  Lessee shall indemnify, defend and keep harmless Lessor and
any Assignee (as defined in Section 17), and their respective agents and
employees (each, an “Indemnitee”), from and against any and all Claims (other
than such as may directly and proximately result from the actual, but not
imputed, gross negligence or willful misconduct of such Indemnitee), by paying,
on a net after-tax basis, or otherwise discharging same, when and as such Claims
shall become due.  Lessee agrees that the indemnity provided for in this
Section includes the agreement by Lessee to indemnify each Indemnitee from the
consequences of its own simple negligence, whether that negligence is the sole
or concurring cause of the Claims, and to further indemnify each such Indemnitee
with respect to Claims for which such Indemnitee is strictly liable.  Lessor
shall give Lessee prompt notice of any Claim hereby indemnified against and
Lessee shall be entitled to control the defense of and/or to settle any Claim,
in each case, so long as (1) no Default or Event of Default has occurred and is
then continuing, (2) Lessee confirms, in writing, its unconditional and
irrevocable commitment to indemnify each Indemnitee with respect to such Claim,
(3) Lessee is financially capable of satisfying its obligations under this
Section, (4) Lessor approves the defense counsel selected by Lessee, and
(5) there is no reasonable risk of criminal liability being imposed on Lessor or
any of its directors, officers or employees as a result of such Claim.  The term
“Claims” shall mean all claims, allegations, harms, judgments, settlements,
suits, actions, debts, obligations, damages (whether incidental, consequential
or direct), demands (for compensation, indemnification, reimbursement or
otherwise), losses, penalties, fines, liabilities (including strict liability),
charges that Lessor has incurred or for which it is responsible, in the nature
of interest, Liens, and costs (including attorneys’ fees and disbursements and
any other legal or non-legal expenses of investigation or defense of any Claim,
whether or not such Claim is ultimately defeated or enforcing the

 

--------------------------------------------------------------------------------


 

rights, remedies or indemnities provided for hereunder, or otherwise available
at law or equity to Lessor), of whatever kind or nature, contingent or
otherwise, matured or unmatured, foreseeable or unforeseeable, by or against any
person, arising on account of (A) any Lease Document, including the performance,
breach (including any Default or Event of Default) or enforcement of any of the
terms thereof, or (B) the Equipment, or any part or other contents thereof, any
substance at any time contained therein or emitted therefrom, including any
hazardous substances, or the premises at which the Equipment may be located from
time to time, or (C) the ordering, acquisition, delivery, installation or
rejection of the Equipment, the possession of any property to which it may be
attached from time to time, maintenance, use, condition, ownership or operation
of any item of Equipment, and by whomsoever owned, used, possessed or operated,
during the term of any Schedule with respect to that item of Equipment, the
existence of latent and other defects (whether or not discoverable by Lessor or
Lessee) any claim in tort for negligence or strict liability relating to the
Equipment or other Collateral, and any claim for patent, trademark or copyright
infringement relating to the Equipment or other Collateral, or the loss, damage,
destruction, theft, removal, return, surrender, sale or other disposition of the
Equipment, or any item thereof, including Claims involving or alleging
environmental damage, or any criminal or terrorist act, or for whatever other
reason whatsoever.  If any Claim is made against Lessee or an Indemnitee, the
party receiving notice of such Claim shall promptly notify the other, but the
failure of the party receiving notice to so notify the other shall not relieve
Lessee of any obligation hereunder.

 

15.      DEFAULT.  A default shall be deemed to have occurred hereunder and
under a Schedule upon the occurrence of any of the following (each, an “Event of
Default”):  (a) non-payment of Basic Rent within ten (10) days of the applicable
rent payment date (it being agreed that Lessor shall provide notice (which need
not be in writing) to Lessee of such non-payment but that such ten (10)-day
period will begin to run from the relevant rent payment date); (b) non-payment
of any Other Payment within five (5) days after it is due (it being agreed that
Lessor shall provide notice (which need not be in writing) to Lessee of such
non-payment but that such five (5)-day period will begin to run from the
relevant payment due date); (c) failure to maintain, use or operate the
Equipment in material compliance with applicable law; (d) breach by Lessee of
its covenants pursuant to Section 4(f) hereof; (e) failure to obtain, maintain
and comply with all of the insurance coverages required under this Lease;
(f) any transfer or encumbrance, or the existence of any Lien, that is
prohibited by this Lease; (g) a payment or other default by Lessee under any
loan, lease, guaranty or other financial obligation to Lessor or its affiliates
which default entitles the other party to such obligation to exercise remedies;
(h) a payment or other default by Lessee under any material loan, lease,
guaranty or other material financial obligation to any third party which default
has been declared (for the avoidance of doubt, each Bank Facility shall be
considered a material loan for purposes of this clause (h)); (i) a material
inaccuracy in any representation or breach of warranty by Lessee (including any
false or misleading representation or warranty) in any financial statement or
Lease Document, including any omission of any substantial contingent or
unliquidated liability or claim against Lessee (for the avoidance of doubt, no
contingent or unliquidated liability or claim shall be deemed omitted from a
financial statement for purposes of this clause (i) if such liability or claim
is not required by GAAP to be disclosed in such financial statement); (j) the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
by or against Lessee or any of its properties or business (unless, if
involuntary, the proceeding is dismissed within sixty (60) days of the filing
thereof) or the rejection of this Lease or any other Lease Document in any such
proceeding; (k) the failure by Lessee generally to pay its debts as they become
due or its admission in writing of its inability to pay the same; (l) Lessee
shall consolidate or merge with or into any other entity, liquidate or dissolve,
distribute, sell, lease, transfer or dispose of all of its ownership interests,
properties or assets, or any substantial portion thereof, other than in the
ordinary course of its business, provided that Lessee may consolidate or merge
with, or distribute, sell, lease, transfer or dispose of all of its ownership
interests, properties, or assets, or any substantial portion thereof provided
that (i) no later than thirty (30) days after the date of the consummation of
any such merger or transfer, Lessee shall provide notice of such merger or
transfer (a “Lessee Transfer Notice”) to Lessor together with such information
as Lessor shall reasonably request regarding the surviving or successor entity
or transferee, as the case may be, which shall include, without limitation,
historical and pro-forma financial statements as well as such other “know your
customer” information as reasonably requested by Lessor, (ii) such surviving or
successor entity or transferee shall assume, by a written instrument which is
legal, valid and enforceable against such surviving or successor entity or
transferee, all of the obligations of Lessee to Lessor under the Lease and any
Schedule thereto, (iii) within 30 days following Lessor’s receipt of the Lessee
Transfer Notice, Lessor shall give notice to Lessee (the “Lessor Transfer
Notice”) of Lessor’s election, which shall be made in Lessor’s good faith credit
judgment based on Lessor’s customary credit and collateral considerations, to
(x) accept the surviving or successor entity or transferee as the new Lessee
hereunder (and in the case of a merger of White Oak and HCC, whether either
White Oak or HCC is the survivor, Lessor shall accept the survivor thereof under
this clause (x)), or (y) require Lessee or the surviving entity within thirty
(30) business days of the Lessor Transfer Notice to purchase the Equipment for
the Stipulated Loss Value, plus all Rent and other sums due and unpaid as of
such purchase date together with all taxes and charges due upon sale and
(iv) the original Lessee shall remain liable for all obligations of Lessee
hereunder until either (A) the purchase of the Equipment, or (B) the date that
Lessor has notified Lessee of its acceptance of the new Lessee and Lessor has
received evidence satisfactory to Lessor that the new Lessee has validly assumed
the

 

--------------------------------------------------------------------------------


 

obligations of Lessee hereunder pursuant to duly executed documents in form and
substance reasonably acceptable to Lessor; (m) there occurs a default or
anticipatory repudiation under any guaranty executed in connection with this
Lease; (n) failure to satisfy the requirements of any financial covenants set
forth herein, or in any rider to this Lease or any Schedule; or (o) breach by
Lessee of any other covenant, condition or agreement (other than those in items
(a)-(n)) under this Lease or any of the other Lease Documents that continues for
thirty (30) days after Lessor’s written notice to Lessee (but such notice and
cure period will not be applicable unless such breach is curable by practical
means within such notice period).  The occurrence of an Event of Default with
respect to any Schedule shall, at the sole discretion of Lessor, constitute an
Event of Default with respect to any or all Schedules to which it is then a
party.  Notwithstanding anything to the contrary set forth herein, Lessor may
exercise all rights and remedies hereunder independently with respect to each
Schedule.

 

16.      REMEDIES.  (a) If an Event of Default occurs and is continuing with
respect to any Schedule, the Lessor thereunder may (in its sole discretion)
exercise any one or more of the following remedies with respect to such Schedule
and any or all other Schedules to which such Lessor is then a party: (1) proceed
at law or in equity, to enforce specifically Lessee’s performance or to recover
damages; (2) declare each such Schedule in default, and terminate each such
Schedule or otherwise terminate Lessee’s right to use the Equipment and Lessee’s
other rights, but not its obligations, thereunder and Lessee shall immediately
assemble, make available and, if Lessor requests, return the Equipment to Lessor
in accordance with the terms of Section 13 of this Lease; (3) enter any premises
where any item of Equipment is located and take immediate possession of and
remove (or disable in place) such item (and/or any unattached parts) by
self-help, summary proceedings or otherwise without liability; (4) use Lessee’s
premises for storage without liability; (5) sell, re-lease or otherwise dispose
of any or all of the Equipment, whether or not in Lessor’s possession, at public
or private sale, with or without notice to Lessee, and apply or retain the net
proceeds of such disposition, with Lessee remaining liable for any deficiency
and with any excess being for the account of Lessee; (6) enforce any or all of
the preceding remedies with respect to any related Collateral, and apply any
deposit or other cash collateral, or any proceeds of any such Collateral, at any
time to reduce any amounts due to Lessor; (7) demand and recover from Lessee all
Liquidated Damages and all Other Payments whenever the same shall be due; and
(8) exercise any and all other remedies allowed by applicable law, including the
UCC.  As used herein, “Liquidated Damages” shall mean the liquidated damages
(all of which, Lessee hereby acknowledges, are damages to be paid in lieu of
future Basic Rent and are reasonable in light of the anticipated harm arising by
reason of an Event of Default, and are not a penalty) described in the first
sentence of Section 16(b).  Upon the occurrence of the Event of Default
described in Section 15(j) hereof, the remedy provided in Clause (7) above shall
be automatically exercised without the requirement of prior written notice to
Lessee or of any other act or declaration by Lessor, and the Liquidated Damages
described therein shall be immediately due and payable.

 

(b)  If an Event of Default occurs and is continuing with respect to any
Schedule, upon demand, Lessee shall pay to Lessor an amount calculated as the
Stipulated Loss Value of the Equipment (determined as of the next rent payment
date after the date of the occurrence of the subject Event of Default), together
with all other Rent due with respect to the related Schedule as of such
determination date, and all Enforcement Costs (defined in Section 16(c)), less a
credit for any disposition proceeds, if applicable pursuant to the application
provisions in the next sentence.  If Lessor demands the Liquidated Damages under
this Section 16(b), and recovers and sells the Equipment, any proceeds received
in good and indefeasible funds shall be applied by Lessor, with respect to the
related Schedule: first, to pay all Enforcement Costs, to the extent not
previously paid; second, to pay to Lessor an amount equal to any unpaid Rent due
and payable, together with the Liquidated Damage amounts specified in this
Section 16(b), to the extent not previously paid; third, to pay to Lessor any
interest accruing on the amounts covered by the preceding clauses, at the
Default Rate, from and after the date the same becomes due, through the date of
payment; and fourth, (A) if the Lessor under such Schedule is also the Lessor
under any other Schedules (whether by retaining the same, or as Assignee), to
satisfy any remaining obligations under any or all such other Schedules, or
(B) if such Lessor is not the Lessor under any other Schedule, or if Lessee’s
obligations to such Lessor under such other Schedules have been fully and
indefeasibly satisfied, to reimburse Lessee for such amounts to the extent paid
by Lessee as Liquidated Damages pursuant to this Section 16(b).

 

(c)  A termination of any Schedule shall occur only upon written notice by
Lessor to Lessee.  Unless already specifically provided for in Section 16(b), if
an Event of Default occurs with respect to any Schedule, Lessee shall also be
liable for all of the following (“Enforcement Costs”): (1) all unpaid Rent due
before, during or after exercise of any of the foregoing remedies, and (2) all
reasonable legal fees (including consultation, drafting notices or other
documents, expert witness fees, sending notices or instituting, prosecuting or
defending litigation or arbitration) and other enforcement costs and expenses
incurred by reason of any Default or Event of Default or the exercise of
Lessor’s rights or remedies, including all expenses incurred in connection with
the return or other recovery of any Equipment in accordance with the terms of
this Lease or in placing such Equipment in the condition required hereby, or the
sale, re-lease or other disposition (including but not limited to costs of
transportation, possession, storage, insurance, taxes, lien removal, repair,

 

--------------------------------------------------------------------------------


 

refurbishing, advertising and brokers’ fees), and sales or use taxes incurred by
Lessor in connection with any disposition of the Equipment after the occurrence
of an Event of Default, and all other pre-judgment and post-judgment enforcement
related actions taken by Lessor or any actions taken by Lessor in any bankruptcy
case involving Lessee, the Equipment, or any other person.  From and after the
date on which an Event of Default occurs, Lessee shall pay interest to Lessor
with respect to all amounts due hereunder until such amounts are received by
Lessor in good funds at a per annum interest rate that is the lesser of eighteen
(18) percent or the maximum rate permitted by applicable law (the “Default
Rate”).  No right or remedy is exclusive and each may be used successively and
cumulatively.  Any failure to exercise the rights granted hereunder upon any
Default or Event of Default shall not constitute a waiver of any such right.  No
extension of time for payment or performance of any of Lessee’s obligations
hereunder shall operate to release, discharge, modify, change or affect the
original liability of Lessee for such obligations, either in whole or in part. 
In any action to repossess any Equipment or other Collateral, Lessee waives any
bonds and any surety or security required by any applicable laws as an incident
to such repossession.  Notices of Lessor’s intention to accelerate,
acceleration, nonpayment, presentment, protest, dishonor or any other notice
whatsoever (other than as expressly set forth herein) are waived by Lessee.  Any
notice given by Lessor of any disposition of the Equipment or any Collateral or
other intended action of Lessor which is given in accordance with this Lease at
least five (5) business days prior to such action, shall constitute fair and
reasonable notice of such action. The execution of a Schedule shall not
constitute a waiver by Lessor of any pre-existing Default or Event of Default. 
With respect to any disposition of any Equipment or Collateral pursuant to this
Section, (i) Lessor shall have no obligation, subject to the requirements of
commercial reasonableness, to clean-up or otherwise prepare the same for
disposition, (ii) Lessor may comply with any applicable law in connection with
any such disposition, and any actions taken in connection therewith shall not be
deemed to have adversely affected the commercial reasonableness of any
disposition thereof, (iii) Lessor may disclaim any title or other warranties in
connection with any such disposition, (iv) if Lessor purchases any of the
Equipment or Collateral at a public or private sale pursuant hereto, Lessor may
pay for the same by crediting some or all of Lessee’s obligations under any
Schedule, and (v) Lessee shall remain responsible for any deficiency remaining
after Lessor’s exercise of its remedies and application of any funds or credits
against Lessee’s obligations under any Schedule, and Lessee shall be entitled to
any excess after such application.

 

(d)  Following any Event of Default, if prior to Lessor’s disposition of
Equipment, Lessee pays the Stipulated Loss Value for the Equipment, together
with all other Rent due with respect to the related Schedule as of the
applicable determination date, and all Enforcement Costs, then Lessor shall
terminate its security interest in the Equipment and any related Collateral and
convey to Lessee all interest in the Equipment and any related Collateral on an
“AS IS, WHERE IS” basis without representation and warranty of any kind other
than the Equipment and related Collateral being free of Liens created by or
arising through Lessor.

 

17.      ASSIGNMENT.  (a) LESSEE SHALL NOT ASSIGN, DELEGATE, TRANSFER OR
ENCUMBER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER OR UNDER ANY SCHEDULE, OR
ITS LEASEHOLD INTEREST OR ANY COLLATERAL, SUBLET THE EQUIPMENT OR OTHERWISE
PERMIT THE EQUIPMENT TO BE OPERATED OR USED BY, OR TO COME INTO OR REMAIN IN THE
POSSESSION OF, ANYONE BUT LESSEE (OR SUCH OTHER PERSON AS SHALL HAVE BEEN
PREVIOUSLY APPROVED BY LESSOR IN WRITING).  Without limiting the foregoing,
(1) Lessee may not attempt to dispose of any of the Equipment, and (2) Lessee
shall (A) maintain the Equipment free from all Liens, other than Permitted
Liens, (B) notify Lessor immediately upon receipt of notice of any Lien
affecting the Equipment, and (C) defend Lessor’s title to the Equipment.  A
“Permitted Lien” shall mean any Lien for Impositions, Liens of mechanics,
materialmen, or suppliers and similar Liens arising by operation of law,
provided that any such Lien is incurred by Lessee in the ordinary course of
business, for sums that are not yet delinquent or are being contested in good
faith and with due diligence, by negotiations or by appropriate proceedings
which suspend the collection thereof and, in Lessor’s sole discretion, (i) do
not involve any substantial danger of the sale, forfeiture or loss of the
Equipment or any interest therein, and (ii) upon request from Lessor, for the
payment of which adequate assurances or security have been provided to Lessor. 
No disposition referred to in this Section shall relieve Lessee of its
obligations, and Lessee shall remain primarily liable under each Schedule and
all of the other Lease Documents. (b) Lessor may at any time with or without
notice to Lessee grant a security interest in, sell, assign, delegate or
otherwise transfer (an “Assignment”) all or any part of its interest in the
Equipment, this Lease or any Schedule and any related Lease Documents or any
Rent thereunder, or the right to enter into any Schedule, and Lessee shall
perform all of its obligations thereunder, to the extent so transferred, for the
benefit of the beneficiary of such Assignment (such beneficiary, including any
successors and assigns, an “Assignee”).  Lessee agrees not to assert against any
Assignee any Abatement (without limiting the provisions of Section 2) or Claim
that Lessee may have against Lessor, and Assignee shall not be bound by, or
otherwise required to perform any of Lessor’s obligations, unless expressly
assumed by such Assignee.  Lessor shall be relieved of any such assumed
obligations.  If so directed in writing by Lessor, Lessee shall pay all Rent and
all other sums that become due under the assigned Schedule and other Lease
Documents directly to the Assignee or any other party designated in writing by
Lessor

 

--------------------------------------------------------------------------------


 

or such Assignee.  Lessee acknowledges that Lessor’s right to enter into an
Assignment is essential to Lessor and, accordingly, waives any restrictions
under applicable law with respect to an Assignment and any related remedies. 
Upon the request of Lessor or any Assignee, Lessee also agrees (i) to promptly
execute and deliver to Lessor or to such Assignee an acknowledgment of the
Assignment in form and substance satisfactory to the requesting party, an
insurance certificate and such other documents and assurances reasonably
requested by Lessor or Assignee, and (ii) to comply with all other reasonable
requirements of any such Assignee in connection with any such Assignment.  Upon
such Assignment and except as may otherwise be provided herein, all references
in this Lease to “Lessor” shall include such Assignee.  (c) Subject always to
the foregoing, this Lease and each Schedule shall inure to the benefit of, and
are binding upon, Lessee’s and Lessor’s respective successors and assigns (and,
without limiting the foregoing, shall bind all persons who become bound as a
“new debtor” to this Lease and any Schedule, as set forth in UCC
Section 9-203(e)).

 

18.      MISCELLANEOUS.  (a) This Lease, each Schedule, and any Riders hereto or
thereto constitute the entire agreement between the parties with respect to the
subject matter hereof and thereof and shall not be amended or modified in any
manner except by a document in writing executed by both parties.  (b) Any
provision of this Lease that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. 
(c) The representations, warranties and agreements of Lessee herein shall be
deemed to be continuing and to survive the execution and delivery of this Lease,
each Schedule and any other Lease Documents.  With respect to each Schedule, the
obligations of Lessee under Sections 8, 9, 10, 12, 13 and 14 hereof, together
with any of Lessee’s obligations under the other provisions of this Lease (as
incorporated therein) which have accrued but not been fully satisfied, performed
or complied with prior to the expiration or earlier cancellation or termination
of such Schedule, shall survive the expiration or earlier cancellation or
termination thereof.  (d) All of Lessee’s obligations hereunder and under any
Schedule shall be performed at Lessee’s sole expense.  Lessee shall reimburse
Lessor promptly upon demand for all expenses incurred by Lessor in connection
with (1) any action taken by Lessor at Lessee’s request, or in connection with
any option, (2) the filing or recording of real property waivers and UCCs,
(3) any Enforcement Costs not recovered pursuant to Section 16, (4) all
inspections (provided, as long as no Default or Event of Default shall have
occurred and is continuing, Lessee shall only be required to pay for the expense
of one (1) inspection in any twelve (12) month period), and (5) all lien search
reports (and copies of filings) requested by Lessor.  If Lessee fails to perform
any of its obligations with respect to a Schedule, Lessor shall have the right,
but shall not be obligated, to effect such performance, and Lessee shall
reimburse Lessor, upon demand, for all expenses incurred by Lessor in connection
with such performance.  Lessor’s effecting such compliance shall not be a waiver
of Lessee’s default.  (e) Lessee irrevocably appoints Lessor as Lessee’s
attorney-in-fact (which power shall be deemed coupled with an interest) to: 
(1) make minor corrections to manifest errors in factual data in any Schedule
and/or any addenda, attachments, exhibits and/or riders to this Lease or any
Schedule; and (2) execute, endorse and deliver any documents and checks or
drafts relating to or received in payment for any loss or damage under the
policies of insurance required by this Lease, but only to the extent that the
same relates to the Equipment, or are required by titling agencies in order to
reflect Lessor as the owner and/or lienholder with respect to certificates of
title pertaining to motor vehicles (if any) comprising the Equipment. 
(f) LESSOR AND LESSEE HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
WHICH LESSEE AND/OR LESSOR MAY BE PARTIES ARISING OUT OF OR IN ANY WAY
PERTAINING TO THIS LEASE.  (g) All notices (excluding billings and
communications in the ordinary course of business) hereunder shall be in
writing, personally delivered, delivered by overnight courier service, sent by
facsimile transmission (with confirmation of receipt), or sent by certified
mail, return receipt requested, addressed to the other party at its respective
address stated below the signature of such party (including, in the case of
Lessee, a copy to its General Counsel) or at such other address as such party
shall from time to time designate in writing to the other party; and shall be
effective from the date of receipt.  (h) This Lease shall not be effective
unless and until accepted by execution by an officer of Lessor at the address as
set forth below the signature of Lessor.  THIS LEASE AND ALL OF THE OTHER LEASE
DOCUMENTS, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER, SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (THE “STATE”) (WITHOUT REGARD
TO THE CONFLICT OF LAWS PRINCIPLES OF THE STATE (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW)), INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE EQUIPMENT.  The
parties agree that any action or proceeding arising out of or relating to this
Lease may be commenced in any state or Federal court in the State, and agree
that a summons and complaint commencing an action or proceeding in any such
court shall be properly served and shall confer personal jurisdiction if served
personally or by certified mail to it at the mailing address below Lessee’s
signature, or as it may provide in writing from time to time, or as otherwise
provided under the laws of the State.  (i) This Lease and all of the other Lease
Documents may be executed in counterparts.  Photocopies or facsimile
transmissions of signatures shall be deemed original signatures and shall be
fully binding on the parties to the same extent as original signatures. The
transfer or possession of the “Original” of this Lease

 

--------------------------------------------------------------------------------


 

shall be irrelevant to the full or collateral assignment of, or grant of
security interest in, any Schedule; provided, however, no security interest in
any Schedule may be created through the transfer, possession or control, as
applicable, of any counterpart of such Schedule other than the original thereof,
which shall be identified as the document or record (as applicable) marked
“Original” and all other counterparts shall be marked “Duplicate”.  (j) If
Lessor is required by the terms hereof to pay to or for the benefit of Lessee
any amount received as a refund of an Imposition or as insurance proceeds,
Lessor shall not be required to pay such amount, if any Default has occurred and
not been cured or any Event of Default shall have occurred and not been waived
by Lessor.  In addition, if Lessor is required by the terms hereof to cooperate
with Lessee in connection with certain matters, such cooperation shall not be
required if a Default or Event of Default has then occurred and is continuing. 
(k) To the extent Lessor is required to give its consent or approval with
respect to any matter, the reasonableness of Lessor’s withholding of such
consent shall be determined based on the then existing circumstances; provided,
that Lessor’s withholding of its consent shall be deemed reasonable for all
purposes if (i) the taking of the action that is the subject of such request,
might result (in Lessor’s discretion), in (A) an impairment of Lessor’s rights,
title or interests hereunder or under any Schedule or other Lease Document, or
to the Equipment, or (B) expose Lessor to any Claims or Impositions, or
(ii) Lessee fails to provide promptly to Lessor any filings, certificates,
opinions or indemnities required by Lessor as a condition to such consent.

 

19.      DEFINITIONS AND RULES OF CONSTRUCTION.  (a) The following terms when
used in this Lease or in any of the Schedules have the following meanings:
(1) “affiliate”: with respect to any given person, shall mean (i) each person
that directly or indirectly owns or controls, whether beneficially or as a
trustee, guardian or other fiduciary, five (5) percent or more of the voting
stock, membership interest or similar equity interest having ordinary voting
power in the election of directors or managers of such person, (ii) each person
that controls, is controlled by, or is under common control with, such person,
or (iii) each of such person’s officers, directors, members, joint venturers and
partners.  For the purposes of this definition, “control” of a person means the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; (2) “applicable law” or “law”: any law,
rule, regulation, ordinance, order, code, common law, interpretation, judgment,
directive, decree, treaty, injunction, writ, determination, award, permit or
similar norm or decision of any governmental authority; (3) “AS IS, WHERE IS”:
AS IS, WHERE IS, without warranty, express or implied, with respect to any
matter whatsoever; (4) “business day”: any day, other than a Saturday, Sunday,
or legal holiday for commercial banks under the laws of the state of the
Lessor’s notice address; (5) “governmental authority”: any federal, state,
county, municipal, regional or other governmental authority, agency, board,
body, instrumentality or court, in each case, whether domestic or foreign;
(6) “person”: any individual, corporation, limited liability entity,
partnership, joint venture, or other legal entity or a governmental authority,
whether employed, hired, affiliated, owned, contracted with, or otherwise
related or unrelated to Lessee or Lessor; and (7) “UCC” or “Uniform Commercial
Code”: the Uniform Commercial Code as in effect in the State or in any other
applicable jurisdiction; and any reference to an article (including Article 2A)
or section thereof shall mean the corresponding article or section (however
termed) of any such applicable version of the Uniform Commercial Code.  (b) The
following terms when used herein or in any of the Schedules shall be construed
as follows: (1) “herein,” “hereof,” “hereunder,” etc.: in, of, under, etc. this
Lease or such other Lease Document in which such term appears (and not merely
in, of, under, etc. the section or provision where the reference occurs);
(2) “including”: means including without limitation unless such term is followed
by the words “and limited to,” or similar words; and (3) “or”: at least one, but
not necessarily only one, of the alternatives enumerated.  Any defined term used
in the singular preceded by “any” indicates any number of the members of the
relevant class.  Any Lease Document or other agreement or instrument referred to
herein means such agreement or instrument as supplemented and amended from time
to time.  Any reference to Lessor or Lessee shall include their permitted
successors and assigns.  Any reference to an applicable law shall also mean such
law as amended, superseded or replaced from time to time.

 

20.      RIDER.  Rider No. 1 attached hereto is incorporated in this Lease.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Master Lease Agreement
to be duly executed as of the day and year first above set forth.

 

 

PNC EQUIPMENT FINANCE, LLC

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

Lessor

 

Lessee

 

 

 

 

 

 

 

By:

/s/ CHEREE F. KURELA

 

By: ALLIANCE RESOURCE MANAGEMENT GP, LLC,

Name:

Cheree F. Kurela

 

its Managing General Partner

Title:

Vice President

 

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

 

 

Name:

Cary P. Marshall

 

 

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

 

995 Dalton Avenue

 

Address:

1717 S. Boulder

 

Cincinnati, Ohio 45203

 

 

Suite 400

 

Facsimile: 513-763-1637

 

 

Tulsa, Oklahoma 74119

 

 

 

 

Attn:  Cary P. Marshall, Vice President —

 

 

 

Corporate Finance and Treasurer

 

 

 

Facsimile:  (918) 295-7361

 

 

 

 

 

All notices copied to Lessee’s General Counsel:

 

 

1146 Monarch St.

 

 

Lexington, Kentucky 40513

 

 

Attn:  R. Eberley Davis, General Counsel

 

 

Facsimile:  (859) 223-3057

 

 

 

 

 

Form of Organization: limited partnership

 

 

Jurisdiction of Organization: Delaware

 

 

Organizational No. 3055808

 

 

Federal Employer Identification No. [redacted]

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

 

Lessee

 

 

 

 

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

 

Name:

Cary P. Marshall

 

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

 

Address:

1717 S. Boulder

 

 

 

Suite 400

 

 

 

Tulsa, Oklahoma 74119

 

 

 

Attn:  Cary P. Marshall, Vice President —

 

 

 

Corporate Finance and Treasurer

 

 

Facsimile:  (918) 295-7361

 

 

 

 

 

All notices copied to Lessee’s General Counsel:

 

 

1146 Monarch St.

 

 

Lexington, Kentucky 40513

 

 

Attn:  R. Eberley Davis, General Counsel

 

 

Facsimile:  (859) 223-3057

 

 

 

 

 

Form of Organization: limited liability company

 

--------------------------------------------------------------------------------


 

 

 

Jurisdiction of Organization: Delaware

 

 

Organizational No. 5039755

 

 

Federal Employer Identification No. [redacted]

 

 

 

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

 

Lessee

 

 

 

 

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

 

Name:

Cary P. Marshall

 

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

 

Address:

1717 S. Boulder

 

 

 

Suite 400

 

 

 

Tulsa, Oklahoma 74119

 

 

 

Attn:  Cary P. Marshall, Vice President —

 

 

 

Corporate Finance and Treasurer

 

 

Facsimile:  (918) 295-7361

 

 

 

 

 

 

 

 

All notices copied to Lessee’s General Counsel:

 

 

1146 Monarch St.

 

 

Lexington, Kentucky 40513

 

 

Attn:  R. Eberley Davis, General Counsel

 

 

Facsimile:  (859) 223-3057

 

 

 

 

 

 

 

 

Form of Organization: limited liability company

 

 

Jurisdiction of Organization: Delaware

 

 

Organizational No.  4132670

 

 

Federal Employer Identification No. [redacted]

 

--------------------------------------------------------------------------------


 

PNC EQUIPMENT FINANCE, LLC

 

RIDER NO. 1 TO MASTER LEASE AGREEMENT

 

To and part of Master Lease Agreement dated as of the 29th day of October, 2015
(the “Lease”) between PNC EQUIPMENT FINANCE, LLC, its successors and assigns
(“Lessor”), and ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a Delaware limited
partnership (“ARLP”), HAMILTON COUNTY COAL, LLC, a Delaware limited liability
company (“HCC”) and WHITE OAK RESOURCES LLC, a Delaware limited liability
company (“White Oak”), and their respective successors and permitted assigns
(ARLP, HCC and White Oak, collectively and jointly and severally, “Lessee”).

 

JOINT AND SEVERAL OBLIGATIONS.  The obligations of ARLP, HCC and White Oak are
joint and several.  Each reference to the term “Lessee” shall be deemed to refer
to each of ARLP, HCC and White Oak; each representation and warranty made by
Lessee shall be deemed to have been made by each such party; each covenant and
undertaking on the part of Lessee shall be deemed individually applicable with
respect to each such party; and each event constituting an Event of Default
under this Lease shall be deemed an Event of Default by each such party.  A
separate action or actions may be brought and prosecuted against any such party
whether an action is brought against any other party or whether any other party
is joined in any such action or actions.  Each such party waives any right to
require Lessor to:  (a) proceed against any other party; (b) proceed against or
exhaust any security held from any other party; or (c) pursue any other remedy
in Lessor’s power whatsoever.  Notices hereunder required to be provided to
Lessee shall be effective if provided to any such party.  Any consent on the
part of Lessee hereunder shall be effective when provided by any such party and
Lessor shall be entitled to rely upon any notice or consent given by any such
party as being notice or consent given by Lessee hereunder.

 

In the event any obligation of Lessee under this Lease is deemed to be an
agreement by any individual Lessee to answer for the debt or default of another
individual Lessee (including each other) or as a hypothecation of property as
security therefor, each Lessee represents and warrants that:  (x) no
representation has been made to it as to the creditworthiness of any other
obligor, and (y) it has established adequate means of obtaining from each other
obligor on a continuing basis, financial or other information pertaining to each
other obligor’s financial condition.  Each Lessee expressly waives diligence,
demand, presentment, protest and notice of every kind and nature whatsoever,
consents to the taking by Lessor of any additional security for the obligations
secured hereby, or the alteration or release in any manner of any security now
or hereafter held in connection with any obligations now or hereafter secured by
this Lease, and consents that Lessor and any obligor may deal with each other in
connection with said obligations or otherwise, or alter any contracts now or
hereafter existing between them, in any manner whatsoever, including without
limitation the renewal, extension, acceleration, changes in time for payment,
and increases or decreases in any rent, rate of interest or other amounts owing,
all without in any way altering the liability of each Lessee, or affecting any
security for such obligations.  Should any default be made in the payment of any
such obligations or in the terms or conditions of any security held, Lessor is
hereby expressly given the right, at its option, to proceed in the enforcement
of this Lease independently of any other remedy or security it may at any time
hold in connection with such obligations secured and it shall not be necessary
for Lessor to proceed upon or against and/or exhaust any other security or
remedy before proceeding to enforce its rights against any Lessee.  Each Lessee
further waives any right of subrogation, reimbursement, exoneration,
contribution, indemnification, setoff or other recourse in respect of sums paid
to Lessor by any Lessee.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

PNC EQUIPMENT FINANCE, LLC

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

Lessor

 

Lessee

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

 

 

Lessee

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

 

 

Lessee

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

RIDER NO. 1 TO MASTER LEASE AGREEMENT

 

--------------------------------------------------------------------------------


 

WOODFOREST NATIONAL BANK

 

EQUIPMENT SCHEDULE NO. 143974609

 

executed pursuant to that certain Master Lease Agreement dated as of October 29,
2015 (the “Master Lease Agreement”), among Alliance Resource Operating Partners,
L.P., Hamilton County Coal, LLC, and White Oak Resources LLC (collectively,
“Lessee”) and PNC Equipment Finance, LLC, which is incorporated herein by
reference.  This Equipment Schedule, incorporating by reference the terms and
conditions of the Master Lease Agreement, constitutes a separate instrument of
lease (the “Lease”) between Lessee and Woodforest National Bank (“Lessor”).  To
the extent of any conflict or inconsistency between the terms of this Equipment
Schedule and the Master Lease Agreement, the terms of this Equipment Schedule
shall prevail.

 

1.              EQUIPMENT.  The Equipment leased hereunder shall be as set forth
in the schedule attached hereto.

 

TOTAL INVOICE COST:  $6,000,000.00

 

2.              TERM.  Upon and after the date of execution hereof, the
Equipment shall be subject to the terms and conditions provided herein and in
the Lease.

 

A full term of lease with respect to said Equipment shall commence on the date
hereof and shall extend for forty-eight (48) months after the 29th day of
October, 2015 (the “Base Lease Commencement Date”).

 

3.              RENT.  From and after the Base Lease Commencement Date, the
monthly rent for said Equipment during the term of this Lease shall be
$113,640.75, computed as 1.89401% of the Total Invoice Cost specified above. 
Rent payments shall be made, in arrears, on the 29th day of the month for each
month during the term of this Lease (unless such payment is due in a month in
which there is no 29th day, in which case such payment would be due on the last
day of the month), commencing on November 29, 2015.

 

4.              LESSEE’S CONFIRMATION.  Lessee hereby confirms and warrants to
Lessor that the Equipment:  (a) was duly delivered to Lessee at the location
specified in Section 5 hereof; (b) has been received, inspected and determined
to be in compliance with all applicable specifications and that the Equipment is
hereby accepted for all purposes of the Lease; and (c) is a part of the
“Equipment” referred to in the Lease and is taken subject to all terms and
conditions therein and herein provided.  Lessee hereby represents and warrants
to Lessor that, as of the date hereof, there is no Default or Event of Default
under any Schedule or any other Lease Document (as such terms are defined in the
Lease).

 

5.              LOCATION OF EQUIPMENT.  The location of the Equipment is
specified on the Schedule of Equipment attached hereto.

 

6.              LATE CHARGE RATE.  The Late Charge Rate shall be two (2) percent
(provided, however, that if such rate exceeds the highest rate permitted by
applicable law, then the Late Charge Rate shall be the highest rate permitted by
applicable law).

 

7.              COMMERCIAL LIABILITY INSURANCE.  The amount of commercial
liability insurance referenced in Section 11 of the Lease is $25,000,000.00.

 

8.  PERSONAL PROPERTY TAXES.  Lessee agrees that it will (a) list all such
Equipment, (b) report all property taxes assessed against such Equipment, and
(c) pay all such taxes when due directly to the appropriate taxing authority
until Lessor shall otherwise direct in writing.

 

9.              SCHEDULE OF STIPULATED LOSS VALUES.  This Schedule of Stipulated
Loss Values shall be applicable solely to the Equipment described in this
Equipment Schedule.

 

1

--------------------------------------------------------------------------------


 

Rent
Payment No.

 

Percent of Total
Invoice Cost

 

0

 

103.000

 

1

 

101.360

 

2

 

99.730

 

3

 

98.080

 

4

 

96.440

 

5

 

94.790

 

6

 

93.130

 

7

 

91.470

 

8

 

89.810

 

9

 

88.150

 

10

 

86.480

 

11

 

84.800

 

12

 

83.120

 

13

 

81.440

 

14

 

79.760

 

15

 

78.070

 

16

 

76.370

 

17

 

74.680

 

18

 

72.970

 

19

 

71.270

 

20

 

69.560

 

21

 

67.840

 

22

 

66.130

 

23

 

64.400

 

24

 

62.680

 

25

 

60.950

 

26

 

59.210

 

27

 

57.480

 

28

 

55.730

 

29

 

53.990

 

30

 

52.240

 

31

 

50.480

 

32

 

48.720

 

33

 

46.960

 

34

 

45.190

 

35

 

43.420

 

36

 

41.640

 

37

 

39.860

 

38

 

38.080

 

39

 

36.290

 

40

 

34.500

 

41

 

32.700

 

42

 

30.900

 

43

 

29.090

 

44

 

27.280

 

45

 

25.470

 

46

 

23.650

 

47

 

21.830

 

48

 

20.000

 

 

10.       CONVEYANCE OF INTEREST.  In consideration of the payment by Lessor of
the amount specified herein as the Total Invoice Cost of the items of Equipment
listed on the Schedule of Equipment attached hereto, the receipt and sufficiency
of which are hereby acknowledged, Lessee does hereby convey, assign, transfer
and set over to Lessor an interest in such Equipment, together with whatever
claims and rights Lessee may have against the manufacturer and/or supplier of
such Equipment, including (but not limited to) all warranties with respect
thereto. The conveyance

 

2

--------------------------------------------------------------------------------


 

contemplated hereby is solely for the purpose of granting to Lessor a security
interest in the Equipment. All Equipment in which an interest is conveyed hereby
shall remain in the possession of Lessee pursuant to the Lease.

 

Lessee represents and warrants that:  (a) Lessee has good and marketable title
to such Equipment conveyed hereunder and does hereby transfer an interest
therein free and clear of any and all encumbrances, liens, charges or defects;
(b) the sale of such Equipment (1) has been duly authorized by all necessary
action on the part of Lessee, (2) does not require the consent of any
stockholder, member, trustee or holders of any indebtedness of Lessee, except
such as have been duly obtained, and (3) does not and will not contravene any
law, governmental rule, regulation or order now binding on Lessee, or the
organizational documents of Lessee, or contravene the provisions of, or
constitute a default under, or result in the creation of any lien or encumbrance
upon the property of Lessee under, any indenture, mortgage, contract or other
agreement to which Lessee is a party or by which it or its property is bound;
and (c) no filing or recordation must be made, no notice must be given, and no
other action must be taken with respect to any state or local jurisdiction, or
any person, in order to preserve to Lessor all the rights transferred hereby.

 

11.       PAYMENT AUTHORIZATION.  Lessor is hereby irrevocably authorized and
directed to pay the Total Invoice Cost specified above as follows:

 

Company Name

 

Wire Instructions

 

Amount

 

Alliance Resource Operating Partners, L.P.

 

Bank Name: Fifth Third Bank

ABA #: 042000314

Account Name: Alliance Resource Operating Partners, L.P.

Account #: [redacted]

Reference: Alliance—Woodforest National Bank

 

$

6,000,000.00

 

 

Lessor is hereby authorized to insert such factually correct information as is
necessary to complete this Equipment Schedule, including (without limitation)
the date of execution, and the rental payment amount(s) and factor(s).

 

12.       TERMINATION RENTAL PREMIUM.  Upon the expiration of the term of the
Lease, Lessee promptly shall pay to Lessor without notice or demand therefor and
together with all other amounts then due and payable hereunder, in cash, a
Termination Rental Premium calculated as twenty percent (20%) of the aggregate
original Total Invoice Cost of the Equipment (as specified on this Schedule). 
Upon receipt by Lessor of the Termination Rental Premium, Lessor shall release
its interest in the Equipment and convey assign, transfer and set over to Lessee
or its designee the interest in the Equipment received by Lessor in Section 10
hereof, on an “AS IS, WHERE IS” basis without representation and warranty of any
kind other than the Equipment being free of Liens created by or arising through
Lessor.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

DATE OF EXECUTION: October 29, 2015

 

 

 

WOODFOREST NATIONAL BANK

 

Lessor

 

 

 

 

 

 

 

By:

/S/ PEGGY A. CUMMINS

 

Name:

Peggy A. Cummins

 

Title:

Senior Vice President

 

 

 

 

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

Lessee

 

 

 

By: ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

its Managing General Partner

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

Lessee

 

 

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

WHITE OAK RESOURCES LLC

 

Lessee

 

 

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

EQUIPMENT SCHEDULE NO. 143974609

 

--------------------------------------------------------------------------------


 

WOODFOREST NATIONAL BANK

 

EQUIPMENT SCHEDULE NO. 143974609

 

Amendment Number 001

to Equipment Schedule No. 143974609

to Master Lease Agreement dated October 29, 2015

 

This Amendment, made this 30th day of October, 2015, to Equipment Schedule
No. 143974609, dated as of October 29, 2015 (the “Schedule”) among Woodforest
National Bank (“Lessor”) and Alliance Resource Operating Partners, L.P.,
Hamilton County Coal, LLC, and White Oak Resources LLC (collectively, “Lessee”),
executed pursuant to that certain Master Lease Agreement dated as of October 29,
2015 (the “Master Lease Agreement”) between Lessee and PNC Equipment Finance,
LLC, which is incorporated herein by reference.

 

W I T N E S S E T H :

 

WHEREAS, Lessor and Lessee are parties to the Schedule; and

 

WHEREAS, Lessor and Lessee desire to amend certain provisions of the Schedule;

 

NOW, THEREFORE, in consideration of the premises and the mutual obligations
hereinafter contained, and for other good and valuable consideration, the
receipt whereof is hereby acknowledged, the parties hereto agree as follows:

 

1.                         Section 3 of the Schedule is hereby deleted in its
entirety and restated as follows:

 

“3.                     RENT.  From and after the Base Lease Commencement Date,
the monthly rent for said Equipment during the term of this Lease shall be
$113,640.75, computed as 1.89401% of the Total Invoice Cost specified above. 
Rent payments shall be made, in arrears, on the 30th day of the month for each
month during the term of this Lease (unless such payment is due in a month in
which there is no 30th day, in which case such payment would be due on the last
day of the month), commencing on November 30, 2015.”

 

2.                         Lessee acknowledges and agrees that in addition to
the foregoing, an additional one-time payment of rent equal to $733.33 shall be
due and payable on or before November 30, 2015 for the period from the Base
Lease Commencement Date of the Schedule to and including the date of this
Amendment.

 

3.                         Except as amended hereby, the Schedule shall remain
in full force and effect and is in all respects hereby ratified and affirmed. 
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Master Lease Agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereunto have caused this instrument to be
executed by their duly authorized officers as of the day and year first above
written.

 

 

 

WOODFOREST NATIONAL BANK

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

Lessor

Lessee

 

 

 

By: ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

its Managing General Partner

 

 

 

 

 

 

 

 

By:

/S/ PEGGY A. CUMMINS

 

By:

/s/ CARY P. MARSHALL

Name:

Peggy A. Cummins

 

Name:

Cary P. Marshall

Title:

Senior Vice President

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

 

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

 

Lessee

 

 

 

 

 

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

 

Name:

Cary P. Marshall

 

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

 

Lessee

 

 

 

 

 

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

 

Name:

Cary P. Marshall

 

 

Title:

Vice President - Corporate Finance and Treasurer

 

--------------------------------------------------------------------------------


 

WOODFOREST NATIONAL BANK

 

REAL PROPERTY WAIVER

 

THIS REAL PROPERTY WAIVER (this “Waiver”) is made as of the 29th day of October,
2015 for the benefit of WOODFOREST NATIONAL BANK, its successors and assigns
(hereinafter the “Lessor”), and is given by the undersigned.

 

The undersigned has the interest described below in the premises more
specifically described on the attached schedule (the “Premises”).  The Premises
are now occupied in whole or in part by one or more of ALLIANCE RESOURCE
OPERATING PARTNERS, L.P., a Delaware limited partnership (“ARLP”), HAMILTON
COUNTY COAL, LLC, a Delaware limited liability company (“HCC”) and WHITE OAK
RESOURCES LLC, a Delaware limited liability company (“White Oak”), and their
respective successors and permitted assigns (ARLP, HCC and White Oak,
collectively and jointly and severally, “Lessee”), and Lessee desires to lease
from Lessor certain equipment which is already on or is to be delivered to or
installed on the Premises, all of said equipment being more fully described on
the schedule attached hereto (hereinafter collectively the “Equipment”), all of
which Equipment is now or hereafter may become subject to a Master Lease
Agreement (hereinafter the “Agreement”) between PNC Equipment Finance, LLC, and
Lessee; to be used in connection with the business of Lessee as now or hereafter
conducted.

 

Lessor is willing to lease the Equipment to Lessee, provided that the
undersigned recognizes Lessor’s interest in and to the Equipment.

 

NOW, THEREFORE, in consideration of the premises and the sum of Ten Dollars
($10.00) in hand paid, the receipt and sufficiency of which is hereby
acknowledged, the undersigned hereby consents and agrees as follows:

 

1.    Lessor has a security interest in the Equipment to be leased to Lessee by
Lessor.

 

2.    All the Equipment may be kept, installed, maintained, used and operated in
the Premises; and shall remain personal property notwithstanding the manner or
mode of the attachment of such Equipment to the realty and shall not become
fixtures.

 

3.    The undersigned waives and agrees not to assert any lien, claim or
interest which the undersigned may now have or hereafter may acquire against or
in the Equipment by virtue of the undersigned’s interest in the real property,
or otherwise.

 

4.    In the event of default by Lessee in the performance of any of its
obligations pursuant to the Agreement or any extension or renewal of said
Agreement, Lessor may:  (a) abandon the Equipment in place, (b) assemble the
Equipment and conduct an auction of the Equipment on the Premises, or (c) remove
the Equipment from the Premises in accordance with the terms and conditions of
said Agreement.

 

5.    Lessor may, without affecting the validity of this Waiver, extend the time
of the payment of any rental or the performance of any of the other terms and
conditions of the Agreement, without the consent of, and without giving notice
thereof to, the undersigned.

 

6.    This Waiver shall inure to the benefit of the successors and assigns of
Lessor and shall be binding upon the heirs, personal representatives, successors
and assigns of the undersigned.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Real Property Waiver to be
duly executed as of the day and year first above written.

 

INTEREST IN PREMISES:

ALLIANCE WOR PROPERTIES, LLC

 

 

o

OWNER

 

x

LANDLORD

By:

 

o

MORTGAGEE

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

STATE OF

:

 

SS:

COUNTY OF

:

 

The undersigned, a Notary Public within and for said County, in the State
aforesaid, duly commissioned and acting, hereby certifies that on this        
day of October, 2015, personally appeared before me                       ,  to
me personally known and known to be the person who signed the foregoing Real
Property Waiver, who, being by me duly sworn and being informed of the contents
of said Waiver, stated and acknowledged on oath that he signed, sealed and
delivered same with authority as his free and voluntary act and deed, for the
uses, purposes and considerations therein mentioned and set forth.

 

My Commission Expires:

 

                                ,

Notary Public

 

PREPARED BY:

 

 

 

 

Womble Carlyle Sandridge & Rice, LLP

 

250 West Pratt Street, Suite 1300

 

Baltimore, Maryland 21201

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

“PREMISES”

 

The Premises are:

 

The entirety of Mine #1 with its portal located at 18033 Co. Rd. 500 E.,
Dahlgren, IL 62828. This mine is located in Hamilton County, Illinois.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE B

 

“EQUIPMENT”

 

Manufacturer and/or
Vendor Name & Invoice No.

 

Description

 

 

 

Joy Global
Invoice No. 9404596420

 

One (1) 2013 Joy Global Model RS218 Gate End Shield with serial number FE003 and
Joy Serial No. RS03320

 

 

 

Joy Global
Invoice No. 9404596420

 

Fifteen (15) 2013 Joy Global Model RS218 Face Shields with serial numbers ROF070
through and including ROF084 and Joy Serial No(s). RS03179 through and including
RS03193

 

 

 

J.H. Fletcher & Co.
Invoice No. 2011189-02

 

One (1) 2011 Fletcher Model CHDDR-17 Roof Drill with serial number 2011189

 

 

 

J.H. Fletcher & Co.
Invoice No. 2011190-02

 

One (1) 2011 Fletcher Model CHDDR-17 Roof Drill with serial number 2011190

 

 

 

J.H. Fletcher & Co.
Invoice No. 2011193-02

 

One (1) 2011 Fletcher Model CHDDR-17 Roof Drill with serial number 2011191

 

 

 

J.H. Fletcher & Co.
Invoice No. 2011192-03

 

One (1) 2011 Fletcher Model CHDDR-17 Roof Drill with serial number 2011192

 

 

 

J.H. Fletcher & Co.
Invoice No. 2011193-04

 

One (1) 2011 Fletcher Model CHDDR-17 Roof Drill with serial number 2011193

 

 

 

GE Mining
Invoice No. 19300002823

 

One (1) 2014 Fairchild Model 35C-WH-AC Battery Scoop with serial number T339-706

 

5

--------------------------------------------------------------------------------


 

WOODFOREST NATIONAL BANK

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 143974609

 

To and part of Equipment Schedule No. 143974609 dated as of the       day of
October, 2015 (the “Schedule”), among WOODFOREST NATIONAL BANK, its successors
and assigns (“Lessor”), and ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a
Delaware limited partnership (“ARLP”), HAMILTON COUNTY COAL, LLC, a Delaware
limited liability company (“HCC”) and WHITE OAK RESOURCES LLC, a Delaware
limited liability company (“White Oak”), and their respective successors and
permitted assigns (ARLP, HCC and White Oak, collectively and jointly and
severally, “Lessee”).  The Equipment Schedule is executed pursuant to and
incorporates by reference the terms and conditions of that certain Master Lease
Agreement dated as of October   , 2015, among Lessee and PNC Equipment Finance,
LLC.

 

ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

1.            As used herein, the following terms shall have the following
meaning:

 

(a)        “Adverse Environmental Condition”: shall mean (i) the existence or
the continuation of the existence, of an Environmental Contamination (including,
without limitation, a sudden or non-sudden accidental or non-accidental
Environmental Contamination), of, or exposure to, any substance, chemical,
material, pollutant, Hazardous Substance, odor or audible noise or other release
or emission in, into or onto the environment (including without limitation, the
air, ground, water or any surface) at, in, by, from or related to any Equipment,
(ii) the environmental aspect of the transportation, storage, treatment or
disposal of materials in connection with the operation of any Equipment, or
(iii) the violation, or alleged violation, of any Environmental Law, permits or
licenses of, by or from any governmental authority, agency or court relating to
environmental matters connected with any of the Equipment.

 

(b)        “Affiliate” shall mean, with respect to any given person, any person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such person.

 

(c)         “Environmental Claim” shall mean any accusation, allegation, notice
of violation, claim, demand, abatement or other order or direction (conditional
or otherwise) by any governmental authority or any person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

 

(d)        “Environmental Contamination” shall mean any actual or threatened
release, spill, emission, leaking, pumping, injection, presence, deposit,
abandonment, disposal, discharge, dispersal, leaching or migration into the
indoor or outdoor environment, or into or out of any of the Equipment,
including, without limitation, the movement of any Hazardous Substance or other
substance through or in the air, soil, surface water, groundwater or property.

 

(e)         “Environmental Law” shall mean any present or future Federal,
foreign, state or local law, ordinance, order, rule or regulation and all
judicial, administrative and regulatory decrees, judgments and orders,
pertaining to health, industrial hygiene, the use, disposal or transportation of
Hazardous Substances, Environmental Contamination, or pertaining to the
protection of the environment, including, but not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”) (42 U.S.C.
§9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. §1801 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Clean
Air Act (42 U.S.C. §7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §
2601 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
§1361 et seq.), the Occupational Safety and Health Act (19 U.S.C. §651 et seq.),
the Noise Control Act of 1972 (42 U.S.C. §4901 et seq.), and the Hazardous and
Solid Waste Amendments (42 U.S.C. §2601 et seq.), as these laws have been or may
be amended or supplemented, and any successor thereto, and any analogous
foreign, state or local statutes, and the rules, regulations and orders
promulgated pursuant thereto.

 

--------------------------------------------------------------------------------


 

(f)          “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) and damages to, loss of the use of or decrease in value of the
Equipment arising out of or related to any Adverse Environmental Condition.

 

(g)         “Equipment” shall mean the Equipment described on this Schedule.

 

(h)        “Hazardous Substances” shall mean and include hazardous substances as
defined in CERCLA; oil of any kind, petroleum products and their by-products,
including, but not limited to, sludge or residue; asbestos containing materials;
polychlorinated biphenyls; any and all other hazardous or toxic substances;
hazardous waste, as defined in CERCLA; medical waste; infectious waste; those
substances listed in the United States Department of Transportation Table (49
C.F.R. §172.101); explosives; radioactive materials; and all other pollutants,
contaminants and other substances regulated or controlled by the Environmental
Laws and any other substance that requires special handling in its collection,
storage, treatment or disposal under the Environmental Laws.

 

2.            Lessee hereby represents, warrants and covenants that:  (a) it has
conducted, and will continue to conduct, its business operations, and throughout
the term of the Lease will use the Equipment, so as to comply with all
Environmental Laws; (b) as of the date hereof, and as of the date of execution
of each Schedule, except as have been previously disclosed in writing by Lessee
to Lessor, there are no Hazardous Substances generated, treated, handled,
stored, transported, discharged, emitted, released or otherwise disposed of in
connection with Lessee’s use of the Equipment; and (c) Lessee has, and
throughout the term of the Lease will continue to have, in full force and effect
all Federal, state and local licenses, permits, orders and approvals required to
operate the Equipment in compliance with all Environmental Laws.

 

3.            Lessee agrees that if required to return the Equipment or any item
thereof to Lessor or Lessor’s agents, Lessee shall return such Equipment free
from all Hazardous Substances and otherwise fully in compliance with all
Environmental Laws.

 

4.            Lessee shall fully and promptly pay, perform, discharge, defend,
indemnify and hold harmless each Indemnitee from and against any Environmental
Claim or Environmental Loss.

 

5.            The provisions of this Rider shall survive any expiration or
termination of the Lease.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

WOODFOREST NATIONAL BANK

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

Lessor

 

Lessee

 

 

 

 

 

By: ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

 

its Managing General Partner

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name: Cary P. Marshall

Title:

 

 

Title: Vice President - Corporate Finance and Treasurer

 

 

 

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

 

Lessee

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Cary P. Marshall

 

 

Title: Vice President - Corporate Finance and Treasurer

 

 

 

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

 

Lessee

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Cary P. Marshall

 

 

Title: Vice President - Corporate Finance and Treasurer

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 143974609

 

--------------------------------------------------------------------------------


 

WOODFOREST NATIONAL BANK

 

SCHEDULE OF EQUIPMENT

 

Lessee: ALLIANCE RESOURCE OPERATING PARTNERS, L.P.,

HAMILTON COUNTY COAL, LLC AND WHITE

OAK RESOURCES LLC

 

Approved by

 

 

Page No. 1 of 1 total pages

 

(Lessee to initial each page)

 

 

 

 

 

Attached to Equipment Schedule No. 143974609

 

Equipment located at:

 

 

18033 Co. Rd. 500 E.

 

 

Street No.

 

 

Dahlgren                Hamilton                IL 62828

 

 

City                                County                     State ZIP Code

 

Manufacturer and/or

 

 

 

Invoice

Vendor Name & Invoice No.

 

Description

 

Cost

 

 

 

 

 

Joy Global
Invoice No. 9404596420

 

One (1) 2013 Joy Global Model RS218 Gate End Shield with serial number FE003 and
Joy Serial No. RS03320

 

 

 

 

 

 

 

Joy Global
Invoice No. 9404596420

 

Fifteen (15) 2013 Joy Global Model RS218 Face Shields with serial numbers ROF070
through and including ROF084 and Joy Serial No(s). RS03179 through and including
RS03193

 

 

 

 

 

 

 

J.H. Fletcher & Co.
Invoice No. 2011189-02

 

One (1) 2011 Fletcher Model CHDDR-17 Roof Drill with serial number 2011189

 

 

 

 

 

 

 

J.H. Fletcher & Co.
Invoice No. 2011190-02

 

One (1) 2011 Fletcher Model CHDDR-17 Roof Drill with serial number 2011190

 

 

 

 

 

 

 

J.H. Fletcher & Co.
Invoice No. 2011193-02

 

One (1) 2011 Fletcher Model CHDDR-17 Roof Drill with serial number 2011191

 

 

 

 

 

 

 

J.H. Fletcher & Co.
Invoice No. 2011192-03

 

One (1) 2011 Fletcher Model CHDDR-17 Roof Drill with serial number 2011192

 

 

 

 

 

 

 

J.H. Fletcher & Co.
Invoice No. 2011193-04

 

One (1) 2011 Fletcher Model CHDDR-17 Roof Drill with serial number 2011193

 

 

 

 

 

 

 

GE Mining
Invoice No. 19300002823

 

One (1) 2014 Fairchild Model 35C-WH-AC Battery Scoop with serial number T339-706

 

 

 

 

 

 

 

 

 

 

 

Total: $6,000,000.00

 

--------------------------------------------------------------------------------


 

SIGNATURE FINANCIAL LLC

 

EQUIPMENT SCHEDULE NO. 143974613

 

executed pursuant to that certain Master Lease Agreement dated as of October 29,
2015 (the “Master Lease Agreement”), among Alliance Resource Operating Partners,
L.P., Hamilton County Coal, LLC, and White Oak Resources LLC (collectively,
“Lessee”) and PNC Equipment Finance, LLC, which is incorporated herein by
reference.  This Equipment Schedule, incorporating by reference the terms and
conditions of the Master Lease Agreement, constitutes a separate instrument of
lease (the “Lease”) between Lessee and Signature Financial LLC (“Lessor”).  To
the extent of any conflict or inconsistency between the terms of this Equipment
Schedule and the Master Lease Agreement, the terms of this Equipment Schedule
shall prevail.

 

1.              EQUIPMENT.  The Equipment leased hereunder shall be as set forth
in the schedule attached hereto.

 

TOTAL INVOICE COST:  $10,000,000.00

 

2.              TERM.  Upon and after the date of execution hereof, the
Equipment shall be subject to the terms and conditions provided herein and in
the Lease.

 

A full term of lease with respect to said Equipment shall commence on the date
hereof and shall extend for forty-eight (48) months after the 30th day of
October, 2015 (the “Base Lease Commencement Date”).

 

3.              RENT.  From and after the Base Lease Commencement Date, the
monthly rent for said Equipment during the term of this Lease shall be
$189,401.25, computed as 1.89401% of the Total Invoice Cost specified above. 
Rent payments shall be made, in arrears, on the 30th day of the month for each
month during the term of this Lease (unless such payment is due in a month in
which there is no 30th day, in which case such payment would be due on the last
day of the month), commencing on November 30, 2015.

 

4.              LESSEE’S CONFIRMATION.  Lessee hereby confirms and warrants to
Lessor that the Equipment:  (a) was duly delivered to Lessee at the location
specified in Section 5 hereof; (b) has been received, inspected and determined
to be in compliance with all applicable specifications and that the Equipment is
hereby accepted for all purposes of the Lease; and (c) is a part of the
“Equipment” referred to in the Lease and is taken subject to all terms and
conditions therein and herein provided.  Lessee hereby represents and warrants
to Lessor that, as of the date hereof, there is no Default or Event of Default
under any Schedule or any other Lease Document (as such terms are defined in the
Lease).

 

5.              LOCATION OF EQUIPMENT.  The location of the Equipment is
specified on the Schedule of Equipment attached hereto.

 

6.              LATE CHARGE RATE.  The Late Charge Rate shall be two (2) percent
(provided, however, that if such rate exceeds the highest rate permitted by
applicable law, then the Late Charge Rate shall be the highest rate permitted by
applicable law).

 

7.              COMMERCIAL LIABILITY INSURANCE.  The amount of commercial
liability insurance referenced in Section 11 of the Lease is $25,000,000.00.

 

8.  PERSONAL PROPERTY TAXES.  Lessee agrees that it will (a) list all such
Equipment, (b) report all property taxes assessed against such Equipment, and
(c) pay all such taxes when due directly to the appropriate taxing authority
until Lessor shall otherwise direct in writing.

 

9.              SCHEDULE OF STIPULATED LOSS VALUES.  This Schedule of Stipulated
Loss Values shall be applicable solely to the Equipment described in this
Equipment Schedule.

 

1

--------------------------------------------------------------------------------


 

Rent

 

Percent of Total

 

Payment No.

 

Invoice Cost

 

0

 

 

103.000

 

1

 

 

101.360

 

2

 

 

99.730

 

3

 

 

98.080

 

4

 

 

96.440

 

5

 

 

94.790

 

6

 

 

93.130

 

7

 

 

91.470

 

8

 

 

89.810

 

9

 

 

88.150

 

10

 

 

86.480

 

11

 

 

84.800

 

12

 

 

83.120

 

13

 

 

81.440

 

14

 

 

79.760

 

15

 

 

78.070

 

16

 

 

76.370

 

17

 

 

74.680

 

18

 

 

72.970

 

19

 

 

71.270

 

20

 

 

69.560

 

21

 

 

67.840

 

22

 

 

66.130

 

23

 

 

64.400

 

24

 

 

62.680

 

25

 

 

60.950

 

26

 

 

59.210

 

27

 

 

57.480

 

28

 

 

55.730

 

29

 

 

53.990

 

30

 

 

52.240

 

31

 

 

50.480

 

32

 

 

48.720

 

33

 

 

46.960

 

34

 

 

45.190

 

35

 

 

43.420

 

36

 

 

41.640

 

37

 

 

39.860

 

38

 

 

38.080

 

39

 

 

36.290

 

40

 

 

34.500

 

41

 

 

32.700

 

42

 

 

30.900

 

43

 

 

29.090

 

44

 

 

27.280

 

45

 

 

25.470

 

46

 

 

23.650

 

47

 

 

21.830

 

48

 

 

20.000

 

 

10.  CONVEYANCE OF INTEREST.  In consideration of the payment by Lessor of the
amount specified herein as the Total Invoice Cost of the items of Equipment
listed on the Schedule of Equipment attached hereto, the receipt and sufficiency
of which are hereby acknowledged, Lessee does hereby convey, assign, transfer
and set over to Lessor an interest in such Equipment, together with whatever
claims and rights Lessee may have against the manufacturer and/or supplier of
such Equipment, including (but not limited to) all warranties with respect
thereto. The conveyance

 

2

--------------------------------------------------------------------------------


 

contemplated hereby is solely for the purpose of granting to Lessor a security
interest in the Equipment. All Equipment in which an interest is conveyed hereby
shall remain in the possession of Lessee pursuant to the Lease.

 

Lessee represents and warrants that:  (a) Lessee has good and marketable title
to such Equipment conveyed hereunder and does hereby transfer an interest
therein free and clear of any and all encumbrances, liens, charges or defects;
(b) the sale of such Equipment (1) has been duly authorized by all necessary
action on the part of Lessee, (2) does not require the consent of any
stockholder, member, trustee or holders of any indebtedness of Lessee, except
such as have been duly obtained, and (3) does not and will not contravene any
law, governmental rule, regulation or order now binding on Lessee, or the
organizational documents of Lessee, or contravene the provisions of, or
constitute a default under, or result in the creation of any lien or encumbrance
upon the property of Lessee under, any indenture, mortgage, contract or other
agreement to which Lessee is a party or by which it or its property is bound;
and (c) no filing or recordation must be made, no notice must be given, and no
other action must be taken with respect to any state or local jurisdiction, or
any person, in order to preserve to Lessor all the rights transferred hereby.

 

11.  PAYMENT AUTHORIZATION.  Lessor is hereby irrevocably authorized and
directed to pay the Total Invoice Cost specified above as follows:

 

 

Company Name

 

Wire Instructions

 

Amount

 

 

 

 

 

Alliance Resource Operating Partners, L.P.

 

Bank Name: Fifth Third Bank

ABA #: 042000314

Account Name: Alliance Resource Operating Partners, L.P.

Account #: [redacted]

Reference: Alliance—Signature Financial LLC

 

$

10,000,000.00

 

Lessor is hereby authorized to insert such factually correct information as is
necessary to complete this Equipment Schedule, including (without limitation)
the date of execution, and the rental payment amount(s) and factor(s).

 

12.  TERMINATION RENTAL PREMIUM.  Upon the expiration of the term of the Lease,
Lessee promptly shall pay to Lessor without notice or demand therefor and
together with all other amounts then due and payable hereunder, in cash, a
Termination Rental Premium calculated as twenty percent (20%) of the aggregate
original Total Invoice Cost of the Equipment (as specified on this Schedule). 
Upon receipt by Lessor of the Termination Rental Premium, Lessor shall release
its interest in the Equipment and convey assign, transfer and set over to Lessee
or its designee the interest in the Equipment received by Lessor in Section 10
hereof, on an “AS IS, WHERE IS” basis without representation and warranty of any
kind other than the Equipment being free of Liens created by or arising through
Lessor.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

DATE OF EXECUTION: October 29, 2015

 

 

 

SIGNATURE FINANCIAL LLC

 

Lessor

 

 

 

By:

/S/ RICHARD PELCHER

 

Name:

Richard Pelcher

 

Title:

Vice President

 

 

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

Lessee

 

 

 

By: ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

its Managing General Partner

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

Lessee

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

Lessee

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

EQUIPMENT SCHEDULE NO. 143974613

 

--------------------------------------------------------------------------------


 

SIGNATURE FINANCIAL LLC

 

REAL PROPERTY WAIVER

 

THIS REAL PROPERTY WAIVER (this “Waiver”) is made as of the 29th day of October,
2015 for the benefit of SIGNATURE FINANCIAL LLC, its successors and assigns
(hereinafter the “Lessor”), and is given by the undersigned.

 

The undersigned has the interest described below in the premises more
specifically described on the attached schedule (the “Premises”).  The Premises
are now occupied in whole or in part by one or more of ALLIANCE RESOURCE
OPERATING PARTNERS, L.P., a Delaware limited partnership (“ARLP”), HAMILTON
COUNTY COAL, LLC, a Delaware limited liability company (“HCC”) and WHITE OAK
RESOURCES LLC, a Delaware limited liability company (“White Oak”), and their
respective successors and permitted assigns (ARLP, HCC and White Oak,
collectively and jointly and severally, “Lessee”), and Lessee desires to lease
from Lessor certain equipment which is already on or is to be delivered to or
installed on the Premises, all of said equipment being more fully described on
the schedule attached hereto (hereinafter collectively the “Equipment”), all of
which Equipment is now or hereafter may become subject to a Master Lease
Agreement (hereinafter the “Agreement”) between PNC Equipment Finance, LLC, and
Lessee; to be used in connection with the business of Lessee as now or hereafter
conducted.

 

Lessor is willing to lease the Equipment to Lessee, provided that the
undersigned recognizes Lessor’s interest in and to the Equipment.

 

NOW, THEREFORE, in consideration of the premises and the sum of Ten Dollars
($10.00) in hand paid, the receipt and sufficiency of which is hereby
acknowledged, the undersigned hereby consents and agrees as follows:

 

1.    Lessor has a security interest in the Equipment to be leased to Lessee by
Lessor.

 

2.    All the Equipment may be kept, installed, maintained, used and operated in
the Premises; and shall remain personal property notwithstanding the manner or
mode of the attachment of such Equipment to the realty and shall not become
fixtures.

 

3.    The undersigned waives and agrees not to assert any lien, claim or
interest which the undersigned may now have or hereafter may acquire against or
in the Equipment by virtue of the undersigned’s interest in the real property,
or otherwise.

 

4.    In the event of default by Lessee in the performance of any of its
obligations pursuant to the Agreement or any extension or renewal of said
Agreement, Lessor may:  (a) abandon the Equipment in place, (b) assemble the
Equipment and conduct an auction of the Equipment on the Premises, or (c) remove
the Equipment from the Premises in accordance with the terms and conditions of
said Agreement.

 

5.    Lessor may, without affecting the validity of this Waiver, extend the time
of the payment of any rental or the performance of any of the other terms and
conditions of the Agreement, without the consent of, and without giving notice
thereof to, the undersigned.

 

6.    This Waiver shall inure to the benefit of the successors and assigns of
Lessor and shall be binding upon the heirs, personal representatives, successors
and assigns of the undersigned.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Real Property Waiver to be
duly executed as of the day and year first above written.

 

INTEREST IN PREMISES:

ALLIANCE WOR PROPERTIES, LLC

 

 

 

o

OWNER

 

 

x

LANDLORD

By:

 

o

MORTGAGEE

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

STATE OF

:

 

SS:

COUNTY OF

:

 

The undersigned, a Notary Public within and for said County, in the State
aforesaid, duly commissioned and acting, hereby certifies that on this        
day of October, 2015, personally appeared before me                       , to
me personally known and known to be the person who signed the foregoing Real
Property Waiver, who, being by me duly sworn and being informed of the contents
of said Waiver, stated and acknowledged on oath that he signed, sealed and
delivered same with authority as his free and voluntary act and deed, for the
uses, purposes and considerations therein mentioned and set forth.

 

My Commission Expires:

 

                                       ,                       

Notary Public

 

PREPARED BY:

Womble Carlyle Sandridge & Rice, LLP

250 West Pratt Street, Suite 1300

Baltimore, Maryland 21201

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

“PREMISES”

 

The Premises are:

 

The entirety of Mine #1 with its portal located at 18033 Co. Rd. 500 E.,
Dahlgren, IL 62828. This mine is located in Hamilton County, Illinois.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE B

 

“EQUIPMENT”

 

Manufacturer and/or
Vendor Name & Invoice No.

 

Description

 

 

 

Joy Global
Invoice No. 9404596420

 

One (1) 2013 Joy Global Model RS218 Gate End Shield with serial number FE209 and
Joy Serial No. RS03323

 

 

 

Joy Global
Invoice No. 9404596420

 

Twenty-five (25) 2013 Joy Global Model RS218 Face Shields with serial numbers
ROF135 through and including ROF159 and Joy Serial No(s). RS03244 through and
including RS03268

 

 

 

Joy Global
Invoice No. 940405220

 

One (1) 2013 Joy Global Model 14CM27-11EX Continuous Miner with serial number
JM7036

 

 

 

Joy Global
Bill of Lading dated 12/15/14

 

One (1) 2014 Joy Global Model BH20B Rebuilt Coal Hauler with serial number
BH1053B which includes LaMache Dual Battery Charger Model A85MD2 and 3 Battery
Sets with Trays

 

 

 

Joy Global
Invoice No. 9404441041

 

One (1) 2013 Joy Global Model BF-14B-75-64C Feeder Breaker with serial number
14270

 

 

 

Simmons Equipment Company
Invoice No. 11800

 

One (1) 2014 Simmons Model S280 Battery Scoop with serial number S280-1062

 

 

 

Simmons Equipment Company
Invoice No. 11802

 

One (1) 2014 Simmons Model S280 Battery Scoop with serial number S280-1069

 

5

--------------------------------------------------------------------------------


 

SIGNATURE FINANCIAL LLC

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 143974613

 

To and part of Equipment Schedule No. 143974613 dated as of the       day of
October, 2015 (the “Schedule”), among SIGNATURE FINANCIAL LLC, its successors
and assigns (“Lessor”), and ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a
Delaware limited partnership (“ARLP”), HAMILTON COUNTY COAL, LLC, a Delaware
limited liability company (“HCC”) and WHITE OAK RESOURCES LLC, a Delaware
limited liability company (“White Oak”), and their respective successors and
permitted assigns (ARLP, HCC and White Oak, collectively and jointly and
severally, “Lessee”).  The Equipment Schedule is executed pursuant to and
incorporates by reference the terms and conditions of that certain Master Lease
Agreement dated as of October   , 2015, among Lessee and PNC Equipment Finance,
LLC.

 

ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

1.    As used herein, the following terms shall have the following meaning:

 

(a)        “Adverse Environmental Condition”: shall mean (i) the existence or
the continuation of the existence, of an Environmental Contamination (including,
without limitation, a sudden or non-sudden accidental or non-accidental
Environmental Contamination), of, or exposure to, any substance, chemical,
material, pollutant, Hazardous Substance, odor or audible noise or other release
or emission in, into or onto the environment (including without limitation, the
air, ground, water or any surface) at, in, by, from or related to any Equipment,
(ii) the environmental aspect of the transportation, storage, treatment or
disposal of materials in connection with the operation of any Equipment, or
(iii) the violation, or alleged violation, of any Environmental Law, permits or
licenses of, by or from any governmental authority, agency or court relating to
environmental matters connected with any of the Equipment.

 

(b)        “Affiliate” shall mean, with respect to any given person, any person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such person.

 

(c)         “Environmental Claim” shall mean any accusation, allegation, notice
of violation, claim, demand, abatement or other order or direction (conditional
or otherwise) by any governmental authority or any person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

 

(d)        “Environmental Contamination” shall mean any actual or threatened
release, spill, emission, leaking, pumping, injection, presence, deposit,
abandonment, disposal, discharge, dispersal, leaching or migration into the
indoor or outdoor environment, or into or out of any of the Equipment,
including, without limitation, the movement of any Hazardous Substance or other
substance through or in the air, soil, surface water, groundwater or property.

 

(e)         “Environmental Law” shall mean any present or future Federal,
foreign, state or local law, ordinance, order, rule or regulation and all
judicial, administrative and regulatory decrees, judgments and orders,
pertaining to health, industrial hygiene, the use, disposal or transportation of
Hazardous Substances, Environmental Contamination, or pertaining to the
protection of the environment, including, but not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”) (42 U.S.C.
§9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. §1801 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Clean
Air Act (42 U.S.C. §7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §
2601 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
§1361 et seq.), the Occupational Safety and Health Act (19 U.S.C. §651 et seq.),
the Noise Control Act of 1972 (42 U.S.C. §4901 et seq.), and the Hazardous and
Solid Waste Amendments (42 U.S.C. §2601 et seq.), as these laws have been or may
be amended or supplemented, and any successor thereto, and any analogous
foreign, state or local statutes, and the rules, regulations and orders
promulgated pursuant thereto.

 

--------------------------------------------------------------------------------


 

(f)          “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) and damages to, loss of the use of or decrease in value of the
Equipment arising out of or related to any Adverse Environmental Condition.

 

(g)   “Equipment” shall mean the Equipment described on this Schedule.

 

(h)        “Hazardous Substances” shall mean and include hazardous substances as
defined in CERCLA; oil of any kind, petroleum products and their by-products,
including, but not limited to, sludge or residue; asbestos containing materials;
polychlorinated biphenyls; any and all other hazardous or toxic substances;
hazardous waste, as defined in CERCLA; medical waste; infectious waste; those
substances listed in the United States Department of Transportation Table (49
C.F.R. §172.101); explosives; radioactive materials; and all other pollutants,
contaminants and other substances regulated or controlled by the Environmental
Laws and any other substance that requires special handling in its collection,
storage, treatment or disposal under the Environmental Laws.

 

2.            Lessee hereby represents, warrants and covenants that:  (a) it has
conducted, and will continue to conduct, its business operations, and throughout
the term of the Lease will use the Equipment, so as to comply with all
Environmental Laws; (b) as of the date hereof, and as of the date of execution
of each Schedule, except as have been previously disclosed in writing by Lessee
to Lessor, there are no Hazardous Substances generated, treated, handled,
stored, transported, discharged, emitted, released or otherwise disposed of in
connection with Lessee’s use of the Equipment; and (c) Lessee has, and
throughout the term of the Lease will continue to have, in full force and effect
all Federal, state and local licenses, permits, orders and approvals required to
operate the Equipment in compliance with all Environmental Laws.

 

3.            Lessee agrees that if required to return the Equipment or any item
thereof to Lessor or Lessor’s agents, Lessee shall return such Equipment free
from all Hazardous Substances and otherwise fully in compliance with all
Environmental Laws.

 

4.            Lessee shall fully and promptly pay, perform, discharge, defend,
indemnify and hold harmless each Indemnitee from and against any Environmental
Claim or Environmental Loss.

 

5.            The provisions of this Rider shall survive any expiration or
termination of the Lease.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

SIGNATURE FINANCIAL LLC

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

Lessor

 

Lessee

 

 

 

 

 

By: ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

 

its Managing General Partner

 

 

 

By:

 

 

By:

 

Name:

 

 

Name: Cary P. Marshall

Title:

 

 

Title: Vice President - Corporate Finance and Treasurer

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

 

Lessee

 

 

 

 

 

By:

 

 

 

Name: Cary P. Marshall

 

 

Title: Vice President - Corporate Finance and Treasurer

 

 

 

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

 

Lessee

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Cary P. Marshall

 

 

Title: Vice President - Corporate Finance and Treasurer

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 143974613

 

--------------------------------------------------------------------------------


 

SIGNATURE FINANCIAL LLC

 

SCHEDULE OF EQUIPMENT

 

Lessee: ALLIANCE RESOURCE OPERATING PARTNERS, L.P.,

HAMILTON COUNTY COAL, LLC AND WHITE

OAK RESOURCES LLC

 

Approved by

 

 

Page No. 1 of 1 total pages

 

(Lessee to initial each page)

 

 

 

 

Attached to Equipment Schedule No. 143974613

Equipment located at:

 

18033 Co. Rd. 500 E.

 

Street No.

 

Dahlgren

Hamilton

IL 62828

 

City

     County

State ZIP Code

 

Manufacturer and/or
Vendor Name & Invoice No.

 

Description

 

Invoice
Cost

 

 

 

 

 

Joy Global
Invoice No. 9404596420

 

One (1) 2013 Joy Global Model RS218 Gate End Shield with serial number FE209 and
Joy Serial No. RS03323

 

 

 

 

 

 

 

Joy Global
Invoice No. 9404596420

 

Twenty-five (25) 2013 Joy Global Model RS218 Face Shields with serial numbers
ROF135 through and including ROF159 and Joy Serial No(s). RS03244 through and
including RS03268

 

 

 

 

 

 

 

Joy Global
Invoice No. 940405220

 

One (1) 2013 Joy Global Model 14CM27-11EX Continuous Miner with serial number
JM7036

 

 

 

 

 

 

 

Joy Global
Bill of Lading dated 12/15/14

 

One (1) 2014 Joy Global Model BH20B Rebuilt Coal Hauler with serial number
BH1053B which includes LaMache Dual Battery Charger Model A85MD2 and 3 Battery
Sets with Trays

 

 

 

 

 

 

 

Joy Global
Invoice No. 9404441041

 

One (1) 2013 Joy Global Model BF-14B-75-64C Feeder Breaker with serial number
14270

 

 

 

 

 

 

 

Simmons Equipment Company
Invoice No. 11800

 

One (1) 2014 Simmons Model S280 Battery Scoop with serial number S280-1062

 

 

 

 

 

 

 

Simmons Equipment Company
Invoice No. 11802

 

One (1) 2014 Simmons Model S280 Battery Scoop with serial number S280-1069

 

 

 

 

 

 

 

 

 

 

 

Total: $10,000,000.00

 

--------------------------------------------------------------------------------


 

SANTANDER BANK, N.A.

 

EQUIPMENT SCHEDULE NO. 143974608

 

executed pursuant to that certain Master Lease Agreement dated as of October 29,
2015 (the “Master Lease Agreement”), among Alliance Resource Operating Partners,
L.P., Hamilton County Coal, LLC, and White Oak Resources LLC (collectively,
“Lessee”) and PNC Equipment Finance, LLC, which is incorporated herein by
reference.  This Equipment Schedule, incorporating by reference the terms and
conditions of the Master Lease Agreement, constitutes a separate instrument of
lease (the “Lease”) between Lessee and Santander Bank, N.A. (“Lessor”).  To the
extent of any conflict or inconsistency between the terms of this Equipment
Schedule and the Master Lease Agreement, the terms of this Equipment Schedule
shall prevail.

 

1.     EQUIPMENT.  The Equipment leased hereunder shall be as set forth in the
schedule attached hereto.

 

TOTAL INVOICE COST:  $15,000,000.00

 

2.     TERM.  Upon and after the date of execution hereof, the Equipment shall
be subject to the terms and conditions provided herein and in the Lease.

 

A full term of lease with respect to said Equipment shall commence on the date
hereof and shall extend for forty-eight (48) months after the 30th day of
October, 2015 (the “Base Lease Commencement Date”).

 

3.     RENT.  From and after the Base Lease Commencement Date, the monthly rent
for said Equipment during the term of this Lease shall be $284,101.88, computed
as 1.89401% of the Total Invoice Cost specified above.  Rent payments shall be
made, in arrears, on the 30th day of the month for each month during the term of
this Lease (unless such payment is due in a month in which there is no 30th day,
in which case such payment would be due on the last day of the month),
commencing on November 30, 2015.

 

4.     LESSEE’S CONFIRMATION.  Lessee hereby confirms and warrants to Lessor
that the Equipment:  (a) was duly delivered to Lessee at the location specified
in Section 5 hereof; (b) has been received, inspected and determined to be in
compliance with all applicable specifications and that the Equipment is hereby
accepted for all purposes of the Lease; and (c) is a part of the “Equipment”
referred to in the Lease and is taken subject to all terms and conditions
therein and herein provided.  Lessee hereby represents and warrants to Lessor
that, as of the date hereof, there is no Default or Event of Default under any
Schedule or any other Lease Document (as such terms are defined in the Lease).

 

5.     LOCATION OF EQUIPMENT.  The location of the Equipment is specified on the
Schedule of Equipment attached hereto.

 

6.     LATE CHARGE RATE.  The Late Charge Rate shall be two (2) percent
(provided, however, that if such rate exceeds the highest rate permitted by
applicable law, then the Late Charge Rate shall be the highest rate permitted by
applicable law).

 

7.     COMMERCIAL LIABILITY INSURANCE.  The amount of commercial liability
insurance referenced in Section 11 of the Lease is $25,000,000.00.

 

8.  PERSONAL PROPERTY TAXES.  Lessee agrees that it will (a) list all such
Equipment, (b) report all property taxes assessed against such Equipment, and
(c) pay all such taxes when due directly to the appropriate taxing authority
until Lessor shall otherwise direct in writing.

 

9.     SCHEDULE OF STIPULATED LOSS VALUES.  This Schedule of Stipulated Loss
Values shall be applicable solely to the Equipment described in this Equipment
Schedule.

 

1

--------------------------------------------------------------------------------


 

Rent

 

Percent of Total

 

Payment No.

 

Invoice Cost

 

 

 

 

 

0

 

103.000

 

1

 

101.360

 

2

 

99.730

 

3

 

98.080

 

4

 

96.440

 

5

 

94.790

 

6

 

93.130

 

7

 

91.470

 

8

 

89.810

 

9

 

88.150

 

10

 

86.480

 

11

 

84.800

 

12

 

83.120

 

13

 

81.440

 

14

 

79.760

 

15

 

78.070

 

16

 

76.370

 

17

 

74.680

 

18

 

72.970

 

19

 

71.270

 

20

 

69.560

 

21

 

67.840

 

22

 

66.130

 

23

 

64.400

 

24

 

62.680

 

25

 

60.950

 

26

 

59.210

 

27

 

57.480

 

28

 

55.730

 

29

 

53.990

 

30

 

52.240

 

31

 

50.480

 

32

 

48.720

 

33

 

46.960

 

34

 

45.190

 

35

 

43.420

 

36

 

41.640

 

37

 

39.860

 

38

 

38.080

 

39

 

36.290

 

40

 

34.500

 

41

 

32.700

 

42

 

30.900

 

43

 

29.090

 

44

 

27.280

 

45

 

25.470

 

46

 

23.650

 

47

 

21.830

 

48

 

20.000

 

 

10.  CONVEYANCE OF INTEREST.  In consideration of the payment by Lessor of the
amount specified herein as the Total Invoice Cost of the items of Equipment
listed on the Schedule of Equipment attached hereto, the receipt and sufficiency
of which are hereby acknowledged, Lessee does hereby convey, assign, transfer
and set over to Lessor an interest in such Equipment, together with whatever
claims and rights Lessee may have against the manufacturer and/or

 

2

--------------------------------------------------------------------------------


 

supplier of such Equipment, including (but not limited to) all warranties with
respect thereto. The conveyance contemplated hereby is solely for the purpose of
granting to Lessor a security interest in the Equipment. All Equipment in which
an interest is conveyed hereby shall remain in the possession of Lessee pursuant
to the Lease.

 

Lessee represents and warrants that:  (a) Lessee has good and marketable title
to such Equipment conveyed hereunder and does hereby transfer an interest
therein free and clear of any and all encumbrances, liens, charges or defects;
(b) the sale of such Equipment (1) has been duly authorized by all necessary
action on the part of Lessee, (2) does not require the consent of any
stockholder, member, trustee or holders of any indebtedness of Lessee, except
such as have been duly obtained, and (3) does not and will not contravene any
law, governmental rule, regulation or order now binding on Lessee, or the
organizational documents of Lessee, or contravene the provisions of, or
constitute a default under, or result in the creation of any lien or encumbrance
upon the property of Lessee under, any indenture, mortgage, contract or other
agreement to which Lessee is a party or by which it or its property is bound;
and (c) no filing or recordation must be made, no notice must be given, and no
other action must be taken with respect to any state or local jurisdiction, or
any person, in order to preserve to Lessor all the rights transferred hereby.

 

11.  PAYMENT AUTHORIZATION.  Lessor is hereby irrevocably authorized and
directed to pay the Total Invoice Cost specified above as follows:

 

Company Name

 

Wire Instructions

 

Amount

 

 

 

 

 

 

 

Alliance Resource Operating Partners, L.P.

 

Bank Name: Fifth Third Bank

 

ABA #: 042000314

 

Account Name: Alliance Resource Operating Partners, L.P.

 

Account #: [redacted]

 

Reference: Alliance–Santander Bank, N.A.

 

$

15,000,000.00

 

 

Lessor is hereby authorized to insert such factually correct information as is
necessary to complete this Equipment Schedule, including (without limitation)
the date of execution, and the rental payment amount(s) and factor(s).

 

12.  TERMINATION RENTAL PREMIUM.  Upon the expiration of the term of the Lease,
Lessee promptly shall pay to Lessor without notice or demand therefor and
together with all other amounts then due and payable hereunder, in cash, a
Termination Rental Premium calculated as twenty percent (20%) of the aggregate
original Total Invoice Cost of the Equipment (as specified on this Schedule). 
Upon receipt by Lessor of the Termination Rental Premium, Lessor shall release
its interest in the Equipment and convey assign, transfer and set over to Lessee
or its designee the interest in the Equipment received by Lessor in Section 10
hereof, on an “AS IS, WHERE IS” basis without representation and warranty of any
kind other than the Equipment being free of Liens created by or arising through
Lessor.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

DATE OF EXECUTION: October 29, 2015

 

 

 

SANTANDER BANK, N.A.

 

Lessor

 

 

 

By:

/S/ FRANCIS E. GRIMARD

 

Name:

Francis E. Grimard

 

Title:

Vice President

 

 

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

Lessee

 

 

 

By: ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

its Managing General Partner

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name: Cary P. Marshall

 

Title: Vice President - Corporate Finance and Treasurer

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

Lessee

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name: Cary P. Marshall

 

Title: Vice President - Corporate Finance and Treasurer

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

Lessee

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name: Cary P. Marshall

 

Title: Vice President - Corporate Finance and Treasurer

 

 

EQUIPMENT SCHEDULE NO. 143974608

 

--------------------------------------------------------------------------------


 

SANTANDER BANK, N.A.

 

REAL PROPERTY WAIVER

 

THIS REAL PROPERTY WAIVER (this “Waiver”) is made as of the 29th day of October,
2015 for the benefit of SANTANDER BANK, N.A., its successors and assigns
(hereinafter the “Lessor”), and is given by the undersigned.

 

The undersigned has the interest described below in the premises more
specifically described on the attached schedule (the “Premises”).  The Premises
are now occupied in whole or in part by one or more of ALLIANCE RESOURCE
OPERATING PARTNERS, L.P., a Delaware limited partnership (“ARLP”), HAMILTON
COUNTY COAL, LLC, a Delaware limited liability company (“HCC”) and WHITE OAK
RESOURCES LLC, a Delaware limited liability company (“White Oak”), and their
respective successors and permitted assigns (ARLP, HCC and White Oak,
collectively and jointly and severally, “Lessee”), and Lessee desires to lease
from Lessor certain equipment which is already on or is to be delivered to or
installed on the Premises, all of said equipment being more fully described on
the schedule attached hereto (hereinafter collectively the “Equipment”), all of
which Equipment is now or hereafter may become subject to a Master Lease
Agreement (hereinafter the “Agreement”) between PNC Equipment Finance, LLC, and
Lessee; to be used in connection with the business of Lessee as now or hereafter
conducted.

 

Lessor is willing to lease the Equipment to Lessee, provided that the
undersigned recognizes Lessor’s interest in and to the Equipment.

 

NOW, THEREFORE, in consideration of the premises and the sum of Ten Dollars
($10.00) in hand paid, the receipt and sufficiency of which is hereby
acknowledged, the undersigned hereby consents and agrees as follows:

 

1.    Lessor has a security interest in the Equipment to be leased to Lessee by
Lessor.

 

2.    All the Equipment may be kept, installed, maintained, used and operated in
the Premises; and shall remain personal property notwithstanding the manner or
mode of the attachment of such Equipment to the realty and shall not become
fixtures.

 

3.    The undersigned waives and agrees not to assert any lien, claim or
interest which the undersigned may now have or hereafter may acquire against or
in the Equipment by virtue of the undersigned’s interest in the real property,
or otherwise.

 

4.    In the event of default by Lessee in the performance of any of its
obligations pursuant to the Agreement or any extension or renewal of said
Agreement, Lessor may:  (a) abandon the Equipment in place, (b) assemble the
Equipment and conduct an auction of the Equipment on the Premises, or (c) remove
the Equipment from the Premises in accordance with the terms and conditions of
said Agreement.

 

5.    Lessor may, without affecting the validity of this Waiver, extend the time
of the payment of any rental or the performance of any of the other terms and
conditions of the Agreement, without the consent of, and without giving notice
thereof to, the undersigned.

 

6.    This Waiver shall inure to the benefit of the successors and assigns of
Lessor and shall be binding upon the heirs, personal representatives, successors
and assigns of the undersigned.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Real Property Waiver to be
duly executed as of the day and year first above written.

 

INTEREST IN PREMISES:

ALLIANCE WOR PROPERTIES, LLC

 

 

o OWNER

 

x LANDLORD

By:

 

o MORTGAGEE

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

STATE OF

 

:

 

 SS:

COUNTY OF

 

:

 

The undersigned, a Notary Public within and for said County, in the State
aforesaid, duly commissioned and acting, hereby certifies that on this        
day of October, 2015, personally appeared before me                       ,  to
me personally known and known to be the person who signed the foregoing Real
Property Waiver, who, being by me duly sworn and being informed of the contents
of said Waiver, stated and acknowledged on oath that he signed, sealed and
delivered same with authority as his free and voluntary act and deed, for the
uses, purposes and considerations therein mentioned and set forth.

 

My Commission Expires:

 

                    ,                   

 

Notary Public

 

PREPARED BY:

Womble Carlyle Sandridge & Rice, LLP

250 West Pratt Street, Suite 1300

Baltimore, Maryland  21201

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

“PREMISES”

 

The Premises are:

 

The entirety of Mine #1 with its portal located at 18033 Co. Rd. 500 E.,
Dahlgren, IL 62828. This mine is located in Hamilton County, Illinois.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE B

 

“EQUIPMENT”

 

Manufacturer and/or
Vendor Name & Invoice No.

 

Description

 

 

 

Joy Global
Invoice No. 9404596420

 

Two (2) 2013 Joy Global Model RS218 Gate End Shield with serial numbers FE211
and FE212 with Joy Serial No(s)  RS03325 and RS03326

 

 

 

Joy Global
Invoice No. 9404596420

 

Forty-one (41) 2013 Joy Global Model RS218 Face Shields with serial numbers
ROF168 through and including ROF208 with Joy Serial No(s). RS03277 through and
including RS03317

 

 

 

Joy Global
Invoice No. 9404438677

 

One (1) 2014 Joy Global Model 14CM27-11EX Continuous Miner with serial number
JM7037

 

 

 

Joy Global
Bill of Lading dated 11/18/14

 

One (1) 2014 Joy Global Model BH20B Rebuilt Coal Hauler with serial number
BH1117C which includes LaMache Dual Battery Charger Model A85MD2 and 3 Battery
Sets with Trays

 

 

 

Joy Global
Bill of Lading dated 12/31/14

 

One (1) 2014 Joy Global Model BH20B Rebuilt Coal Hauler with serial number
BH1121C which includes LaMache Dual Battery Charger Model A85MD2 and 3 Battery
Sets with Trays

 

 

 

Joy Global
Invoice No. 9404430985

 

One (1) 2013 Joy Global Model BF-14B-75-64C Feeder Breaker with serial number
14269

 

 

 

Joy Global
Invoice No. 9404297440

 

One (1) 2013 Joy Global Model BF-14B-75-64C Feeder Breaker with serial number
14271

 

 

 

Maxxim Rebuild Company, LLC
Invoice No. 12/5/2013

 

Two (2) Fletcher Model CDR-13-B, C-F Roof Drills with serial numbers
98075/2000334 and 98076 and (1) Fletcher Model CHDDR-13-A Roof Drill with serial
number 2010034

 

5

--------------------------------------------------------------------------------


 

SANTANDER BANK, N.A.

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 143974608

 

To and part of Equipment Schedule No. 143974608 dated as of the       day of
October, 2015 (the “Schedule”), among SANTANDER BANK, N.A., its successors and
assigns (“Lessor”), and ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a Delaware
limited partnership (“ARLP”), HAMILTON COUNTY COAL, LLC, a Delaware limited
liability company (“HCC”) and WHITE OAK RESOURCES LLC, a Delaware limited
liability company (“White Oak”), and their respective successors and permitted
assigns (ARLP, HCC and White Oak, collectively and jointly and severally,
“Lessee”).  The Equipment Schedule is executed pursuant to and incorporates by
reference the terms and conditions of that certain Master Lease Agreement dated
as of October   , 2015, among Lessee and PNC Equipment Finance, LLC.

 

ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

1.              As used herein, the following terms shall have the following
meaning:

 

(a)         “Adverse Environmental Condition”: shall mean (i) the existence or
the continuation of the existence, of an Environmental Contamination (including,
without limitation, a sudden or non-sudden accidental or non-accidental
Environmental Contamination), of, or exposure to, any substance, chemical,
material, pollutant, Hazardous Substance, odor or audible noise or other release
or emission in, into or onto the environment (including without limitation, the
air, ground, water or any surface) at, in, by, from or related to any Equipment,
(ii) the environmental aspect of the transportation, storage, treatment or
disposal of materials in connection with the operation of any Equipment, or
(iii) the violation, or alleged violation, of any Environmental Law, permits or
licenses of, by or from any governmental authority, agency or court relating to
environmental matters connected with any of the Equipment.

 

(b)         “Affiliate” shall mean, with respect to any given person, any person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such person.

 

(c)          “Environmental Claim” shall mean any accusation, allegation, notice
of violation, claim, demand, abatement or other order or direction (conditional
or otherwise) by any governmental authority or any person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

 

(d)         “Environmental Contamination” shall mean any actual or threatened
release, spill, emission, leaking, pumping, injection, presence, deposit,
abandonment, disposal, discharge, dispersal, leaching or migration into the
indoor or outdoor environment, or into or out of any of the Equipment,
including, without limitation, the movement of any Hazardous Substance or other
substance through or in the air, soil, surface water, groundwater or property.

 

(e)          “Environmental Law” shall mean any present or future Federal,
foreign, state or local law, ordinance, order, rule or regulation and all
judicial, administrative and regulatory decrees, judgments and orders,
pertaining to health, industrial hygiene, the use, disposal or transportation of
Hazardous Substances, Environmental Contamination, or pertaining to the
protection of the environment, including, but not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”) (42 U.S.C.
§9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. §1801 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Clean
Air Act (42 U.S.C. §7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §
2601 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
§1361 et seq.), the Occupational Safety and Health Act (19 U.S.C. §651 et seq.),
the Noise Control Act of 1972 (42 U.S.C. §4901 et seq.), and the Hazardous and
Solid Waste Amendments (42 U.S.C. §2601 et seq.), as these laws have been or may
be amended or supplemented, and any successor thereto, and any analogous
foreign, state or local statutes, and the rules, regulations and orders
promulgated pursuant thereto.

 

--------------------------------------------------------------------------------


 

(f)           “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) and damages to, loss of the use of or decrease in value of the
Equipment arising out of or related to any Adverse Environmental Condition.

 

(g)          “Equipment” shall mean the Equipment described on this Schedule.

 

(h)         “Hazardous Substances” shall mean and include hazardous substances
as defined in CERCLA; oil of any kind, petroleum products and their by-products,
including, but not limited to, sludge or residue; asbestos containing materials;
polychlorinated biphenyls; any and all other hazardous or toxic substances;
hazardous waste, as defined in CERCLA; medical waste; infectious waste; those
substances listed in the United States Department of Transportation Table (49
C.F.R. §172.101); explosives; radioactive materials; and all other pollutants,
contaminants and other substances regulated or controlled by the Environmental
Laws and any other substance that requires special handling in its collection,
storage, treatment or disposal under the Environmental Laws.

 

2.              Lessee hereby represents, warrants and covenants that:  (a) it
has conducted, and will continue to conduct, its business operations, and
throughout the term of the Lease will use the Equipment, so as to comply with
all Environmental Laws; (b) as of the date hereof, and as of the date of
execution of each Schedule, except as have been previously disclosed in writing
by Lessee to Lessor, there are no Hazardous Substances generated, treated,
handled, stored, transported, discharged, emitted, released or otherwise
disposed of in connection with Lessee’s use of the Equipment; and (c) Lessee
has, and throughout the term of the Lease will continue to have, in full force
and effect all Federal, state and local licenses, permits, orders and approvals
required to operate the Equipment in compliance with all Environmental Laws.

 

3.              Lessee agrees that if required to return the Equipment or any
item thereof to Lessor or Lessor’s agents, Lessee shall return such Equipment
free from all Hazardous Substances and otherwise fully in compliance with all
Environmental Laws.

 

4.              Lessee shall fully and promptly pay, perform, discharge, defend,
indemnify and hold harmless each Indemnitee from and against any Environmental
Claim or Environmental Loss.

 

5.              The provisions of this Rider shall survive any expiration or
termination of the Lease.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

SANTANDER BANK, N.A.

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

Lessor

 

Lessee

 

 

 

 

 

By:

ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

 

its Managing General Partner

 

 

 

By:

 

 

By:

 

Name:

 

 

Name: Cary P. Marshall

Title:

 

 

Title: Vice President - Corporate Finance and Treasurer

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

 

Lessee

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Cary P. Marshall

 

 

Title: Vice President - Corporate Finance and Treasurer

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

 

Lessee

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Cary P. Marshall

 

 

Title: Vice President - Corporate Finance and Treasurer

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 143974608

 

--------------------------------------------------------------------------------


 

SANTANDER BANK, N.A.

 

SCHEDULE OF EQUIPMENT

 

Lessee: ALLIANCE RESOURCE OPERATING PARTNERS, L.P.,

HAMILTON COUNTY COAL, LLC AND WHITE

OAK RESOURCES LLC

 

Approved by

 

 

Page No. 1 of 2 total pages

 

(Lessee to initial each page)

 

 

 

 

 

Attached to Equipment Schedule No. 143974608

 

Equipment located at:

 

 

18033 Co. Rd. 500 E.

 

 

Street No.

 

 

Dahlgren                             Hamilton                       IL 62828

 

 

City

County

State ZIP Code

 

Manufacturer and/or
Vendor Name & Invoice No.

 

Description

 

Invoice
Cost

 

 

 

 

 

Joy Global
Invoice No. 9404596420

 

Two (2) 2013 Joy Global Model RS218 Gate End Shield with serial numbers FE211
and FE212 with Joy Serial No(s)  RS03325 and RS03326

 

 

 

 

 

 

 

Joy Global
Invoice No. 9404596420

 

Forty-one (41) 2013 Joy Global Model RS218 Face Shields with serial numbers
ROF168 through and including ROF208 with Joy Serial No(s). RS03277 through and
including RS03317

 

 

 

 

 

 

 

Joy Global
Invoice No. 9404438677

 

One (1) 2014 Joy Global Model 14CM27-11EX Continuous Miner with serial number
JM7037

 

 

 

 

 

 

 

Joy Global
Bill of Lading dated 11/18/14

 

One (1) 2014 Joy Global Model BH20B Rebuilt Coal Hauler with serial number
BH1117C which includes LaMache Dual Battery Charger Model A85MD2 and 3 Battery
Sets with Trays

 

 

 

 

 

 

 

Joy Global
Bill of Lading dated 12/31/14

 

One (1) 2014 Joy Global Model BH20B Rebuilt Coal Hauler with serial number
BH1121C which includes LaMache Dual Battery Charger Model A85MD2 and 3 Battery
Sets with Trays

 

 

 

--------------------------------------------------------------------------------


 

Joy Global
Invoice No. 9404430985

 

One (1) 2013 Joy Global Model BF-14B-75-64C Feeder Breaker with serial number
14269

 

 

 

 

 

 

 

Joy Global
Invoice No. 9404297440

 

One (1) 2013 Joy Global Model BF-14B-75-64C Feeder Breaker with serial number
14271

 

 

 

 

 

 

 

Maxxim Rebuild Company, LLC
Invoice No. 12/5/2013

 

Two (2) Fletcher Model CDR-13-B, C-F Roof Drills with serial numbers
98075/2000334 and 98076 and (1) Fletcher Model CHDDR-13-A Roof Drill with serial
number 2010034

 

 

 

 

 

 

 

 

 

 

 

Total: $15,000,000.00

 

--------------------------------------------------------------------------------


 

PNC EQUIPMENT FINANCE, LLC

 

EQUIPMENT SCHEDULE NO. 193583000

 

executed pursuant to that certain Master Lease Agreement dated as of October 29,
2015 (the “Master Lease Agreement”), among Alliance Resource Operating Partners,
L.P., Hamilton County Coal, LLC, and White Oak Resources LLC (collectively,
“Lessee”) and PNC Equipment Finance, LLC, which is incorporated herein by
reference.  This Equipment Schedule, incorporating by reference the terms and
conditions of the Master Lease Agreement, constitutes a separate instrument of
lease (the “Lease”) between Lessee and PNC Equipment Finance, LLC (“Lessor”). 
To the extent of any conflict or inconsistency between the terms of this
Equipment Schedule and the Master Lease Agreement, the terms of this Equipment
Schedule shall prevail.

 

1.     EQUIPMENT.  The Equipment leased hereunder shall be as set forth in the
schedule attached hereto.

 

TOTAL INVOICE COST:  $10,000,000.00

 

2.     TERM.  Upon and after the date of execution hereof, the Equipment shall
be subject to the terms and conditions provided herein and in the Lease.

 

A full term of lease with respect to said Equipment shall commence on the date
hereof and shall extend for forty-eight (48) months after the 30th day of
October, 2015 (the “Base Lease Commencement Date”).

 

3.     RENT.  From and after the Base Lease Commencement Date, the monthly rent
for said Equipment during the term of this Lease shall be $189,401.25, computed
as 1.89401% of the Total Invoice Cost specified above.  Rent payments shall be
made, in arrears, on the 30th day of the month for each month during the term of
this Lease (unless such payment is due in a month in which there is no 30th day,
in which case such payment would be due on the last day of the month),
commencing on November 30, 2015.

 

4.     LESSEE’S CONFIRMATION.  Lessee hereby confirms and warrants to Lessor
that the Equipment:  (a) was duly delivered to Lessee at the location specified
in Section 5 hereof; (b) has been received, inspected and determined to be in
compliance with all applicable specifications and that the Equipment is hereby
accepted for all purposes of the Lease; and (c) is a part of the “Equipment”
referred to in the Lease and is taken subject to all terms and conditions
therein and herein provided.  Lessee hereby represents and warrants to Lessor
that, as of the date hereof, there is no Default or Event of Default under any
Schedule or any other Lease Document (as such terms are defined in the Lease).

 

5.     LOCATION OF EQUIPMENT.  The location of the Equipment is specified on the
Schedule of Equipment attached hereto.

 

6.     LATE CHARGE RATE.  The Late Charge Rate shall be two (2) percent
(provided, however, that if such rate exceeds the highest rate permitted by
applicable law, then the Late Charge Rate shall be the highest rate permitted by
applicable law).

 

7.     COMMERCIAL LIABILITY INSURANCE.  The amount of commercial liability
insurance referenced in Section 11 of the Lease is $25,000,000.00.

 

8.     PERSONAL PROPERTY TAXES.  Lessee agrees that it will (a) list all such
Equipment, (b) report all property taxes assessed against such Equipment, and
(c) pay all such taxes when due directly to the appropriate taxing authority
until Lessor shall otherwise direct in writing.

 

9.     SCHEDULE OF STIPULATED LOSS VALUES.  This Schedule of Stipulated Loss
Values shall be applicable solely to the Equipment described in this Equipment
Schedule.

 

1

--------------------------------------------------------------------------------


 

Rent
Payment No.

 

Percent of Total
Invoice Cost

0

 

103.000

1

 

101.360

2

 

99.730

3

 

98.080

4

 

96.440

5

 

94.790

6

 

93.130

7

 

91.470

8

 

89.810

9

 

88.150

10

 

86.480

11

 

84.800

12

 

83.120

13

 

81.440

14

 

79.760

15

 

78.070

16

 

76.370

17

 

74.680

18

 

72.970

19

 

71.270

20

 

69.560

21

 

67.840

22

 

66.130

23

 

64.400

24

 

62.680

25

 

60.950

26

 

59.210

27

 

57.480

28

 

55.730

29

 

53.990

30

 

52.240

31

 

50.480

32

 

48.720

33

 

46.960

34

 

45.190

35

 

43.420

36

 

41.640

37

 

39.860

38

 

38.080

39

 

36.290

40

 

34.500

41

 

32.700

42

 

30.900

43

 

29.090

44

 

27.280

45

 

25.470

46

 

23.650

47

 

21.830

48

 

20.000

 

10.  CONVEYANCE OF INTEREST.  In consideration of the payment by Lessor of the
amount specified herein as the Total Invoice Cost of the items of Equipment
listed on the Schedule of Equipment attached hereto, the receipt and sufficiency
of which are hereby acknowledged, Lessee does hereby convey, assign, transfer
and set over to Lessor an interest in such Equipment, together with whatever
claims and rights Lessee may have against the manufacturer and/or supplier of
such Equipment, including (but not limited to) all warranties with respect
thereto. The conveyance

 

2

--------------------------------------------------------------------------------


 

contemplated hereby is solely for the purpose of granting to Lessor a security
interest in the Equipment. All Equipment in which an interest is conveyed hereby
shall remain in the possession of Lessee pursuant to the Lease.

 

Lessee represents and warrants that:  (a) Lessee has good and marketable title
to such Equipment conveyed hereunder and does hereby transfer an interest
therein free and clear of any and all encumbrances, liens, charges or defects;
(b) the sale of such Equipment (1) has been duly authorized by all necessary
action on the part of Lessee, (2) does not require the consent of any
stockholder, member, trustee or holders of any indebtedness of Lessee, except
such as have been duly obtained, and (3) does not and will not contravene any
law, governmental rule, regulation or order now binding on Lessee, or the
organizational documents of Lessee, or contravene the provisions of, or
constitute a default under, or result in the creation of any lien or encumbrance
upon the property of Lessee under, any indenture, mortgage, contract or other
agreement to which Lessee is a party or by which it or its property is bound;
and (c) no filing or recordation must be made, no notice must be given, and no
other action must be taken with respect to any state or local jurisdiction, or
any person, in order to preserve to Lessor all the rights transferred hereby.

 

11.  PAYMENT AUTHORIZATION.  Lessor is hereby irrevocably authorized and
directed to pay the Total Invoice Cost specified above as follows:

 

Company Name

 

Wire Instructions

 

Amount

 

 

 

 

 

Alliance Resource Operating Partners, L.P.

 

Bank Name: Fifth Third Bank


ABA #: 042000314



Account Name: Alliance Resource Operating Partners, L.P.



Account #: [redacted]



Reference: Alliance—PNC Equipment Finance, LLC

 

$

10,000,000.00

 

Lessor is hereby authorized to insert such factually correct information as is
necessary to complete this Equipment Schedule, including (without limitation)
the date of execution, and the rental payment amount(s) and factor(s).

 

12.  TERMINATION RENTAL PREMIUM.  Upon the expiration of the term of the Lease,
Lessee promptly shall pay to Lessor without notice or demand therefor and
together with all other amounts then due and payable hereunder, in cash, a
Termination Rental Premium calculated as twenty percent (20%) of the aggregate
original Total Invoice Cost of the Equipment (as specified on this Schedule). 
Upon receipt by Lessor of the Termination Rental Premium, Lessor shall release
its interest in the Equipment and convey assign, transfer and set over to Lessee
or its designee the interest in the Equipment received by Lessor in Section 10
hereof, on an “AS IS, WHERE IS” basis without representation and warranty of any
kind other than the Equipment being free of Liens created by or arising through
Lessor.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

DATE OF EXECUTION: October 29, 2015

 

 

 

PNC EQUIPMENT FINANCE, LLC

 

Lessor

 

 

 

By:

/S/ CHEREE F. KURELA

 

Name:

Cheree F. Kurela

 

Title:

Vice President

 

 

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

Lessee

 

 

 

By:

ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

its Managing General Partner

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name: Cary P. Marshall

 

Title: Vice President - Corporate Finance and Treasurer

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

Lessee

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name: Cary P. Marshall

 

Title: Vice President - Corporate Finance and Treasurer

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

Lessee

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name: Cary P. Marshall

 

Title: Vice President - Corporate Finance and Treasurer

 

 

EQUIPMENT SCHEDULE NO. 193583000

 

--------------------------------------------------------------------------------


 

PNC EQUIPMENT FINANCE, LLC

 

REAL PROPERTY WAIVER

 

THIS REAL PROPERTY WAIVER (this “Waiver”) is made as of the 29th day of October,
2015 for the benefit of PNC EQUIPMENT FINANCE, LLC, its successors and assigns
(hereinafter the “Lessor”), and is given by the undersigned.

 

The undersigned has the interest described below in the premises more
specifically described on the attached schedule (the “Premises”).  The Premises
are now occupied in whole or in part by one or more of ALLIANCE RESOURCE
OPERATING PARTNERS, L.P., a Delaware limited partnership (“ARLP”), HAMILTON
COUNTY COAL, LLC, a Delaware limited liability company (“HCC”) and WHITE OAK
RESOURCES LLC, a Delaware limited liability company (“White Oak”), and their
respective successors and permitted assigns (ARLP, HCC and White Oak,
collectively and jointly and severally, “Lessee”), and Lessee desires to lease
from Lessor certain equipment which is already on or is to be delivered to or
installed on the Premises, all of said equipment being more fully described on
the schedule attached hereto (hereinafter collectively the “Equipment”), all of
which Equipment is now or hereafter may become subject to a Master Lease
Agreement (hereinafter the “Agreement”) between PNC Equipment Finance, LLC, and
Lessee; to be used in connection with the business of Lessee as now or hereafter
conducted.

 

Lessor is willing to lease the Equipment to Lessee, provided that the
undersigned recognizes Lessor’s interest in and to the Equipment.

 

NOW, THEREFORE, in consideration of the premises and the sum of Ten Dollars
($10.00) in hand paid, the receipt and sufficiency of which is hereby
acknowledged, the undersigned hereby consents and agrees as follows:

 

1.             Lessor has a security interest in the Equipment to be leased to
Lessee by Lessor.

 

2.             All the Equipment may be kept, installed, maintained, used and
operated in the Premises; and shall remain personal property notwithstanding the
manner or mode of the attachment of such Equipment to the realty and shall not
become fixtures.

 

3.             The undersigned waives and agrees not to assert any lien, claim
or interest which the undersigned may now have or hereafter may acquire against
or in the Equipment by virtue of the undersigned’s interest in the real
property, or otherwise.

 

4.             In the event of default by Lessee in the performance of any of
its obligations pursuant to the Agreement or any extension or renewal of said
Agreement, Lessor may:  (a) abandon the Equipment in place, (b) assemble the
Equipment and conduct an auction of the Equipment on the Premises, or (c) remove
the Equipment from the Premises in accordance with the terms and conditions of
said Agreement.

 

5.             Lessor may, without affecting the validity of this Waiver, extend
the time of the payment of any rental or the performance of any of the other
terms and conditions of the Agreement, without the consent of, and without
giving notice thereof to, the undersigned.

 

6.             This Waiver shall inure to the benefit of the successors and
assigns of Lessor and shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Real Property Waiver to be
duly executed as of the day and year first above written.

 

INTEREST IN PREMISES:

ALLIANCE WOR PROPERTIES, LLC

 

 

o       OWNER

 

x     LANDLORD

By:

 

o       MORTGAGEE

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

STATE OF

 

:

 

 

SS:

COUNTY OF

 

:

 

The undersigned, a Notary Public within and for said County, in the State
aforesaid, duly commissioned and acting, hereby certifies that on this        
day of October, 2015, personally appeared before me                       ,  to
me personally known and known to be the person who signed the foregoing Real
Property Waiver, who, being by me duly sworn and being informed of the contents
of said Waiver, stated and acknowledged on oath that he signed, sealed and
delivered same with authority as his free and voluntary act and deed, for the
uses, purposes and considerations therein mentioned and set forth.

 

My Commission Expires:

 

 

                           ,         

 

Notary Public

 

PREPARED BY:

Womble Carlyle Sandridge & Rice, LLP

250 West Pratt Street, Suite 1300

Baltimore, Maryland  21201

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

“PREMISES”

 

The Premises are:

 

The entirety of Mine #1 with its portal located at 18033 Co. Rd. 500 E.,
Dahlgren, IL 62828. This mine is located in Hamilton County, Illinois.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE B

 

“EQUIPMENT”

 

Manufacturer and/or
Vendor Name & Invoice No.

 

Description

 

 

Two (2)  2014/2015 Longwall Electrics & Compatibility Control Center as listed
below

 

 

 

 

 

SYSTEM LONGWALL #1

 

 

8MVA POWER CENTER

S/N

2013861020131

 

 

4MVA PUMP CENTER

S/N

2013864020131

 

 

4160V STARTER

S/N

2013862020131

 

 

HEADGATE

S/N

201386502131

 

 

TAILGATE ENCLOSURE

S/N

2042792020131

 

 

5 WAY DISCONNECT

S/N

2013863020131

 

 

 

 

 

SYSTEM LONG WALL 2

 

 

8MVA POWER CENTER

S/N

100565-001

 

 

4MVA PUMP CENTER

S/N

100565-003

 

 

4160 STARTER

S/N

0215-0000

 

 

HEADGATE 2 BAY

S/N

11574520151

 

 

HEADGATE 4 BAY

S/N

11574520151

 

 

TAILGATE ENCLOSURE

S/N

11574820151

 

 

5 WAY DISCONNECT

S/N

2115744020151

 

 

 

 

 

Two (2)  2014/2015 8 MVA Power Center & 4 MVA Pump Starter Primary Voltage
(21.6KV) with serial numbers 2013861020131 and 2013864020131

Three (3)  (vintage assumed to be 2014/2015) Service Machine 3000KVA Power
Centers with secondary 995VAC & 480VAC service Primary Voltage (21.6KV) with
serial numbers 2,009,641,020,131.00 and 2,009,644,020,131.00 and
2,009,645,020,131.00

One (1)  (vintage assumed to be 2014/2015) Power Distribution Products (PDP)
2000 KVA Power Center with secondary 4160 VAC Service Primary Voltage (21.6KV)
with serial number 100436-001

Two (2)  (vintage assumed to be 2014/2015) PDP 3000 KVA Power Center with
secondary 4160 VAC service Primary Voltage (21.6KV) with serial numbers
100436-002 and 2009645020131

One (1)  (vintage assumed to be 2014/2015) PDP 1000 KVA Power Center with
secondary 480 VAC service Primary Voltage (21.6KV) with serial number 100572-002

 

5

--------------------------------------------------------------------------------


 

 

 

Five (5)  (vintage assumed to be 2014/2015) Service Machine Company (SMC) 2000
KVA 1000 KVA 480 V delta / 1000 Primary Voltage (21.6KV) with serial numbers
2,009,649,020,131.00 — 20,096,410,020,131.00 — 20,096,411,020,131.00 —
20,096,412,020,131.00 and 20,096,413,020,131.00

Two (2)  (vintage assumed to be 2014/2015) PDP 2000 KVA 1000 KVA 480 V delta /
1000 Primary Voltage (21.6KV) with serial numbers 100572-003 and 100572-004

Three (3)  (vintage assumed to be 2014/2015) SMC 21.6 KV Dual Switch House with
serial numbers 2,009,647,020,131.00 and 2,009,647,020,131.00 and
2,009,648,020,131.00

 

 

 

 

 

Three (3)  (vintage assumed to be 2014/2015) PDP 21.6 KV Dual Switch House with
serial numbers 100387-001 and 100387-002 and 100572-001

 

 

 

 

 

Two (2)  (vintage assumed to be 2014/2015) Line Power 850 KVA Transformers with
serial numbers / customer unit numbers PO 581 and PO 582

 

6

--------------------------------------------------------------------------------


 

PNC EQUIPMENT FINANCE, LLC

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 193583000

 

To and part of Equipment Schedule No. 193583000 dated as of the       day of
October, 2015 (the “Schedule”), among PNC EQUIPMENT FINANCE, LLC, its successors
and assigns (“Lessor”), and ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a
Delaware limited partnership (“ARLP”), HAMILTON COUNTY COAL, LLC, a Delaware
limited liability company (“HCC”) and WHITE OAK RESOURCES LLC, a Delaware
limited liability company (“White Oak”), and their respective successors and
permitted assigns (ARLP, HCC and White Oak, collectively and jointly and
severally, “Lessee”).  The Equipment Schedule is executed pursuant to and
incorporates by reference the terms and conditions of that certain Master Lease
Agreement dated as of October   , 2015, among Lessee and PNC Equipment Finance,
LLC.

 

ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

1.    As used herein, the following terms shall have the following meaning:

 

(a)        “Adverse Environmental Condition”: shall mean (i) the existence or
the continuation of the existence, of an Environmental Contamination (including,
without limitation, a sudden or non-sudden accidental or non-accidental
Environmental Contamination), of, or exposure to, any substance, chemical,
material, pollutant, Hazardous Substance, odor or audible noise or other release
or emission in, into or onto the environment (including without limitation, the
air, ground, water or any surface) at, in, by, from or related to any Equipment,
(ii) the environmental aspect of the transportation, storage, treatment or
disposal of materials in connection with the operation of any Equipment, or
(iii) the violation, or alleged violation, of any Environmental Law, permits or
licenses of, by or from any governmental authority, agency or court relating to
environmental matters connected with any of the Equipment.

 

(b)        “Affiliate” shall mean, with respect to any given person, any person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such person.

 

(c)         “Environmental Claim” shall mean any accusation, allegation, notice
of violation, claim, demand, abatement or other order or direction (conditional
or otherwise) by any governmental authority or any person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

 

(d)        “Environmental Contamination” shall mean any actual or threatened
release, spill, emission, leaking, pumping, injection, presence, deposit,
abandonment, disposal, discharge, dispersal, leaching or migration into the
indoor or outdoor environment, or into or out of any of the Equipment,
including, without limitation, the movement of any Hazardous Substance or other
substance through or in the air, soil, surface water, groundwater or property.

 

(e)         “Environmental Law” shall mean any present or future Federal,
foreign, state or local law, ordinance, order, rule or regulation and all
judicial, administrative and regulatory decrees, judgments and orders,
pertaining to health, industrial hygiene, the use, disposal or transportation of
Hazardous Substances, Environmental Contamination, or pertaining to the
protection of the environment, including, but not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”) (42 U.S.C.
§9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. §1801 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Clean
Air Act (42 U.S.C. §7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §
2601 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
§1361 et seq.), the Occupational Safety and Health Act (19 U.S.C. §651 et seq.),
the Noise Control Act of 1972 (42 U.S.C. §4901 et seq.), and the Hazardous and
Solid Waste Amendments (42 U.S.C. §2601 et seq.), as these laws have been or may
be amended or supplemented, and any successor thereto, and any analogous
foreign, state or local statutes, and the rules, regulations and orders
promulgated pursuant thereto.

 

--------------------------------------------------------------------------------


 

(f)          “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) and damages to, loss of the use of or decrease in value of the
Equipment arising out of or related to any Adverse Environmental Condition.

 

(g)   “Equipment” shall mean the Equipment described on this Schedule.

 

(h)        “Hazardous Substances” shall mean and include hazardous substances as
defined in CERCLA; oil of any kind, petroleum products and their by-products,
including, but not limited to, sludge or residue; asbestos containing materials;
polychlorinated biphenyls; any and all other hazardous or toxic substances;
hazardous waste, as defined in CERCLA; medical waste; infectious waste; those
substances listed in the United States Department of Transportation Table (49
C.F.R. §172.101); explosives; radioactive materials; and all other pollutants,
contaminants and other substances regulated or controlled by the Environmental
Laws and any other substance that requires special handling in its collection,
storage, treatment or disposal under the Environmental Laws.

 

2.            Lessee hereby represents, warrants and covenants that:  (a) it has
conducted, and will continue to conduct, its business operations, and throughout
the term of the Lease will use the Equipment, so as to comply with all
Environmental Laws; (b) as of the date hereof, and as of the date of execution
of each Schedule, except as have been previously disclosed in writing by Lessee
to Lessor, there are no Hazardous Substances generated, treated, handled,
stored, transported, discharged, emitted, released or otherwise disposed of in
connection with Lessee’s use of the Equipment; and (c) Lessee has, and
throughout the term of the Lease will continue to have, in full force and effect
all Federal, state and local licenses, permits, orders and approvals required to
operate the Equipment in compliance with all Environmental Laws.

 

3.            Lessee agrees that if required to return the Equipment or any item
thereof to Lessor or Lessor’s agents, Lessee shall return such Equipment free
from all Hazardous Substances and otherwise fully in compliance with all
Environmental Laws.

 

4.            Lessee shall fully and promptly pay, perform, discharge, defend,
indemnify and hold harmless each Indemnitee from and against any Environmental
Claim or Environmental Loss.

 

5.            The provisions of this Rider shall survive any expiration or
termination of the Lease.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

PNC EQUIPMENT FINANCE, LLC

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

Lessor

Lessee

 

 

 

By: ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

its Managing General Partner

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name: Cary P. Marshall

Title:

 

 

Title: Vice President - Corporate Finance and Treasurer

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

Lessee

 

 

 

 

 

By:

 

 

Name: Cary P. Marshall

 

Title: Vice President - Corporate Finance and Treasurer

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

Lessee

 

 

 

 

 

By:

 

 

Name: Cary P. Marshall

 

Title: Vice President - Corporate Finance and Treasurer

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 193583000

 

--------------------------------------------------------------------------------


 

PNC EQUIPMENT FINANCE, LLC

 

SCHEDULE OF EQUIPMENT

 

Lessee: ALLIANCE RESOURCE OPERATING PARTNERS, L.P.,

HAMILTON COUNTY COAL, LLC AND WHITE

OAK RESOURCES LLC

 

Approved by

 

Page No. 1 of 2 total pages

 

(Lessee to initial each page)

 

 

 

Attached to Equipment Schedule No. 193583000

Equipment located at:

 

18033 Co. Rd. 500 E.

 

Street No.

 

Dahlgren

Hamilton

IL 62828

 

City

County

State ZIP Code

 

Manufacturer and/or

Vendor Name & Invoice No.

 

Description

 

Invoice

Cost

 

 

 

Two (2) 2014/2015 Longwall Electrics & Compatibility Control Center as listed
below

SYSTEM LONGWALL #1

8MVA POWER CENTER        S/N  2013861020131

4MVA PUMP CENTER           S/N  2013864020131

4160V STARTER                     S/N  2013862020131

HEADGATE                             S/N  201386502131

TAILGATE ENCLOSURE         S/N  2042792020131

5 WAY DISCONNECT             S/N  2013863020131

 

SYSTEM LONG WALL  2

8MVA POWER CENTER        S/N  100565-001

4MVA PUMP  CENTER         S/N  100565-003

4160  STARTER                      S/N  0215-0000

HEADGATE 2 BAY                  S/N  11574520151

HEADGATE 4 BAY                  S/N 11574520151

TAILGATE ENCLOSURE         S/N  11574820151

5 WAY DISCONNECT             S/N  2115744020151

 

Two (2)  2014/2015 8 MVA Power Center & 4 MVA Pump Starter Primary Voltage
(21.6KV)  with serial numbers 2013861020131 and 2013864020131

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Three (3)  (vintage assumed to be 2014/2015) Service Machine 3000KVA Power
Centers with secondary 995VAC & 480VAC service Primary Voltage (21.6KV)  with
serial numbers 2,009,641,020,131.00 and 2,009,644,020,131.00 and
2,009,645,020,131.00

 

One (1)  (vintage assumed to be 2014/2015) Power Distribution Products (PDP)
2000 KVA Power Center with secondary 4160 VAC Service Primary Voltage (21.6KV) 
with serial number 100436-001

 

Two (2)  (vintage assumed to be 2014/2015) PDP 3000 KVA Power Center with
secondary 4160 VAC service Primary Voltage (21.6KV) with serial numbers
100436-002  and 2009645020131

 

One (1)  (vintage assumed to be 2014/2015) PDP 1000 KVA Power Center with
secondary 480 VAC service Primary Voltage (21.6KV)  with serial number
100572-002

 

Five (5)  (vintage assumed to be 2014/2015) Service Machine Company (SMC) 2000
KVA 1000 KVA 480 V delta / 1000  Primary Voltage (21.6KV)  with serial numbers
2,009,649,020,131.00  —  20,096,410,020,131.00  —  20,096,411,020,131.00  —
20,096,412,020,131.00 and 20,096,413,020,131.00

 

Two (2)  (vintage assumed to be 2014/2015) PDP 2000 KVA 1000 KVA 480 V delta /
1000  Primary Voltage (21.6KV)  with serial numbers 100572-003 and 100572-004

 

Three (3)  (vintage assumed to be 2014/2015) SMC 21.6 KV Dual Switch House with
serial numbers 2,009,647,020,131.00  and 2,009,647,020,131.00 and
2,009,648,020,131.00

 

Three (3)  (vintage assumed to be 2014/2015) PDP 21.6 KV Dual Switch House with
serial numbers 100387-001  and 100387-002  and 100572-001 

 

Two (2)  (vintage assumed to be 2014/2015) Line Power 850 KVA Transformers with
serial numbers / customer unit numbers PO 581 and PO 582

 

 

 

 

 

 

 

Total:  $10,000,000.00

 

--------------------------------------------------------------------------------

 

 

 


 

PEOPLE’S CAPITAL AND LEASING CORP.

 

EQUIPMENT SCHEDULE NO. 143974615

 

executed pursuant to that certain Master Lease Agreement dated as of October 29,
2015 (the “Master Lease Agreement”), among Alliance Resource Operating Partners,
L.P., Hamilton County Coal, LLC, and White Oak Resources LLC (collectively,
“Lessee”) and PNC Equipment Finance, LLC, which is incorporated herein by
reference.  This Equipment Schedule, incorporating by reference the terms and
conditions of the Master Lease Agreement, constitutes a separate instrument of
lease (the “Lease”) between Lessee and People’s Capital and Leasing Corp.
(“Lessor”).  To the extent of any conflict or inconsistency between the terms of
this Equipment Schedule and the Master Lease Agreement, the terms of this
Equipment Schedule shall prevail.

 

1.              EQUIPMENT.  The Equipment leased hereunder shall be as set forth
in the schedule attached hereto.

 

TOTAL INVOICE COST:  $2,000,000.00

 

2.              TERM.  Upon and after the date of execution hereof, the
Equipment shall be subject to the terms and conditions provided herein and in
the Lease.

 

A full term of lease with respect to said Equipment shall commence on the date
hereof and shall extend for forty-eight (48) months after the 30th day of
October, 2015 (the “Base Lease Commencement Date”).

 

3.              RENT.  From and after the Base Lease Commencement Date, the
monthly rent for said Equipment during the term of this Lease shall be
$37,880.25, computed as 1.89401% of the Total Invoice Cost specified above. 
Rent payments shall be made, in arrears, on the 30th day of the month for each
month during the term of this Lease (unless such payment is due in a month in
which there is no 30th day, in which case such payment would be due on the last
day of the month), commencing on November 30, 2015.

 

4.              LESSEE’S CONFIRMATION.  Lessee hereby confirms and warrants to
Lessor that the Equipment:  (a) was duly delivered to Lessee at the location
specified in Section 5 hereof; (b) has been received, inspected and determined
to be in compliance with all applicable specifications and that the Equipment is
hereby accepted for all purposes of the Lease; and (c) is a part of the
“Equipment” referred to in the Lease and is taken subject to all terms and
conditions therein and herein provided.  Lessee hereby represents and warrants
to Lessor that, as of the date hereof, there is no Default or Event of Default
under any Schedule or any other Lease Document (as such terms are defined in the
Lease).

 

5.              LOCATION OF EQUIPMENT.  The location of the Equipment is
specified on the Schedule of Equipment attached hereto.

 

6.              LATE CHARGE RATE.  The Late Charge Rate shall be two (2) percent
(provided, however, that if such rate exceeds the highest rate permitted by
applicable law, then the Late Charge Rate shall be the highest rate permitted by
applicable law).

 

7.              COMMERCIAL LIABILITY INSURANCE.  The amount of commercial
liability insurance referenced in Section 11 of the Lease is $25,000,000.00.

 

8.  PERSONAL PROPERTY TAXES.  Lessee agrees that it will (a) list all such
Equipment, (b) report all property taxes assessed against such Equipment, and
(c) pay all such taxes when due directly to the appropriate taxing authority
until Lessor shall otherwise direct in writing.

 

9.              SCHEDULE OF STIPULATED LOSS VALUES.  This Schedule of Stipulated
Loss Values shall be applicable solely to the Equipment described in this
Equipment Schedule.

 

1

--------------------------------------------------------------------------------


 

Rent
Payment No.

 

Percent of Total
Invoice Cost

0

 

103.000

1

 

101.360

2

 

99.730

3

 

98.080

4

 

96.440

5

 

94.790

6

 

93.130

7

 

91.470

8

 

89.810

9

 

88.150

10

 

86.480

11

 

84.800

12

 

83.120

13

 

81.440

14

 

79.760

15

 

78.070

16

 

76.370

17

 

74.680

18

 

72.970

19

 

71.270

20

 

69.560

21

 

67.840

22

 

66.130

23

 

64.400

24

 

62.680

25

 

60.950

26

 

59.210

27

 

57.480

28

 

55.730

29

 

53.990

30

 

52.240

31

 

50.480

32

 

48.720

33

 

46.960

34

 

45.190

35

 

43.420

36

 

41.640

37

 

39.860

38

 

38.080

39

 

36.290

40

 

34.500

41

 

32.700

42

 

30.900

43

 

29.090

44

 

27.280

45

 

25.470

46

 

23.650

47

 

21.830

48

 

20.000

 

10.  CONVEYANCE OF INTEREST.  In consideration of the payment by Lessor of the
amount specified herein as the Total Invoice Cost of the items of Equipment
listed on the Schedule of Equipment attached hereto, the receipt and sufficiency
of which are hereby acknowledged, Lessee does hereby convey, assign, transfer
and set over to Lessor an interest in such Equipment, together with whatever
claims and rights Lessee may have against the manufacturer and/or supplier of
such Equipment, including (but not limited to) all warranties with respect
thereto. The conveyance

 

2

--------------------------------------------------------------------------------


 

contemplated hereby is solely for the purpose of granting to Lessor a security
interest in the Equipment. All Equipment in which an interest is conveyed hereby
shall remain in the possession of Lessee pursuant to the Lease.

 

Lessee represents and warrants that:  (a) Lessee has good and marketable title
to such Equipment conveyed hereunder and does hereby transfer an interest
therein free and clear of any and all encumbrances, liens, charges or defects;
(b) the sale of such Equipment (1) has been duly authorized by all necessary
action on the part of Lessee, (2) does not require the consent of any
stockholder, member, trustee or holders of any indebtedness of Lessee, except
such as have been duly obtained, and (3) does not and will not contravene any
law, governmental rule, regulation or order now binding on Lessee, or the
organizational documents of Lessee, or contravene the provisions of, or
constitute a default under, or result in the creation of any lien or encumbrance
upon the property of Lessee under, any indenture, mortgage, contract or other
agreement to which Lessee is a party or by which it or its property is bound;
and (c) no filing or recordation must be made, no notice must be given, and no
other action must be taken with respect to any state or local jurisdiction, or
any person, in order to preserve to Lessor all the rights transferred hereby.

 

11.  PAYMENT AUTHORIZATION.  Lessor is hereby irrevocably authorized and
directed to pay the Total Invoice Cost specified above as follows:

 

Company Name

 

Wire Instructions

 

Amount

Alliance Resource Operating Partners, L.P.

 

Bank Name: Fifth Third Bank
ABA #: 042000314
Account Name: Alliance Resource Operating Partners, L.P.
Account #: [redacted]
Reference: Alliance—People’s Capital and Leasing Corp.

 

$

2,000,000.00

 

Lessor is hereby authorized to insert such factually correct information as is
necessary to complete this Equipment Schedule, including (without limitation)
the date of execution, and the rental payment amount(s) and factor(s).

 

12.  TERMINATION RENTAL PREMIUM.  Upon the expiration of the term of the Lease,
Lessee promptly shall pay to Lessor without notice or demand therefor and
together with all other amounts then due and payable hereunder, in cash, a
Termination Rental Premium calculated as twenty percent (20%) of the aggregate
original Total Invoice Cost of the Equipment (as specified on this Schedule). 
Upon receipt by Lessor of the Termination Rental Premium, Lessor shall release
its interest in the Equipment and convey assign, transfer and set over to Lessee
or its designee the interest in the Equipment received by Lessor in Section 10
hereof, on an “AS IS, WHERE IS” basis without representation and warranty of any
kind other than the Equipment being free of Liens created by or arising through
Lessor.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

DATE OF EXECUTION: October 29, 2015

 

 

 

PEOPLE’S CAPITAL AND LEASING CORP.

 

 

 

Lessor

 

 

 

By:

/S/ FRANCISCO FONSECA

 

Name:

Francisco Fonseca

 

Title:

COO

 

 

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

Lessee

 

 

 

By: ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

its Managing General Partner

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

Lessee

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

Lessee

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

EQUIPMENT SCHEDULE NO. 143974615

 

--------------------------------------------------------------------------------


 

PEOPLE’S CAPITAL AND LEASING CORP.

 

REAL PROPERTY WAIVER

 

THIS REAL PROPERTY WAIVER (this “Waiver”) is made as of the 29th day of October,
2015 for the benefit of PEOPLE’S CAPITAL AND LEASING CORP., its successors and
assigns (hereinafter the “Lessor”), and is given by the undersigned.

 

The undersigned has the interest described below in the premises more
specifically described on the attached schedule (the “Premises”).  The Premises
are now occupied in whole or in part by one or more of ALLIANCE RESOURCE
OPERATING PARTNERS, L.P., a Delaware limited partnership (“ARLP”), HAMILTON
COUNTY COAL, LLC, a Delaware limited liability company (“HCC”) and WHITE OAK
RESOURCES LLC, a Delaware limited liability company (“White Oak”), and their
respective successors and permitted assigns (ARLP, HCC and White Oak,
collectively and jointly and severally, “Lessee”), and Lessee desires to lease
from Lessor certain equipment which is already on or is to be delivered to or
installed on the Premises, all of said equipment being more fully described on
the schedule attached hereto (hereinafter collectively the “Equipment”), all of
which Equipment is now or hereafter may become subject to a Master Lease
Agreement (hereinafter the “Agreement”) between PNC Equipment Finance, LLC, and
Lessee; to be used in connection with the business of Lessee as now or hereafter
conducted.

 

Lessor is willing to lease the Equipment to Lessee, provided that the
undersigned recognizes Lessor’s interest in and to the Equipment.

 

NOW, THEREFORE, in consideration of the premises and the sum of Ten Dollars
($10.00) in hand paid, the receipt and sufficiency of which is hereby
acknowledged, the undersigned hereby consents and agrees as follows:

 

1.             Lessor has a security interest in the Equipment to be leased to
Lessee by Lessor.

 

2.             All the Equipment may be kept, installed, maintained, used and
operated in the Premises; and shall remain personal property notwithstanding the
manner or mode of the attachment of such Equipment to the realty and shall not
become fixtures.

 

3.             The undersigned waives and agrees not to assert any lien, claim
or interest which the undersigned may now have or hereafter may acquire against
or in the Equipment by virtue of the undersigned’s interest in the real
property, or otherwise.

 

4.             In the event of default by Lessee in the performance of any of
its obligations pursuant to the Agreement or any extension or renewal of said
Agreement, Lessor may:  (a) abandon the Equipment in place, (b) assemble the
Equipment and conduct an auction of the Equipment on the Premises, or (c) remove
the Equipment from the Premises in accordance with the terms and conditions of
said Agreement.

 

5.             Lessor may, without affecting the validity of this Waiver, extend
the time of the payment of any rental or the performance of any of the other
terms and conditions of the Agreement, without the consent of, and without
giving notice thereof to, the undersigned.

 

6.             This Waiver shall inure to the benefit of the successors and
assigns of Lessor and shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Real Property Waiver to be
duly executed as of the day and year first above written.

 

INTEREST IN PREMISES:

ALLIANCE WOR PROPERTIES, LLC

 

 

 

o

OWNER

 

 

x

LANDLORD

By:

 

o

MORTGAGEE

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

STATE OF

 

:

 

 

SS:

COUNTY OF

 

:

 

The undersigned, a Notary Public within and for said County, in the State
aforesaid, duly commissioned and acting, hereby certifies that on this        
day of October, 2015, personally appeared before me                       ,  to
me personally known and known to be the person who signed the foregoing Real
Property Waiver, who, being by me duly sworn and being informed of the contents
of said Waiver, stated and acknowledged on oath that he signed, sealed and
delivered same with authority as his free and voluntary act and deed, for the
uses, purposes and considerations therein mentioned and set forth.

 

My Commission Expires:

 

 

                                                           ,                                              

 

Notary Public

 

PREPARED BY:

 

Womble Carlyle Sandridge & Rice, LLP

250 West Pratt Street, Suite 1300

Baltimore, Maryland  21201

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

“PREMISES”

 

The Premises are:

 

The entirety of Mine #1 with its portal located at 18033 Co. Rd. 500 E.,
Dahlgren, IL 62828. This mine is located in Hamilton County, Illinois.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE B

 

“EQUIPMENT”

 

Manufacturer and/or
Vendor Name & Invoice No.

 

Description

Joy Global
Invoice No. 9404596420

 

One (1) 2013 Joy Global Model RS218 Gate End Shield with serial number FE210 and
Joy Serial No. RS03324

 

 

 

Joy Global
Invoice No. 9404596420

 

Eight (8) 2013 Joy Global Model RS218 Face Shields with serial numbers ROF160
through and including ROF167 and Joy Serial No(s) RS03269 through and including
RS03276

 

5

--------------------------------------------------------------------------------


 

PEOPLE’S CAPITAL AND LEASING CORP.

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 143974615

 

To and part of Equipment Schedule No. 143974615 dated as of the       day of
October, 2015 (the “Schedule”), among PEOPLE’S CAPITAL AND LEASING CORP., its
successors and assigns (“Lessor”), and ALLIANCE RESOURCE OPERATING PARTNERS,
L.P., a Delaware limited partnership (“ARLP”), HAMILTON COUNTY COAL, LLC, a
Delaware limited liability company (“HCC”) and WHITE OAK RESOURCES LLC, a
Delaware limited liability company (“White Oak”), and their respective
successors and permitted assigns (ARLP, HCC and White Oak, collectively and
jointly and severally, “Lessee”).  The Equipment Schedule is executed pursuant
to and incorporates by reference the terms and conditions of that certain Master
Lease Agreement dated as of October   , 2015, among Lessee and PNC Equipment
Finance, LLC.

 

ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

1.            As used herein, the following terms shall have the following
meaning:

 

(a)        “Adverse Environmental Condition”: shall mean (i) the existence or
the continuation of the existence, of an Environmental Contamination (including,
without limitation, a sudden or non-sudden accidental or non-accidental
Environmental Contamination), of, or exposure to, any substance, chemical,
material, pollutant, Hazardous Substance, odor or audible noise or other release
or emission in, into or onto the environment (including without limitation, the
air, ground, water or any surface) at, in, by, from or related to any Equipment,
(ii) the environmental aspect of the transportation, storage, treatment or
disposal of materials in connection with the operation of any Equipment, or
(iii) the violation, or alleged violation, of any Environmental Law, permits or
licenses of, by or from any governmental authority, agency or court relating to
environmental matters connected with any of the Equipment.

 

(b)        “Affiliate” shall mean, with respect to any given person, any person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such person.

 

(c)         “Environmental Claim” shall mean any accusation, allegation, notice
of violation, claim, demand, abatement or other order or direction (conditional
or otherwise) by any governmental authority or any person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

 

(d)        “Environmental Contamination” shall mean any actual or threatened
release, spill, emission, leaking, pumping, injection, presence, deposit,
abandonment, disposal, discharge, dispersal, leaching or migration into the
indoor or outdoor environment, or into or out of any of the Equipment,
including, without limitation, the movement of any Hazardous Substance or other
substance through or in the air, soil, surface water, groundwater or property.

 

(e)         “Environmental Law” shall mean any present or future Federal,
foreign, state or local law, ordinance, order, rule or regulation and all
judicial, administrative and regulatory decrees, judgments and orders,
pertaining to health, industrial hygiene, the use, disposal or transportation of
Hazardous Substances, Environmental Contamination, or pertaining to the
protection of the environment, including, but not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”) (42 U.S.C.
§9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. §1801 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Clean
Air Act (42 U.S.C. §7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §
2601 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
§1361 et seq.), the Occupational Safety and Health Act (19 U.S.C. §651 et seq.),
the Noise Control Act of 1972 (42 U.S.C. §4901 et seq.), and the Hazardous and
Solid Waste Amendments (42 U.S.C. §2601 et seq.), as these laws have been or may
be amended or supplemented, and any successor

 

--------------------------------------------------------------------------------


 

thereto, and any analogous foreign, state or local statutes, and the rules,
regulations and orders promulgated pursuant thereto.

 

(f)          “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) and damages to, loss of the use of or decrease in value of the
Equipment arising out of or related to any Adverse Environmental Condition.

 

(g)         “Equipment” shall mean the Equipment described on this Schedule.

 

(h)        “Hazardous Substances” shall mean and include hazardous substances as
defined in CERCLA; oil of any kind, petroleum products and their by-products,
including, but not limited to, sludge or residue; asbestos containing materials;
polychlorinated biphenyls; any and all other hazardous or toxic substances;
hazardous waste, as defined in CERCLA; medical waste; infectious waste; those
substances listed in the United States Department of Transportation Table (49
C.F.R. §172.101); explosives; radioactive materials; and all other pollutants,
contaminants and other substances regulated or controlled by the Environmental
Laws and any other substance that requires special handling in its collection,
storage, treatment or disposal under the Environmental Laws.

 

2.            Lessee hereby represents, warrants and covenants that:  (a) it has
conducted, and will continue to conduct, its business operations, and throughout
the term of the Lease will use the Equipment, so as to comply with all
Environmental Laws; (b) as of the date hereof, and as of the date of execution
of each Schedule, except as have been previously disclosed in writing by Lessee
to Lessor, there are no Hazardous Substances generated, treated, handled,
stored, transported, discharged, emitted, released or otherwise disposed of in
connection with Lessee’s use of the Equipment; and (c) Lessee has, and
throughout the term of the Lease will continue to have, in full force and effect
all Federal, state and local licenses, permits, orders and approvals required to
operate the Equipment in compliance with all Environmental Laws.

 

3.            Lessee agrees that if required to return the Equipment or any item
thereof to Lessor or Lessor’s agents, Lessee shall return such Equipment free
from all Hazardous Substances and otherwise fully in compliance with all
Environmental Laws.

 

4.            Lessee shall fully and promptly pay, perform, discharge, defend,
indemnify and hold harmless each Indemnitee from and against any Environmental
Claim or Environmental Loss.

 

5.            The provisions of this Rider shall survive any expiration or
termination of the Lease.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

PEOPLE’S CAPITAL AND LEASING CORP.

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

Lessor

 

Lessee

 

 

 

 

 

By: ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

 

its Managing General Partner

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name: Cary P. Marshall

Title:

 

 

Title: Vice President - Corporate Finance and Treasurer

 

 

 

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

 

Lessee

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Cary P. Marshall

 

 

Title: Vice President - Corporate Finance and Treasurer

 

 

 

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

 

Lessee

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Cary P. Marshall

 

 

Title: Vice President - Corporate Finance and Treasurer

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 143974615

 

--------------------------------------------------------------------------------


 

PEOPLE’S CAPITAL AND LEASING CORP.

 

SCHEDULE OF EQUIPMENT

 

Lessee: ALLIANCE RESOURCE OPERATING PARTNERS, L.P.,

HAMILTON COUNTY COAL, LLC AND WHITE

OAK RESOURCES LLC

 

Approved by

 

Page No. 1 of 1 total pages

 

(Lessee to initial each page)

 

 

 

Attached to Equipment Schedule No. 143974615

Equipment located at:

 

18033 Co. Rd. 500 E.

 

Street No.

 

 

Dahlgren

Hamilton

IL 62828

 

City

      County

    State ZIP Code

 

Manufacturer and/or
Vendor Name & Invoice No.

 

Description

 

Invoice
Cost

Joy Global
Invoice No. 9404596420


Joy Global
Invoice No. 9404596420

 

One (1) 2013 Joy Global Model RS218 Gate End Shield with serial number FE210 and
Joy Serial No. RS03324

Eight (8) 2013 Joy Global Model RS218 Face Shields with serial numbers ROF160
through and including ROF167 and Joy Serial No(s) RS03269 through and including
RS03276

 

Total: $2,000,000.00

 

--------------------------------------------------------------------------------


 

MACQUARIE CORPORATE AND ASSET FUNDING INC.

 

EQUIPMENT SCHEDULE NO. 143974607

 

executed pursuant to that certain Master Lease Agreement dated as of October 29,
2015 (the “Master Lease Agreement”), among Alliance Resource Operating Partners,
L.P., Hamilton County Coal, LLC, and White Oak Resources LLC (collectively,
“Lessee”) and PNC Equipment Finance, LLC, which is incorporated herein by
reference.  This Equipment Schedule, incorporating by reference the terms and
conditions of the Master Lease Agreement, constitutes a separate instrument of
lease (the “Lease”) between Lessee and Macquarie Corporate and Asset Funding
Inc. (“Lessor”).  To the extent of any conflict or inconsistency between the
terms of this Equipment Schedule and the Master Lease Agreement, the terms of
this Equipment Schedule shall prevail.

 

1.              EQUIPMENT.  The Equipment leased hereunder shall be as set forth
in the schedule attached hereto.

 

TOTAL INVOICE COST:  $12,000,000.00

 

2.              TERM.  Upon and after the date of execution hereof, the
Equipment shall be subject to the terms and conditions provided herein and in
the Lease.

 

A full term of lease with respect to said Equipment shall commence on the date
hereof and shall extend for forty-eight (48) months after the 30th day of
October, 2015 (the “Base Lease Commencement Date”).

 

3.              RENT.  From and after the Base Lease Commencement Date, the
monthly rent for said Equipment during the term of this Lease shall be
$232,161.26, computed as 1.93468% of the Total Invoice Cost specified above.  
Rent payments shall be made, in arrears, on the 30th day of the month for each
month during the term of this Lease (unless such payment is due in a month in
which there is no 30th day, in which case such payment would be due on the last
day of the month), commencing on November 30, 2015.

 

4.              LESSEE’S CONFIRMATION.  Lessee hereby confirms and warrants to
Lessor that the Equipment:  (a) was duly delivered to Lessee at the location
specified in Section 5 hereof; (b) has been received, inspected and determined
to be in compliance with all applicable specifications and that the Equipment is
hereby accepted for all purposes of the Lease; and (c) is a part of the
“Equipment” referred to in the Lease and is taken subject to all terms and
conditions therein and herein provided.  Lessee hereby represents and warrants
to Lessor that, as of the date hereof, there is no Default or Event of Default
under any Schedule or any other Lease Document (as such terms are defined in the
Lease).

 

5.              LOCATION OF EQUIPMENT.  The location of the Equipment is
specified on the Schedule of Equipment attached hereto.

 

6.              LATE CHARGE RATE.  The Late Charge Rate shall be two (2) percent
(provided, however, that if such rate exceeds the highest rate permitted by
applicable law, then the Late Charge Rate shall be the highest rate permitted by
applicable law).

 

7.              COMMERCIAL LIABILITY INSURANCE.  The amount of commercial
liability insurance referenced in Section 11 of the Lease is $25,000,000.00.

 

8.  PERSONAL PROPERTY TAXES.  Lessee agrees that it will (a) list all such
Equipment, (b) report all property taxes assessed against such Equipment, and
(c) pay all such taxes when due directly to the appropriate taxing authority
until Lessor shall otherwise direct in writing.

 

9.              SCHEDULE OF STIPULATED LOSS VALUES.  This Schedule of Stipulated
Loss Values shall be applicable solely to the Equipment described in this
Equipment Schedule.

 

1

--------------------------------------------------------------------------------


 

Rent
Payment No.

 

Percent of Total
Invoice Cost

 

0

 

103.000

 

1

 

101.360

 

2

 

99.730

 

3

 

98.080

 

4

 

96.440

 

5

 

94.790

 

6

 

93.130

 

7

 

91.470

 

8

 

89.810

 

9

 

88.150

 

10

 

86.480

 

11

 

84.800

 

12

 

83.120

 

13

 

81.440

 

14

 

79.760

 

15

 

78.070

 

16

 

76.370

 

17

 

74.680

 

18

 

72.970

 

19

 

71.270

 

20

 

69.560

 

21

 

67.840

 

22

 

66.130

 

23

 

64.400

 

24

 

62.680

 

25

 

60.950

 

26

 

59.210

 

27

 

57.480

 

28

 

55.730

 

29

 

53.990

 

30

 

52.240

 

31

 

50.480

 

32

 

48.720

 

33

 

46.960

 

34

 

45.190

 

35

 

43.420

 

36

 

41.640

 

37

 

39.860

 

38

 

38.080

 

39

 

36.290

 

40

 

34.500

 

41

 

32.700

 

42

 

30.900

 

43

 

29.090

 

44

 

27.280

 

45

 

25.470

 

46

 

23.650

 

47

 

21.830

 

48

 

20.000

 

 

10.  CONVEYANCE OF INTEREST.  In consideration of the payment by Lessor of the
amount specified herein as the Total Invoice Cost of the items of Equipment
listed on the Schedule of Equipment attached hereto, the receipt and sufficiency
of which are hereby acknowledged, Lessee does hereby convey, assign, transfer
and set over to Lessor an interest in such Equipment, together with whatever
claims and rights Lessee may have against the manufacturer and/or supplier of
such Equipment, including (but not limited to) all warranties with respect
thereto. The conveyance

 

2

--------------------------------------------------------------------------------


 

contemplated hereby is solely for the purpose of granting to Lessor a security
interest in the Equipment. All Equipment in which an interest is conveyed hereby
shall remain in the possession of Lessee pursuant to the Lease.

 

Lessee represents and warrants that:  (a) Lessee has good and marketable title
to such Equipment conveyed hereunder and does hereby transfer an interest
therein free and clear of any and all encumbrances, liens, charges or defects;
(b) the sale of such Equipment (1) has been duly authorized by all necessary
action on the part of Lessee, (2) does not require the consent of any
stockholder, member, trustee or holders of any indebtedness of Lessee, except
such as have been duly obtained, and (3) does not and will not contravene any
law, governmental rule, regulation or order now binding on Lessee, or the
organizational documents of Lessee, or contravene the provisions of, or
constitute a default under, or result in the creation of any lien or encumbrance
upon the property of Lessee under, any indenture, mortgage, contract or other
agreement to which Lessee is a party or by which it or its property is bound;
and (c) no filing or recordation must be made, no notice must be given, and no
other action must be taken with respect to any state or local jurisdiction, or
any person, in order to preserve to Lessor all the rights transferred hereby.

 

11.  PAYMENT AUTHORIZATION.  Lessor is hereby irrevocably authorized and
directed to pay the Total Invoice Cost specified above as follows:

 

Company Name

 

Wire Instructions

 

Amount

 

Alliance Resource Operating Partners, L.P.

 

Bank Name: Fifth Third Bank

ABA #: 042000314

Account Name: Alliance Resource Operating Partners, L.P.

Account #: [redacted]

Reference: Alliance—Macquarie Corporate and Asset Funding Inc.

 

$

12,000,000.00

 

 

Lessor is hereby authorized to insert such factually correct information as is
necessary to complete this Equipment Schedule, including (without limitation)
the date of execution, and the rental payment amount(s) and factor(s).

 

12.  TERMINATION RENTAL PREMIUM.  Upon the expiration of the term of the Lease,
Lessee promptly shall pay to Lessor without notice or demand therefor and
together with all other amounts then due and payable hereunder, in cash, a
Termination Rental Premium calculated as twenty percent (20%) of the aggregate
original Total Invoice Cost of the Equipment (as specified on this Schedule). 
Upon receipt by Lessor of the Termination Rental Premium, Lessor shall release
its interest in the Equipment and convey assign, transfer and set over to Lessee
or its designee the interest in the Equipment received by Lessor in Section 10
hereof, on an “AS IS, WHERE IS” basis without representation and warranty of any
kind other than the Equipment being free of Liens created by or arising through
Lessor.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

DATE OF EXECUTION: October 29, 2015

 

MACQUARIE CORPORATE AND ASSET FUNDING INC.

Lessor

 

 

 

/s/ DEANNA PRUITT

 

 

By:

/S/ ROBERT DOWNEY

 

Deana Pruitt

Name:

Robert Downey

 

Assistant General Counsel

Title:

General Counsel

 

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

Lessee

 

 

 

By: ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

its Managing General Partner

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

Lessee

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

WHITE OAK RESOURCES LLC

 

Lessee

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

EQUIPMENT SCHEDULE NO. 143974607

 

--------------------------------------------------------------------------------


 

MACQUARIE CORPORATE AND ASSET FUNDING INC.

 

REAL PROPERTY WAIVER

 

THIS REAL PROPERTY WAIVER (this “Waiver”) is made as of the 29th day of October,
2015 for the benefit of MACQUARIE CORPORATE AND ASSET FUNDING INC., its
successors and assigns (hereinafter the “Lessor”), and is given by the
undersigned.

 

The undersigned has the interest described below in the premises more
specifically described on the attached schedule (the “Premises”).  The Premises
are now occupied in whole or in part by one or more of ALLIANCE RESOURCE
OPERATING PARTNERS, L.P., a Delaware limited partnership (“ARLP”), HAMILTON
COUNTY COAL, LLC, a Delaware limited liability company (“HCC”) and WHITE OAK
RESOURCES LLC, a Delaware limited liability company (“White Oak”), and their
respective successors and permitted assigns (ARLP, HCC and White Oak,
collectively and jointly and severally, “Lessee”), and Lessee desires to lease
from Lessor certain equipment which is already on or is to be delivered to or
installed on the Premises, all of said equipment being more fully described on
the schedule attached hereto (hereinafter collectively the “Equipment”), all of
which Equipment is now or hereafter may become subject to a Master Lease
Agreement (hereinafter the “Agreement”) between PNC Equipment Finance, LLC, and
Lessee; to be used in connection with the business of Lessee as now or hereafter
conducted.

 

Lessor is willing to lease the Equipment to Lessee, provided that the
undersigned recognizes Lessor’s interest in and to the Equipment.

 

NOW, THEREFORE, in consideration of the premises and the sum of Ten Dollars
($10.00) in hand paid, the receipt and sufficiency of which is hereby
acknowledged, the undersigned hereby consents and agrees as follows:

 

1.    Lessor has a security interest in the Equipment to be leased to Lessee by
Lessor.

 

2.    All the Equipment may be kept, installed, maintained, used and operated in
the Premises; and shall remain personal property notwithstanding the manner or
mode of the attachment of such Equipment to the realty and shall not become
fixtures.

 

3.    The undersigned waives and agrees not to assert any lien, claim or
interest which the undersigned may now have or hereafter may acquire against or
in the Equipment by virtue of the undersigned’s interest in the real property,
or otherwise.

 

4.    In the event of default by Lessee in the performance of any of its
obligations pursuant to the Agreement or any extension or renewal of said
Agreement, Lessor may:  (a) abandon the Equipment in place, (b) assemble the
Equipment and conduct an auction of the Equipment on the Premises, or (c) remove
the Equipment from the Premises in accordance with the terms and conditions of
said Agreement.

 

5.    Lessor may, without affecting the validity of this Waiver, extend the time
of the payment of any rental or the performance of any of the other terms and
conditions of the Agreement, without the consent of, and without giving notice
thereof to, the undersigned.

 

6.    This Waiver shall inure to the benefit of the successors and assigns of
Lessor and shall be binding upon the heirs, personal representatives, successors
and assigns of the undersigned.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Real Property Waiver to be
duly executed as of the day and year first above written.

 

INTEREST IN PREMISES:

ALLIANCE WOR PROPERTIES, LLC

 

 

o OWNER

 

x LANDLORD

By:

 

¨ MORTGAGEE

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

STATE OF

:

 

 

 

SS:

 

 

COUNTY OF

:

 

The undersigned, a Notary Public within and for said County, in the State
aforesaid, duly commissioned and acting, hereby certifies that on this        
day of October, 2015, personally appeared before me                       ,  to
me personally known and known to be the person who signed the foregoing Real
Property Waiver, who, being by me duly sworn and being informed of the contents
of said Waiver, stated and acknowledged on oath that he signed, sealed and
delivered same with authority as his free and voluntary act and deed, for the
uses, purposes and considerations therein mentioned and set forth.

 

My Commission Expires:

 

 

                                                          ,                                           

 

Notary Public

 

PREPARED BY:

Womble Carlyle Sandridge & Rice, LLP

250 West Pratt Street, Suite 1300

Baltimore, Maryland  21201

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

“PREMISES”

 

The Premises are:

 

The entirety of Mine #1 with its portal located at 18033 Co. Rd. 500 E.,
Dahlgren, IL 62828. This mine is located in Hamilton County, Illinois.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE B

 

“EQUIPMENT”

 

Manufacturer and/or
Vendor Name & Invoice No.

 

Description

 

 

 

Joy Global
Invoice Numbers

 

 

 

 

 

9404644757

 

North Mains Conveyor

9404662704

 

Weldment Support Feet and Saddles ILS

9404637027

 

Weldment Remote Drive Pulley Skid

9404561157

 

750 HP PU 480 volt Flender unit Primary Swing Base

9404457119

 

Weldment Controller (480 volt)

9404555044

 

Power Unit 2500 HP Slope RH

9404540784

 

Power Unit 2500 HP Slope RH

9404546779

 

Power Unit 2500 HP Slope LH

9404528058

 

Power Unit 2500 HP Slope LH

9404495616

 

Kit Guard Tail End

9404495622

 

Slope Belt Take-Up Section

9404495622

 

Kit Guard, Loop Take-Up

9404478206

 

Pulley

9404470850

 

Weldment Tail A-Frame, Slope

9404448915

 

Hydraulic Belt Clamp System

9404343090

 

Stacker and Slope Feed Cabinet Controller

9404343090

 

Main Line Cabinet Controller

9404343090

 

Panel and Booster Cabinet Controller

9404990363

 

Belt Winder Station Complete, 60” BW

9404850066

 

Head Gate Conveyor Belt Storage Unit

9404794844

 

Head Gate Discharge Roof Terminal, Assembled

9404740485

 

Weldment Panels/Guarding

9404457118

 

Weldment Panels Controller

9404719083

 

A-Frame Discharge Roof 72” BW

9404692870

 

Kit Guards Take-Up

9404692870

 

Assembly Take-Up 72” BW 80FT

9404366366

 

Assembly Take-Up Loop

9404413125

 

Weldment Controller, Slope

9404439070

 

Welment Intermediate Loading Section, Slope

9404474117

 

Slope Belt Pulley

9404491061

 

Slope Belt Welment Slope Discharge

9404493956

 

Slope Belt, Pulley, PD 84 in Drum

9404634370

 

Weldment Mains Tail Loading Section

9404719081

 

Weldment 90 Degree Transfer Dewatering Chute

9404740484

 

Head Gate Conveyor Drive 2X750 HP Skid, 60” BW

9404802083

 

Weldment, Mains Catwalks

9404809417

 

Weldment 90 Degree Transfer Chute

9404882533

 

Wire Rope on winch

9404886427

 

Weldment Catwalk Transfer

 

5

--------------------------------------------------------------------------------


 

MACQUARIE CORPORATE AND ASSET FUNDING INC.

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 143974607

 

To and part of Equipment Schedule No. 143974607 dated as of the       day of
October, 2015 (the “Schedule”), among MACQUARIE CORPORATE AND ASSET FUNDING
INC., its successors and assigns (“Lessor”), and ALLIANCE RESOURCE OPERATING
PARTNERS, L.P., a Delaware limited partnership (“ARLP”), HAMILTON COUNTY COAL,
LLC, a Delaware limited liability company (“HCC”) and WHITE OAK RESOURCES LLC, a
Delaware limited liability company (“White Oak”), and their respective
successors and permitted assigns (ARLP, HCC and White Oak, collectively and
jointly and severally, “Lessee”).  The Equipment Schedule is executed pursuant
to and incorporates by reference the terms and conditions of that certain Master
Lease Agreement dated as of October   , 2015, among Lessee and PNC Equipment
Finance, LLC.

 

ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

1.    As used herein, the following terms shall have the following meaning:

 

(a)        “Adverse Environmental Condition”: shall mean (i) the existence or
the continuation of the existence, of an Environmental Contamination (including,
without limitation, a sudden or non-sudden accidental or non-accidental
Environmental Contamination), of, or exposure to, any substance, chemical,
material, pollutant, Hazardous Substance, odor or audible noise or other release
or emission in, into or onto the environment (including without limitation, the
air, ground, water or any surface) at, in, by, from or related to any Equipment,
(ii) the environmental aspect of the transportation, storage, treatment or
disposal of materials in connection with the operation of any Equipment, or
(iii) the violation, or alleged violation, of any Environmental Law, permits or
licenses of, by or from any governmental authority, agency or court relating to
environmental matters connected with any of the Equipment.

 

(b)        “Affiliate” shall mean, with respect to any given person, any person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such person.

 

(c)         “Environmental Claim” shall mean any accusation, allegation, notice
of violation, claim, demand, abatement or other order or direction (conditional
or otherwise) by any governmental authority or any person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

 

(d)        “Environmental Contamination” shall mean any actual or threatened
release, spill, emission, leaking, pumping, injection, presence, deposit,
abandonment, disposal, discharge, dispersal, leaching or migration into the
indoor or outdoor environment, or into or out of any of the Equipment,
including, without limitation, the movement of any Hazardous Substance or other
substance through or in the air, soil, surface water, groundwater or property.

 

(e)         “Environmental Law” shall mean any present or future Federal,
foreign, state or local law, ordinance, order, rule or regulation and all
judicial, administrative and regulatory decrees, judgments and orders,
pertaining to health, industrial hygiene, the use, disposal or transportation of
Hazardous Substances, Environmental Contamination, or pertaining to the
protection of the environment, including, but not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”) (42 U.S.C.
§9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. §1801 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Clean
Air Act (42 U.S.C. §7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §
2601 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
§1361 et seq.), the Occupational Safety and Health Act (19 U.S.C. §651 et seq.),
the Noise Control Act of 1972 (42 U.S.C. §4901 et seq.), and the Hazardous and
Solid Waste Amendments (42 U.S.C. §2601 et seq.), as these laws have been or may
be amended or supplemented, and any successor

 

--------------------------------------------------------------------------------


 

                       thereto, and any analogous foreign, state or local
statutes, and the rules, regulations and orders promulgated pursuant thereto.

 

(f)          “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) and damages to, loss of the use of or decrease in value of the
Equipment arising out of or related to any Adverse Environmental Condition.

 

(g)   “Equipment” shall mean the Equipment described on this Schedule.

 

(h)        “Hazardous Substances” shall mean and include hazardous substances as
defined in CERCLA; oil of any kind, petroleum products and their by-products,
including, but not limited to, sludge or residue; asbestos containing materials;
polychlorinated biphenyls; any and all other hazardous or toxic substances;
hazardous waste, as defined in CERCLA; medical waste; infectious waste; those
substances listed in the United States Department of Transportation Table (49
C.F.R. §172.101); explosives; radioactive materials; and all other pollutants,
contaminants and other substances regulated or controlled by the Environmental
Laws and any other substance that requires special handling in its collection,
storage, treatment or disposal under the Environmental Laws.

 

2.            Lessee hereby represents, warrants and covenants that:  (a) it has
conducted, and will continue to conduct, its business operations, and throughout
the term of the Lease will use the Equipment, so as to comply with all
Environmental Laws; (b) as of the date hereof, and as of the date of execution
of each Schedule, except as have been previously disclosed in writing by Lessee
to Lessor, there are no Hazardous Substances generated, treated, handled,
stored, transported, discharged, emitted, released or otherwise disposed of in
connection with Lessee’s use of the Equipment; and (c) Lessee has, and
throughout the term of the Lease will continue to have, in full force and effect
all Federal, state and local licenses, permits, orders and approvals required to
operate the Equipment in compliance with all Environmental Laws.

 

3.            Lessee agrees that if required to return the Equipment or any item
thereof to Lessor or Lessor’s agents, Lessee shall return such Equipment free
from all Hazardous Substances and otherwise fully in compliance with all
Environmental Laws.

 

4.            Lessee shall fully and promptly pay, perform, discharge, defend,
indemnify and hold harmless each Indemnitee from and against any Environmental
Claim or Environmental Loss.

 

5.            The provisions of this Rider shall survive any expiration or
termination of the Lease.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

MACQUARIE CORPORATE AND ASSET FUNDING INC.

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

Lessor

Lessee

 

 

 

By: ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

its Managing General Partner

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

Cary P. Marshall

Title:

 

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

HAMILTON COUNTY COAL, LLC

 

Lessee

 

 

 

 

 

By:

 

 

Name: Cary P. Marshall

 

Title: Vice President - Corporate Finance and Treasurer

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

Lessee

 

 

 

 

 

By:

 

 

Name: Cary P. Marshall

 

Title: Vice President - Corporate Finance and Treasurer

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 143974607

 

--------------------------------------------------------------------------------


 

MACQUARIE CORPORATE AND ASSET FUNDING INC.

 

SCHEDULE OF EQUIPMENT

 

Lessee: ALLIANCE RESOURCE OPERATING PARTNERS, L.P.,

HAMILTON COUNTY COAL, LLC AND WHITE

OAK RESOURCES LLC

 

Approved by

 

 

Page No. 1 of 2 total pages

 

(Lessee to initial each page)

 

 

 

 

 

 

Attached to Equipment Schedule No. 143974607

 

Equipment located at:

 

 

18033 Co. Rd. 500 E.

 

 

Street No.

 

 

 

Dahlgren

Hamilton

IL 62828

 

 

City

County

State ZIP Code

 

 

Manufacturer and/or
Vendor Name & Invoice No.

 

Description

 

Invoice
Cost

Joy Global
Invoice Numbers

 

 

 

 

 

 

 

 

 

9404644757

 

North Mains Conveyor

 

 

9404662704

 

Weldment Support Feet and Saddles ILS

 

 

9404637027

 

Weldment Remote Drive Pulley Skid

 

 

9404561157

 

750 HP PU 480 volt Flender unit Primary Swing Base

 

 

9404457119

 

Weldment Controller (480 volt)

 

 

9404555044

 

Power Unit 2500 HP Slope RH

 

 

9404540784

 

Power Unit 2500 HP Slope RH

 

 

9404546779

 

Power Unit 2500 HP Slope LH

 

 

9404528058

 

Power Unit 2500 HP Slope LH

 

 

9404495616

 

Kit Guard Tail End

 

 

9404495622

 

Slope Belt Take-Up Section

 

 

9404495622

 

Kit Guard, Loop Take-Up

 

 

9404478206

 

Pulley

 

 

9404470850

 

Weldment Tail A-Frame, Slope

 

 

9404448915

 

Hydraulic Belt Clamp System

 

 

9404343090

 

Stacker and Slope Feed Cabinet Controller

 

 

9404343090

 

Main Line Cabinet Controller

 

 

9404343090

 

Panel and Booster Cabinet Controller

 

 

9404990363

 

Belt Winder Station Complete, 60” BW

 

 

9404850066

 

Head Gate Conveyor Belt Storage Unit

 

 

9404794844

 

Head Gate Discharge Roof Terminal, Assembled

 

 

9404740485

 

Weldment Panels/Guarding

 

 

9404457118

 

Weldment Panels Controller

 

 

 

--------------------------------------------------------------------------------


 

9404719083

 

A-Frame Discharge Roof 72” BW

 

 

9404692870

 

Kit Guards Take-Up

 

 

9404692870

 

Assembly Take-Up 72” BW 80FT

 

 

9404366366

 

Assembly Take-Up Loop

 

 

9404413125

 

Weldment Controller, Slope

 

 

9404439070

 

Welment Intermediate Loading Section, Slope

 

 

9404474117

 

Slope Belt Pulley

 

 

9404491061

 

Slope Belt Welment Slope Discharge

 

 

9404493956

 

Slope Belt, Pulley, PD 84 in Drum

 

 

9404634370

 

Weldment Mains Tail Loading Section

 

 

9404719081

 

Weldment 90 Degree Transfer Dewatering Chute

 

 

9404740484

 

Head Gate Conveyor Drive 2X750 HP Skid, 60” BW

 

 

9404802083

 

Weldment, Mains Catwalks

 

 

9404809417

 

Weldment 90 Degree Transfer Chute

 

 

9404882533

 

Wire Rope on winch

 

 

9404886427

 

Weldment Catwalk Transfer

 

 

 

 

 

 

 

 

 

 

 

Total: $12,000,000.00

 

--------------------------------------------------------------------------------


 

MB EQUIPMENT FINANCE, LLC

 

EQUIPMENT SCHEDULE NO. 143974611

 

executed pursuant to that certain Master Lease Agreement dated as of October 29,
2015 (the “Master Lease Agreement”), among Alliance Resource Operating Partners,
L.P., Hamilton County Coal, LLC, and White Oak Resources LLC (collectively,
“Lessee”) and PNC Equipment Finance, LLC, which is incorporated herein by
reference.  This Equipment Schedule, incorporating by reference the terms and
conditions of the Master Lease Agreement, constitutes a separate instrument of
lease (the “Lease”) between Lessee and MB Equipment Finance, LLC (“Lessor”).  To
the extent of any conflict or inconsistency between the terms of this Equipment
Schedule and the Master Lease Agreement, the terms of this Equipment Schedule
shall prevail.

 

1.     EQUIPMENT.  The Equipment leased hereunder shall be as set forth in the
schedule attached hereto.

 

TOTAL INVOICE COST:  $10,000,000.00

 

2.     TERM.  Upon and after the date of execution hereof, the Equipment shall
be subject to the terms and conditions provided herein and in the Lease.

 

A full term of lease with respect to said Equipment shall commence on the date
hereof and shall extend for forty-eight (48) months after the 30th day of
October, 2015 (the “Base Lease Commencement Date”).

 

3.     RENT.  From and after the Base Lease Commencement Date, the monthly rent
for said Equipment during the term of this Lease shall be $189,401.25, computed
as 1.89401% of the Total Invoice Cost specified above.  Rent payments shall be
made, in arrears, on the 30th day of the month for each month during the term of
this Lease (unless such payment is due in a month in which there is no 30th day,
in which case such payment would be due on the last day of the month),
commencing on November 30, 2015.

 

4.     LESSEE’S CONFIRMATION.  Lessee hereby confirms and warrants to Lessor
that the Equipment:  (a) was duly delivered to Lessee at the location specified
in Section 5 hereof; (b) has been received, inspected and determined to be in
compliance with all applicable specifications and that the Equipment is hereby
accepted for all purposes of the Lease; and (c) is a part of the “Equipment”
referred to in the Lease and is taken subject to all terms and conditions
therein and herein provided.  Lessee hereby represents and warrants to Lessor
that, as of the date hereof, there is no Default or Event of Default under any
Schedule or any other Lease Document (as such terms are defined in the Lease).

 

5.     LOCATION OF EQUIPMENT.  The location of the Equipment is specified on the
Schedule of Equipment attached hereto.

 

6.     LATE CHARGE RATE.  The Late Charge Rate shall be two (2) percent
(provided, however, that if such rate exceeds the highest rate permitted by
applicable law, then the Late Charge Rate shall be the highest rate permitted by
applicable law).

 

7.     COMMERCIAL LIABILITY INSURANCE.  The amount of commercial liability
insurance referenced in Section 11 of the Lease is $25,000,000.00.

 

8.  PERSONAL PROPERTY TAXES.  Lessee agrees that it will (a) list all such
Equipment, (b) report all property taxes assessed against such Equipment, and
(c) pay all such taxes when due directly to the appropriate taxing authority
until Lessor shall otherwise direct in writing.

 

9.     SCHEDULE OF STIPULATED LOSS VALUES.  This Schedule of Stipulated Loss
Values shall be applicable solely to the Equipment described in this Equipment
Schedule.

 

1

--------------------------------------------------------------------------------


 

Rent
Payment No.

 

Percent of Total
Invoice Cost

0

 

103.000

1

 

101.360

2

 

99.730

3

 

98.080

4

 

96.440

5

 

94.790

6

 

93.130

7

 

91.470

8

 

89.810

9

 

88.150

10

 

86.480

11

 

84.800

12

 

83.120

13

 

81.440

14

 

79.760

15

 

78.070

16

 

76.370

17

 

74.680

18

 

72.970

19

 

71.270

20

 

69.560

21

 

67.840

22

 

66.130

23

 

64.400

24

 

62.680

25

 

60.950

26

 

59.210

27

 

57.480

28

 

55.730

29

 

53.990

30

 

52.240

31

 

50.480

32

 

48.720

33

 

46.960

34

 

45.190

35

 

43.420

36

 

41.640

37

 

39.860

38

 

38.080

39

 

36.290

40

 

34.500

41

 

32.700

42

 

30.900

43

 

29.090

44

 

27.280

45

 

25.470

46

 

23.650

47

 

21.830

48

 

20.000

 

10.  CONVEYANCE OF INTEREST.  In consideration of the payment by Lessor of the
amount specified herein as the Total Invoice Cost of the items of Equipment
listed on the Schedule of Equipment attached hereto, the receipt and sufficiency
of which are hereby acknowledged, Lessee does hereby convey, assign, transfer
and set over to Lessor an interest in such Equipment, together with whatever
claims and rights Lessee may have against the manufacturer and/or supplier of
such Equipment, including (but not limited to) all warranties with respect
thereto. The conveyance contemplated

 

2

--------------------------------------------------------------------------------


 

hereby is solely for the purpose of granting to Lessor a security interest in
the Equipment. All Equipment in which an interest is conveyed hereby shall
remain in the possession of Lessee pursuant to the Lease.

 

Lessee represents and warrants that:  (a) Lessee has good and marketable title
to such Equipment conveyed hereunder and does hereby transfer an interest
therein free and clear of any and all encumbrances, liens, charges or defects;
(b) the sale of such Equipment (1) has been duly authorized by all necessary
action on the part of Lessee, (2) does not require the consent of any
stockholder, member, trustee or holders of any indebtedness of Lessee, except
such as have been duly obtained, and (3) does not and will not contravene any
law, governmental rule, regulation or order now binding on Lessee, or the
organizational documents of Lessee, or contravene the provisions of, or
constitute a default under, or result in the creation of any lien or encumbrance
upon the property of Lessee under, any indenture, mortgage, contract or other
agreement to which Lessee is a party or by which it or its property is bound;
and (c) no filing or recordation must be made, no notice must be given, and no
other action must be taken with respect to any state or local jurisdiction, or
any person, in order to preserve to Lessor all the rights transferred hereby.

 

11.  PAYMENT AUTHORIZATION.  Lessor is hereby irrevocably authorized and
directed to pay the Total Invoice Cost specified above as follows:

 

Company Name

 

Wire Instructions

 

Amount

 

Alliance Resource Operating Partners, L.P.

 

 

Bank Name: Fifth Third Bank

ABA #: 042000314

 

Account Name: Alliance Resource Operating Partners, L.P.

 

Account #: [redacted]

 

Reference: Alliance—MB Equipment Finance, LLC

 

 

$

 

10,000,000.00

 

Lessor is hereby authorized to insert such factually correct information as is
necessary to complete this Equipment Schedule, including (without limitation)
the date of execution, and the rental payment amount(s) and factor(s).

 

12.  TERMINATION RENTAL PREMIUM.  Upon the expiration of the term of the Lease,
Lessee promptly shall pay to Lessor without notice or demand therefor and
together with all other amounts then due and payable hereunder, in cash, a
Termination Rental Premium calculated as twenty percent (20%) of the aggregate
original Total Invoice Cost of the Equipment (as specified on this Schedule). 
Upon receipt by Lessor of the Termination Rental Premium, Lessor shall release
its interest in the Equipment and convey assign, transfer and set over to Lessee
or its designee the interest in the Equipment received by Lessor in Section 10
hereof, on an “AS IS, WHERE IS” basis without representation and warranty of any
kind other than the Equipment being free of Liens created by or arising through
Lessor.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

DATE OF EXECUTION: October 29, 2015

 

 

 

MB EQUIPMENT FINANCE, LLC

 

Lessor

 

 

 

 

By:

/S/ PETER J. STEGER

 

Name:

Peter J. Steger

 

Title:

Senior Vice President

 

 

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

Lessee

 

 

 

By: ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

its Managing General Partner

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

Lessee

 

 

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

Lessee

 

 

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

EQUIPMENT SCHEDULE NO. 143974611

 

--------------------------------------------------------------------------------


 

MB EQUIPMENT FINANCE, LLC

 

REAL PROPERTY WAIVER

 

THIS REAL PROPERTY WAIVER (this “Waiver”) is made as of the 29th day of October,
2015 for the benefit of MB EQUIPMENT FINANCE, LLC, its successors and assigns
(hereinafter the “Lessor”), and is given by the undersigned.

 

The undersigned has the interest described below in the premises more
specifically described on the attached schedule (the “Premises”).  The Premises
are now occupied in whole or in part by one or more of ALLIANCE RESOURCE
OPERATING PARTNERS, L.P., a Delaware limited partnership (“ARLP”), HAMILTON
COUNTY COAL, LLC, a Delaware limited liability company (“HCC”) and WHITE OAK
RESOURCES LLC, a Delaware limited liability company (“White Oak”), and their
respective successors and permitted assigns (ARLP, HCC and White Oak,
collectively and jointly and severally, “Lessee”), and Lessee desires to lease
from Lessor certain equipment which is already on or is to be delivered to or
installed on the Premises, all of said equipment being more fully described on
the schedule attached hereto (hereinafter collectively the “Equipment”), all of
which Equipment is now or hereafter may become subject to a Master Lease
Agreement (hereinafter the “Agreement”) between PNC Equipment Finance, LLC, and
Lessee; to be used in connection with the business of Lessee as now or hereafter
conducted.

 

Lessor is willing to lease the Equipment to Lessee, provided that the
undersigned recognizes Lessor’s interest in and to the Equipment.

 

NOW, THEREFORE, in consideration of the premises and the sum of Ten Dollars
($10.00) in hand paid, the receipt and sufficiency of which is hereby
acknowledged, the undersigned hereby consents and agrees as follows:

 

1.    Lessor has a security interest in the Equipment to be leased to Lessee by
Lessor.

 

2.    All the Equipment may be kept, installed, maintained, used and operated in
the Premises; and shall remain personal property notwithstanding the manner or
mode of the attachment of such Equipment to the realty and shall not become
fixtures.

 

3.    The undersigned waives and agrees not to assert any lien, claim or
interest which the undersigned may now have or hereafter may acquire against or
in the Equipment by virtue of the undersigned’s interest in the real property,
or otherwise.

 

4.    In the event of default by Lessee in the performance of any of its
obligations pursuant to the Agreement or any extension or renewal of said
Agreement, Lessor may: (a) abandon the Equipment in place, (b) assemble the
Equipment and conduct an auction of the Equipment on the Premises, or (c) remove
the Equipment from the Premises in accordance with the terms and conditions of
said Agreement.

 

5.    Lessor may, without affecting the validity of this Waiver, extend the time
of the payment of any rental or the performance of any of the other terms and
conditions of the Agreement, without the consent of, and without giving notice
thereof to, the undersigned.

 

6.    This Waiver shall inure to the benefit of the successors and assigns of
Lessor and shall be binding upon the heirs, personal representatives, successors
and assigns of the undersigned.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Real Property Waiver to be
duly executed as of the day and year first above written.

 

INTEREST IN PREMISES:

ALLIANCE WOR PROPERTIES, LLC

 

 

o OWNER

 

 

x LANDLORD

By:

 

o MORTGAGEE

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

STATE OF

:

 

SS:

COUNTY OF

:

 

The undersigned, a Notary Public within and for said County, in the State
aforesaid, duly commissioned and acting, hereby certifies that on this        
day of October, 2015, personally appeared before me                       ,  to
me personally known and known to be the person who signed the foregoing Real
Property Waiver, who, being by me duly sworn and being informed of the contents
of said Waiver, stated and acknowledged on oath that he signed, sealed and
delivered same with authority as his free and voluntary act and deed, for the
uses, purposes and considerations therein mentioned and set forth.

 

My Commission Expires:

 

 

 

 

 

                                                                      ,                                       

 

Notary Public

 

PREPARED BY:

Womble Carlyle Sandridge & Rice, LLP

250 West Pratt Street, Suite 1300

Baltimore, Maryland 21201

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

“PREMISES”

 

The Premises are:

 

The entirety of Mine #1 with its portal located at 18033 Co. Rd. 500 E.,
Dahlgren, IL 62828. This mine is located in Hamilton County, Illinois.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE B

 

“EQUIPMENT”

Manufacturer and/or
Vendor Name & Invoice No.

 

Description

 

Joy Global

Invoice No. 9404596420

 

Joy Global

Invoice No. 9404596420

 

Getman Corporation

Invoice No. 146443

 

Getman Corporation

Invoice No. 148537

 

Getman Corporation

Invoice No. 151926

 

Joy Global

Invoice No. 9404348264

 

Joy Global

Bill of Lading dated 11/21/14

 

 

 

One (1) 2013 Joy Global Model RS218 Gate End Shield serial number FE005 and Joy
Serial No. RS03322

 

Twenty-five (25) 2013 Joy Global Model RS218 Face Shields with serial numbers
ROF110 through and including ROF134 and Joy Serial No(s) RS03219 through and
including RS03243

 

One (1) 2013 Getman Road Grader with serial number 460-004

 

One (1) 2013 Getman Model LRD224 Lube Truck with serial number 410-007

 

One (1) 2013 Getman Model LRD224 Repair Truck with serial number 410-008

 

One (1) 2013 Joy Global Model 14CM27-11EX Continuous Miner with serial number
JM7035

 

One (1) 2014 Joy Global Model BH20B Rebuilt Coal Hauler with serial number
BH1094B which includes LaMache Dual Battery Charger Model A85MD2 and 3 Battery
Sets with Trays

 

5

--------------------------------------------------------------------------------


 

MB EQUIPMENT FINANCE, LLC

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 143974611

 

To and part of Equipment Schedule No. 143974611 dated as of the       day of
October, 2015 (the “Schedule”), among MB EQUIPMENT FINANCE, LLC, its successors
and assigns (“Lessor”), and ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a
Delaware limited partnership (“ARLP”), HAMILTON COUNTY COAL, LLC, a Delaware
limited liability company (“HCC”) and WHITE OAK RESOURCES LLC, a Delaware
limited liability company (“White Oak”), and their respective successors and
permitted assigns (ARLP, HCC and White Oak, collectively and jointly and
severally, “Lessee”).  The Equipment Schedule is executed pursuant to and
incorporates by reference the terms and conditions of that certain Master Lease
Agreement dated as of October    , 2015, among Lessee and PNC Equipment Finance,
LLC.

 

ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

1.            As used herein, the following terms shall have the following
meaning:

 

(a)        “Adverse Environmental Condition”: shall mean (i) the existence or
the continuation of the existence, of an Environmental Contamination (including,
without limitation, a sudden or non-sudden accidental or non-accidental
Environmental Contamination), of, or exposure to, any substance, chemical,
material, pollutant, Hazardous Substance, odor or audible noise or other release
or emission in, into or onto the environment (including without limitation, the
air, ground, water or any surface) at, in, by, from or related to any Equipment,
(ii) the environmental aspect of the transportation, storage, treatment or
disposal of materials in connection with the operation of any Equipment, or
(iii) the violation, or alleged violation, of any Environmental Law, permits or
licenses of, by or from any governmental authority, agency or court relating to
environmental matters connected with any of the Equipment.

 

(b)        “Affiliate” shall mean, with respect to any given person, any person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such person.

 

(c)         “Environmental Claim” shall mean any accusation, allegation, notice
of violation, claim, demand, abatement or other order or direction (conditional
or otherwise) by any governmental authority or any person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

 

(d)        “Environmental Contamination” shall mean any actual or threatened
release, spill, emission, leaking, pumping, injection, presence, deposit,
abandonment, disposal, discharge, dispersal, leaching or migration into the
indoor or outdoor environment, or into or out of any of the Equipment,
including, without limitation, the movement of any Hazardous Substance or other
substance through or in the air, soil, surface water, groundwater or property.

 

(e)         “Environmental Law” shall mean any present or future Federal,
foreign, state or local law, ordinance, order, rule or regulation and all
judicial, administrative and regulatory decrees, judgments and orders,
pertaining to health, industrial hygiene, the use, disposal or transportation of
Hazardous Substances, Environmental Contamination, or pertaining to the
protection of the environment, including, but not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”) (42 U.S.C.
§9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. §1801 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Clean
Air Act (42 U.S.C. §7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §
2601 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
§1361 et seq.), the Occupational Safety and Health Act (19 U.S.C. §651 et seq.),
the Noise Control Act of 1972 (42 U.S.C. §4901 et seq.), and the Hazardous and
Solid Waste Amendments (42 U.S.C. §2601 et seq.), as these laws have been or may
be amended or supplemented, and any successor thereto, and any analogous
foreign, state or local statutes, and the rules, regulations and orders
promulgated pursuant thereto.

 

--------------------------------------------------------------------------------


 

(f)          “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) and damages to, loss of the use of or decrease in value of the
Equipment arising out of or related to any Adverse Environmental Condition.

 

(g)         “Equipment” shall mean the Equipment described on this Schedule.

 

(h)        “Hazardous Substances” shall mean and include hazardous substances as
defined in CERCLA; oil of any kind, petroleum products and their by-products,
including, but not limited to, sludge or residue; asbestos containing materials;
polychlorinated biphenyls; any and all other hazardous or toxic substances;
hazardous waste, as defined in CERCLA; medical waste; infectious waste; those
substances listed in the United States Department of Transportation Table (49
C.F.R. §172.101); explosives; radioactive materials; and all other pollutants,
contaminants and other substances regulated or controlled by the Environmental
Laws and any other substance that requires special handling in its collection,
storage, treatment or disposal under the Environmental Laws.

 

2.            Lessee hereby represents, warrants and covenants that:  (a) it has
conducted, and will continue to conduct, its business operations, and throughout
the term of the Lease will use the Equipment, so as to comply with all
Environmental Laws; (b) as of the date hereof, and as of the date of execution
of each Schedule, except as have been previously disclosed in writing by Lessee
to Lessor, there are no Hazardous Substances generated, treated, handled,
stored, transported, discharged, emitted, released or otherwise disposed of in
connection with Lessee’s use of the Equipment; and (c) Lessee has, and
throughout the term of the Lease will continue to have, in full force and effect
all Federal, state and local licenses, permits, orders and approvals required to
operate the Equipment in compliance with all Environmental Laws.

 

3.            Lessee agrees that if required to return the Equipment or any item
thereof to Lessor or Lessor’s agents, Lessee shall return such Equipment free
from all Hazardous Substances and otherwise fully in compliance with all
Environmental Laws.

 

4.            Lessee shall fully and promptly pay, perform, discharge, defend,
indemnify and hold harmless each Indemnitee from and against any Environmental
Claim or Environmental Loss.

 

5.            The provisions of this Rider shall survive any expiration or
termination of the Lease.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

MB EQUIPMENT FINANCE, LLC

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

Lessor

 

Lessee

 

 

 

 

 

By: ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

 

 

its Managing General Partner

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

Cary P. Marshall

Title:

 

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

 

Lessee

 

 

 

 

 

 

By:

 

 

 

Name:

Cary P. Marshall

 

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

 

Lessee

 

 

 

 

 

 

By:

 

 

 

Name:

Cary P. Marshall

 

 

Title:

Vice President - Corporate Finance and Treasurer

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 143974611

 

--------------------------------------------------------------------------------


 

MB EQUIPMENT FINANCE, LLC

 

SCHEDULE OF EQUIPMENT

 

Lessee: ALLIANCE RESOURCE OPERATING PARTNERS, L.P.,

HAMILTON COUNTY COAL, LLC AND WHITE

OAK RESOURCES LLC

 

Approved by

 

 

Page No. 1 of 1 total pages

 

(Lessee to initial each page)

 

 

 

 

 

 

Attached to Equipment Schedule No. 143974611

 

Equipment located at:

 

 

18033 Co. Rd. 500 E.

 

 

 

Street No.

 

 

 

Dahlgren

Hamilton

IL 62828

 

 

 

City

County

State ZIP Code

 

Manufacturer and/or

Vendor Name & Invoice No.

 

Description

 

Invoice
Cost

 

 

 

 

 

Joy Global
Invoice No. 9404596420

 

One (1) 2013 Joy Global Model RS218 Gate End Shield serial number FE005 and Joy
Serial No. RS03322

 

 

 

 

 

 

 

Joy Global
Invoice No. 9404596420

 

Twenty-five (25) 2013 Joy Global Model RS218 Face Shields with serial numbers
ROF110 through and including ROF134 and Joy Serial No(s) RS03219 through and
including RS03243

 

 

 

 

 

 

 

Getman Corporation

Invoice No. 146443

 

One (1) 2013 Getman Road Grader with serial number 460-004

 

 

 

 

 

 

 

Getman Corporation

Invoice No. 148537

 

One (1) 2013 Getman Model LRD224 Lube Truck with serial number 410-007

 

 

 

 

 

 

 

Getman Corporation

Invoice No. 151926

 

One (1) 2013 Getman Model LRD224 Repair Truck with serial number 410-008

 

 

 

 

 

 

 

Joy Global

Invoice No. 9404348264

 

One (1) 2013 Joy Global Model 14CM27-11EX Continuous Miner with serial number
JM7035

 

 

 

 

 

 

 

Joy Global

Bill of Lading dated 11/21/14

 

One (1) 2014 Joy Global Model BH20B Rebuilt Coal Hauler with serial number
BH1094B which includes LaMache Dual Battery Charger Model A85MD2 and 3 Battery
Sets with Trays

 

 

 

 

 

 

Total: $10,000,000.00

 

--------------------------------------------------------------------------------


 

CATERPILLAR FINANCIAL SERVICES CORPORATION

 

EQUIPMENT SCHEDULE NO. 143974614

 

executed pursuant to that certain Master Lease Agreement dated as of October 29,
2015 (the “Master Lease Agreement”), among Alliance Resource Operating Partners,
L.P., Hamilton County Coal, LLC, and White Oak Resources LLC (collectively,
“Lessee”) and PNC Equipment Finance, LLC, which is incorporated herein by
reference.  This Equipment Schedule, incorporating by reference the terms and
conditions of the Master Lease Agreement, constitutes a separate instrument of
lease (the “Lease”) between Lessee and Caterpillar Financial Services
Corporation (“Lessor”).  To the extent of any conflict or inconsistency between
the terms of this Equipment Schedule and the Master Lease Agreement, the terms
of this Equipment Schedule shall prevail.

 

1.              EQUIPMENT.  The Equipment leased hereunder shall be as set forth
in the schedule attached hereto.

 

TOTAL INVOICE COST:  $20,000,000.00

 

2.              TERM.  Upon and after the date of execution hereof, the
Equipment shall be subject to the terms and conditions provided herein and in
the Lease.

 

A full term of lease with respect to said Equipment shall commence on the date
hereof and shall extend for forty-eight (48) months after the 30th day of
October, 2015 (the “Base Lease Commencement Date”).

 

3.              RENT.  From and after the Base Lease Commencement Date, the
monthly rent for said Equipment during the term of this Lease shall be
$382,492.82, computed as 1.91246% of the Total Invoice Cost specified above. 
Rent payments shall be made, in arrears, on the 30th day of the month for each
month during the term of this Lease (unless such payment is due in a month in
which there is no 30th day, in which case such payment would be due on the last
day of the month), commencing on November 30, 2015.

 

4.              LESSEE’S CONFIRMATION.  Lessee hereby confirms and warrants to
Lessor that the Equipment:  (a) was duly delivered to Lessee at the location
specified in Section 5 hereof; (b) has been received, inspected and determined
to be in compliance with all applicable specifications and that the Equipment is
hereby accepted for all purposes of the Lease; and (c) is a part of the
“Equipment” referred to in the Lease and is taken subject to all terms and
conditions therein and herein provided.  Lessee hereby represents and warrants
to Lessor that, as of the date hereof, there is no Default or Event of Default
under any Schedule or any other Lease Document (as such terms are defined in the
Lease).

 

5.              LOCATION OF EQUIPMENT.  The location of the Equipment is
specified on the Schedule of Equipment attached hereto.

 

6.              LATE CHARGE RATE.  The Late Charge Rate shall be two (2) percent
(provided, however, that if such rate exceeds the highest rate permitted by
applicable law, then the Late Charge Rate shall be the highest rate permitted by
applicable law).

 

7.              COMMERCIAL LIABILITY INSURANCE.  The amount of commercial
liability insurance referenced in Section 11 of the Lease is $25,000,000.00.

 

8.  PERSONAL PROPERTY TAXES.  Lessee agrees that it will (a) list all such
Equipment, (b) report all property taxes assessed against such Equipment, and
(c) pay all such taxes when due directly to the appropriate taxing authority
until Lessor shall otherwise direct in writing.

 

9.              SCHEDULE OF STIPULATED LOSS VALUES.  This Schedule of Stipulated
Loss Values shall be applicable solely to the Equipment described in this
Equipment Schedule.

 

1

--------------------------------------------------------------------------------


 

Rent
Payment No.

 

Percent of Total
Invoice Cost

0

 

103.000

1

 

101.360

2

 

99.730

3

 

98.080

4

 

96.440

5

 

94.790

6

 

93.130

7

 

91.470

8

 

89.810

9

 

88.150

10

 

86.480

11

 

84.800

12

 

83.120

13

 

81.440

14

 

79.760

15

 

78.070

16

 

76.370

17

 

74.680

18

 

72.970

19

 

71.270

20

 

69.560

21

 

67.840

22

 

66.130

23

 

64.400

24

 

62.680

25

 

60.950

26

 

59.210

27

 

57.480

28

 

55.730

29

 

53.990

30

 

52.240

31

 

50.480

32

 

48.720

33

 

46.960

34

 

45.190

35

 

43.420

36

 

41.640

37

 

39.860

38

 

38.080

39

 

36.290

40

 

34.500

41

 

32.700

42

 

30.900

43

 

29.090

44

 

27.280

45

 

25.470

46

 

23.650

47

 

21.830

48

 

20.000

 

10.  CONVEYANCE OF INTEREST.  In consideration of the payment by Lessor of the
amount specified herein as the Total Invoice Cost of the items of Equipment
listed on the Schedule of Equipment attached hereto, the receipt and sufficiency
of which are hereby acknowledged, Lessee does hereby convey, assign, transfer
and set over to Lessor an interest in such Equipment, together with whatever
claims and rights Lessee may have against the manufacturer and/or supplier of
such Equipment, including (but not limited to) all warranties with respect
thereto. The conveyance

 

2

--------------------------------------------------------------------------------


 

contemplated hereby is solely for the purpose of granting to Lessor a security
interest in the Equipment. All Equipment in which an interest is conveyed hereby
shall remain in the possession of Lessee pursuant to the Lease.

 

Lessee represents and warrants that:  (a) Lessee has good and marketable title
to such Equipment conveyed hereunder and does hereby transfer an interest
therein free and clear of any and all encumbrances, liens, charges or defects;
(b) the sale of such Equipment (1) has been duly authorized by all necessary
action on the part of Lessee, (2) does not require the consent of any
stockholder, member, trustee or holders of any indebtedness of Lessee, except
such as have been duly obtained, and (3) does not and will not contravene any
law, governmental rule, regulation or order now binding on Lessee, or the
organizational documents of Lessee, or contravene the provisions of, or
constitute a default under, or result in the creation of any lien or encumbrance
upon the property of Lessee under, any indenture, mortgage, contract or other
agreement to which Lessee is a party or by which it or its property is bound;
and (c) no filing or recordation must be made, no notice must be given, and no
other action must be taken with respect to any state or local jurisdiction, or
any person, in order to preserve to Lessor all the rights transferred hereby.

 

11.  PAYMENT AUTHORIZATION.  Lessor is hereby irrevocably authorized and
directed to pay the Total Invoice Cost specified above as follows:

 

Company Name

 

Wire Instructions

 

Amount

Alliance Resource Operating Partners, L.P.

 

Bank Name: Fifth Third Bank



ABA #: 042000314



Account Name: Alliance Resource Operating Partners, L.P.



Account #: [redacted]



Reference: Alliance—Caterpillar Financial Services Corporation

 

$

20,000,000.00

 

Lessor is hereby authorized to insert such factually correct information as is
necessary to complete this Equipment Schedule, including (without limitation)
the date of execution, and the rental payment amount(s) and factor(s).

 

12.  TERMINATION RENTAL PREMIUM.  Upon the expiration of the term of the Lease,
Lessee promptly shall pay to Lessor without notice or demand therefor and
together with all other amounts then due and payable hereunder, in cash, a
Termination Rental Premium calculated as twenty percent (20%) of the aggregate
original Total Invoice Cost of the Equipment (as specified on this Schedule). 
Upon receipt by Lessor of the Termination Rental Premium, Lessor shall release
its interest in the Equipment and convey assign, transfer and set over to Lessee
or its designee the interest in the Equipment received by Lessor in Section 10
hereof, on an “AS IS, WHERE IS” basis without representation and warranty of any
kind other than the Equipment being free of Liens created by or arising through
Lessor.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

DATE OF EXECUTION: October 29, 2015

 

 

 

CATERPILLAR FINANCIAL SERVICES CORPORATION

 

Lessor

 

 

 

 

 

By:

/S/ KAREN JOHNSON

 

Name:

Karen Johnson

 

Title:

Credit & Operations Manager

 

 

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

Lessee

 

 

 

By: ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

its Managing General Partner

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

Lessee

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

Lessee

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

EQUIPMENT SCHEDULE NO. 143974614

 

--------------------------------------------------------------------------------


 

CATERPILLAR FINANCIAL SERVICES CORPORATION

 

REAL PROPERTY WAIVER

 

THIS REAL PROPERTY WAIVER (this “Waiver”) is made as of the 29th day of October,
2015 for the benefit of CATERPILLAR FINANCIAL SERVICES CORPORATION, its
successors and assigns (hereinafter the “Lessor”), and is given by the
undersigned.

 

The undersigned has the interest described below in the premises more
specifically described on the attached schedule (the “Premises”).  The Premises
are now occupied in whole or in part by one or more of ALLIANCE RESOURCE
OPERATING PARTNERS, L.P., a Delaware limited partnership (“ARLP”), HAMILTON
COUNTY COAL, LLC, a Delaware limited liability company (“HCC”) and WHITE OAK
RESOURCES LLC, a Delaware limited liability company (“White Oak”), and their
respective successors and permitted assigns (ARLP, HCC and White Oak,
collectively and jointly and severally, “Lessee”), and Lessee desires to lease
from Lessor certain equipment which is already on or is to be delivered to or
installed on the Premises, all of said equipment being more fully described on
the schedule attached hereto (hereinafter collectively the “Equipment”), all of
which Equipment is now or hereafter may become subject to a Master Lease
Agreement (hereinafter the “Agreement”) between PNC Equipment Finance, LLC, and
Lessee; to be used in connection with the business of Lessee as now or hereafter
conducted.

 

Lessor is willing to lease the Equipment to Lessee, provided that the
undersigned recognizes Lessor’s interest in and to the Equipment.

 

NOW, THEREFORE, in consideration of the premises and the sum of Ten Dollars
($10.00) in hand paid, the receipt and sufficiency of which is hereby
acknowledged, the undersigned hereby consents and agrees as follows:

 

1.    Lessor has a security interest in the Equipment to be leased to Lessee by
Lessor.

 

2.    All the Equipment may be kept, installed, maintained, used and operated in
the Premises; and shall remain personal property notwithstanding the manner or
mode of the attachment of such Equipment to the realty and shall not become
fixtures.

 

3.    The undersigned waives and agrees not to assert any lien, claim or
interest which the undersigned may now have or hereafter may acquire against or
in the Equipment by virtue of the undersigned’s interest in the real property,
or otherwise.

 

4.    In the event of default by Lessee in the performance of any of its
obligations pursuant to the Agreement or any extension or renewal of said
Agreement, Lessor may:  (a) abandon the Equipment in place, (b) assemble the
Equipment and conduct an auction of the Equipment on the Premises, or (c) remove
the Equipment from the Premises in accordance with the terms and conditions of
said Agreement.

 

5.    Lessor may, without affecting the validity of this Waiver, extend the time
of the payment of any rental or the performance of any of the other terms and
conditions of the Agreement, without the consent of, and without giving notice
thereof to, the undersigned.

 

6.    This Waiver shall inure to the benefit of the successors and assigns of
Lessor and shall be binding upon the heirs, personal representatives, successors
and assigns of the undersigned.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Real Property Waiver to be
duly executed as of the day and year first above written.

 

INTEREST IN PREMISES:

ALLIANCE WOR PROPERTIES, LLC

 

 

o       OWNER

 

x     LANDLORD

By:

 

o       MORTGAGEE

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

STATE OF

 

:

 

 

SS:

COUNTY OF

 

:

 

The undersigned, a Notary Public within and for said County, in the State
aforesaid, duly commissioned and acting, hereby certifies that on this        
day of October, 2015, personally appeared before me                       ,  to
me personally known and known to be the person who signed the foregoing Real
Property Waiver, who, being by me duly sworn and being informed of the contents
of said Waiver, stated and acknowledged on oath that he signed, sealed and
delivered same with authority as his free and voluntary act and deed, for the
uses, purposes and considerations therein mentioned and set forth.

 

My Commission Expires:

 

 

                                   ,         

 

Notary Public

 

PREPARED BY:

 

Womble Carlyle Sandridge & Rice, LLP

250 West Pratt Street, Suite 1300

Baltimore, Maryland  21201

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

“PREMISES”

 

The Premises are:

 

The entirety of Mine #1 with its portal located at 18033 Co. Rd. 500 E.,
Dahlgren, IL 62828. This mine is located in Hamilton County, Illinois.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE B

 

“EQUIPMENT”

 

Manufacturer and/or
Vendor Name & Invoice No.

 

Description

Joy Global
Invoice No. 9404596420

 

One (1) 2013 Joy Global Model RS218 Gate End Shield serial number FE002 and Joy
Serial No. RS03319

 

 

 

Joy Global
Invoice No. 9404596420

 

Fifty-one (51) 2013 Joy Global Model RS218 Face Shields with serial numbers
ROF019 through and including ROF069 and Joy Serial No(s) RS03128 through and
including RS03178

 

 

 

Joy Global
Invoice No. 9404262466

 

One (1) Joy Global Model 12CM27-11EX Continuous Miner with serial number JM6319

 

 

 

Joy Global
Invoice No. 9404638698

 

One (1) Joy Global Model 07LS1D-U5EU2680LK Longwall Shearer with serial number
LS899

 

 

 

Getman Corporation
Invoice No. 143835

 

One (1) 2012 Getman Tractor with serial number 410-005

 

 

 

Getman Corporation
Invoice No. 144568

 

One (1) 2013 Getman Tractor with serial number 410-006

 

 

 

A.L. Lee
Invoice No. 906108

 

One (1) 2014 A.L. Lee Model LT-50 Crawler Mounted Skid Steer with serial number
E12500

 

 

 

A.L. Lee
Invoice No. 906091

 

One (1) 2014 A.L. Lee Model LT-50 Crawler Mounted Skid Steer with serial number
E12498

 

 

 

A.L. Lee
Invoice No. 903103

 

One (1) 2014 A.L. Lee Model LT-50 Crawler Mounted Skid Steer with serial number
E12499

 

 

 

Caterpillar

Invoice No. MIMA00000994

 

One (1) 2013 Caterpillar Model 279C Skid Steer with serial number KWB01442

 

 

 

Taylor

Invoice No. 20247213

 

One (1) 2013 Taylor Model TE100L with serial number S-WO-21760

 

5

--------------------------------------------------------------------------------


 

CATERPILLAR FINANCIAL SERVICES CORPORATION

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 143974614

 

To and part of Equipment Schedule No. 143974614 dated as of the       day of
October, 2015 (the “Schedule”), among CATERPILLAR FINANCIAL SERVICES
CORPORATION, its successors and assigns (“Lessor”), and ALLIANCE RESOURCE
OPERATING PARTNERS, L.P., a Delaware limited partnership (“ARLP”), HAMILTON
COUNTY COAL, LLC, a Delaware limited liability company (“HCC”) and WHITE OAK
RESOURCES LLC, a Delaware limited liability company (“White Oak”), and their
respective successors and permitted assigns (ARLP, HCC and White Oak,
collectively and jointly and severally, “Lessee”).  The Equipment Schedule is
executed pursuant to and incorporates by reference the terms and conditions of
that certain Master Lease Agreement dated as of October   , 2015, among Lessee
and PNC Equipment Finance, LLC.

 

ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

1.    As used herein, the following terms shall have the following meaning:

 

(a)        “Adverse Environmental Condition”: shall mean (i) the existence or
the continuation of the existence, of an Environmental Contamination (including,
without limitation, a sudden or non-sudden accidental or non-accidental
Environmental Contamination), of, or exposure to, any substance, chemical,
material, pollutant, Hazardous Substance, odor or audible noise or other release
or emission in, into or onto the environment (including without limitation, the
air, ground, water or any surface) at, in, by, from or related to any Equipment,
(ii) the environmental aspect of the transportation, storage, treatment or
disposal of materials in connection with the operation of any Equipment, or
(iii) the violation, or alleged violation, of any Environmental Law, permits or
licenses of, by or from any governmental authority, agency or court relating to
environmental matters connected with any of the Equipment.

 

(b)        “Affiliate” shall mean, with respect to any given person, any person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such person.

 

(c)         “Environmental Claim” shall mean any accusation, allegation, notice
of violation, claim, demand, abatement or other order or direction (conditional
or otherwise) by any governmental authority or any person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

 

(d)        “Environmental Contamination” shall mean any actual or threatened
release, spill, emission, leaking, pumping, injection, presence, deposit,
abandonment, disposal, discharge, dispersal, leaching or migration into the
indoor or outdoor environment, or into or out of any of the Equipment,
including, without limitation, the movement of any Hazardous Substance or other
substance through or in the air, soil, surface water, groundwater or property.

 

(e)         “Environmental Law” shall mean any present or future Federal,
foreign, state or local law, ordinance, order, rule or regulation and all
judicial, administrative and regulatory decrees, judgments and orders,
pertaining to health, industrial hygiene, the use, disposal or transportation of
Hazardous Substances, Environmental Contamination, or pertaining to the
protection of the environment, including, but not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”) (42 U.S.C.
§9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. §1801 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Clean
Air Act (42 U.S.C. §7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §
2601 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
§1361 et seq.), the Occupational Safety and Health Act (19 U.S.C. §651 et seq.),
the Noise Control Act of 1972 (42 U.S.C. §4901 et seq.), and the Hazardous and
Solid Waste Amendments (42 U.S.C. §2601 et seq.), as these laws have been or may
be amended or supplemented, and any successor

 

--------------------------------------------------------------------------------


 

thereto, and any analogous foreign, state or local statutes, and the rules,
regulations and orders promulgated pursuant thereto.

 

(f)          “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) and damages to, loss of the use of or decrease in value of the
Equipment arising out of or related to any Adverse Environmental Condition.

 

(g)   “Equipment” shall mean the Equipment described on this Schedule.

 

(h)        “Hazardous Substances” shall mean and include hazardous substances as
defined in CERCLA; oil of any kind, petroleum products and their by-products,
including, but not limited to, sludge or residue; asbestos containing materials;
polychlorinated biphenyls; any and all other hazardous or toxic substances;
hazardous waste, as defined in CERCLA; medical waste; infectious waste; those
substances listed in the United States Department of Transportation Table (49
C.F.R. §172.101); explosives; radioactive materials; and all other pollutants,
contaminants and other substances regulated or controlled by the Environmental
Laws and any other substance that requires special handling in its collection,
storage, treatment or disposal under the Environmental Laws.

 

2.            Lessee hereby represents, warrants and covenants that:  (a) it has
conducted, and will continue to conduct, its business operations, and throughout
the term of the Lease will use the Equipment, so as to comply with all
Environmental Laws; (b) as of the date hereof, and as of the date of execution
of each Schedule, except as have been previously disclosed in writing by Lessee
to Lessor, there are no Hazardous Substances generated, treated, handled,
stored, transported, discharged, emitted, released or otherwise disposed of in
connection with Lessee’s use of the Equipment; and (c) Lessee has, and
throughout the term of the Lease will continue to have, in full force and effect
all Federal, state and local licenses, permits, orders and approvals required to
operate the Equipment in compliance with all Environmental Laws.

 

3.            Lessee agrees that if required to return the Equipment or any item
thereof to Lessor or Lessor’s agents, Lessee shall return such Equipment free
from all Hazardous Substances and otherwise fully in compliance with all
Environmental Laws.

 

4.            Lessee shall fully and promptly pay, perform, discharge, defend,
indemnify and hold harmless each Indemnitee from and against any Environmental
Claim or Environmental Loss.

 

5.            The provisions of this Rider shall survive any expiration or
termination of the Lease.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

CATERPILLAR FINANCIAL SERVICES CORPORATION

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

Lessor

Lessee

 

 

 

By: ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

its Managing General Partner

 

 

By:

 

 

By:

 

Name:

 

 

Name:

Cary P. Marshall

Title:

 

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

HAMILTON COUNTY COAL, LLC

 

Lessee

 

 

 

 

 

By:

 

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

Lessee

 

 

 

 

 

By:

 

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 143974614

 

--------------------------------------------------------------------------------


 

CATERPILLAR FINANCIAL SERVICES CORPORATION

 

SCHEDULE OF EQUIPMENT

 

Lessee: ALLIANCE RESOURCE OPERATING PARTNERS, L.P.,

HAMILTON COUNTY COAL, LLC AND WHITE

OAK RESOURCES LLC

 

Approved by

Page No. 1 of 2 total pages

(Lessee to initial each page)

 

 

 

Attached to Equipment Schedule No. 143974614

Equipment located at:

 

18033 Co. Rd. 500 E.

 

Street No.

 

Dahlgren  Hamilton  IL 62828

 

City          County  State ZIP Code

 

Manufacturer and/or
Vendor Name & Invoice No.

 

Description

 

Invoice
Cost

 

 

 

 

 

Joy Global
Invoice No. 9404596420

 

One (1) 2013 Joy Global Model RS218 Gate End Shield serial number FE002 and Joy
Serial No. RS03319

 

 

 

 

 

 

 

Joy Global
Invoice No. 9404596420

 

Fifty-one (51) 2013 Joy Global Model RS218 Face Shields with serial numbers
ROF019 through and including ROF069 and Joy Serial No(s) RS03128 through and
including RS03178

 

 

 

 

 

 

 

Joy Global
Invoice No. 9404262466

 

One (1) Joy Global Model 12CM27-11EX Continuous Miner with serial number JM6319

 

 

 

 

 

 

 

Joy Global
Invoice No. 9404638698

 

One (1) Joy Global Model 07LS1D-U5EU2680LK Longwall Shearer with serial number
LS899

 

 

 

 

 

 

 

Getman Corporation
Invoice No. 143835

 

One (1) 2012 Getman Tractor with serial number 410-005

 

 

 

 

 

 

 

Getman Corporation
Invoice No. 144568

 

One (1) 2013 Getman Tractor with serial number 410-006

 

 

 

 

 

 

 

A.L. Lee
Invoice No. 906108

 

One (1) 2014 A.L. Lee Model LT-50 Crawler Mounted Skid Steer with serial number
E12500

 

 

 

 

 

 

 

A.L. Lee
Invoice No. 906091

 

One (1) 2014 A.L. Lee Model LT-50 Crawler Mounted Skid Steer with serial number
E12498

 

 

 

 

 

 

 

A.L. Lee
Invoice No. 903103

 

One (1) 2014 A.L. Lee Model LT-50 Crawler Mounted Skid Steer with serial number
E12499

 

 

 

--------------------------------------------------------------------------------


 

Caterpillar
Invoice No. MIMA00000994

 

One (1) 2013 Caterpillar Model 279C Skid Steer with serial number KWB01442

 

 

 

 

 

 

 

Taylor
Invoice No. 20247213

 

One (1) 2013 Taylor Model TE100L with serial number S-WO-21760

 

 

 

 

 

 

 

 

 

 

 

Total: $20,000,000.00

 

--------------------------------------------------------------------------------


 

FIRST FINANCIAL EQUIPMENT FINANCE

 

EQUIPMENT SCHEDULE NO. 143974612

 

executed pursuant to that certain Master Lease Agreement dated as of October 29,
2015 (the “Master Lease Agreement”), among Alliance Resource Operating Partners,
L.P., Hamilton County Coal, LLC, and White Oak Resources LLC (collectively,
“Lessee”) and PNC Equipment Finance, LLC, which is incorporated herein by
reference.  This Equipment Schedule, incorporating by reference the terms and
conditions of the Master Lease Agreement, constitutes a separate instrument of
lease (the “Lease”) between Lessee and First Financial Equipment Finance
(“Lessor”).  To the extent of any conflict or inconsistency between the terms of
this Equipment Schedule and the Master Lease Agreement, the terms of this
Equipment Schedule shall prevail.

 

1.     EQUIPMENT.  The Equipment leased hereunder shall be as set forth in the
schedule attached hereto.

 

TOTAL INVOICE COST:  $10,000,000.00

 

2.     TERM.  Upon and after the date of execution hereof, the Equipment shall
be subject to the terms and conditions provided herein and in the Lease.

 

A full term of lease with respect to said Equipment shall commence on the date
hereof and shall extend for forty-eight (48) months after the 30th day of
October, 2015 (the “Base Lease Commencement Date”).

 

3.     RENT.  From and after the Base Lease Commencement Date, the monthly rent
for said Equipment during the term of this Lease shall be $189,401.25, computed
as 1.89401% of the Total Invoice Cost specified above.  Rent payments shall be
made, in arrears, on the 30th day of the month for each month during the term of
this Lease (unless such payment is due in a month in which there is no 30th day,
in which case such payment would be due on the last day of the month),
commencing on November 30, 2015.

 

4.     LESSEE’S CONFIRMATION.  Lessee hereby confirms and warrants to Lessor
that the Equipment:  (a) was duly delivered to Lessee at the location specified
in Section 5 hereof; (b) has been received, inspected and determined to be in
compliance with all applicable specifications and that the Equipment is hereby
accepted for all purposes of the Lease; and (c) is a part of the “Equipment”
referred to in the Lease and is taken subject to all terms and conditions
therein and herein provided.  Lessee hereby represents and warrants to Lessor
that, as of the date hereof, there is no Default or Event of Default under any
Schedule or any other Lease Document (as such terms are defined in the Lease).

 

5.     LOCATION OF EQUIPMENT.  The location of the Equipment is specified on the
Schedule of Equipment attached hereto.

 

6.     LATE CHARGE RATE.  The Late Charge Rate shall be two (2) percent
(provided, however, that if such rate exceeds the highest rate permitted by
applicable law, then the Late Charge Rate shall be the highest rate permitted by
applicable law).

 

7.     COMMERCIAL LIABILITY INSURANCE.  The amount of commercial liability
insurance referenced in Section 11 of the Lease is $25,000,000.00.

 

8.  PERSONAL PROPERTY TAXES.  Lessee agrees that it will (a) list all such
Equipment, (b) report all property taxes assessed against such Equipment, and
(c) pay all such taxes when due directly to the appropriate taxing authority
until Lessor shall otherwise direct in writing.

 

9.     SCHEDULE OF STIPULATED LOSS VALUES.  This Schedule of Stipulated Loss
Values shall be applicable solely to the Equipment described in this Equipment
Schedule.

 

1

--------------------------------------------------------------------------------


 

Rent
Payment No.

 

Percent of Total
Invoice Cost

0

 

103.000

1

 

101.360

2

 

99.730

3

 

98.080

4

 

96.440

5

 

94.790

6

 

93.130

7

 

91.470

8

 

89.810

9

 

88.150

10

 

86.480

11

 

84.800

12

 

83.120

13

 

81.440

14

 

79.760

15

 

78.070

16

 

76.370

17

 

74.680

18

 

72.970

19

 

71.270

20

 

69.560

21

 

67.840

22

 

66.130

23

 

64.400

24

 

62.680

25

 

60.950

26

 

59.210

27

 

57.480

28

 

55.730

29

 

53.990

30

 

52.240

31

 

50.480

32

 

48.720

33

 

46.960

34

 

45.190

35

 

43.420

36

 

41.640

37

 

39.860

38

 

38.080

39

 

36.290

40

 

34.500

41

 

32.700

42

 

30.900

43

 

29.090

44

 

27.280

45

 

25.470

46

 

23.650

47

 

21.830

48

 

20.000

 

10.  CONVEYANCE OF INTEREST.  In consideration of the payment by Lessor of the
amount specified herein as the Total Invoice Cost of the items of Equipment
listed on the Schedule of Equipment attached hereto, the receipt and sufficiency
of which are hereby acknowledged, Lessee does hereby convey, assign, transfer
and set over to Lessor an interest in such Equipment, together with whatever
claims and rights Lessee may have against the manufacturer and/or supplier of
such Equipment, including (but not limited to) all warranties with respect
thereto. The conveyance

 

2

--------------------------------------------------------------------------------


 

contemplated hereby is solely for the purpose of granting to Lessor a security
interest in the Equipment. All Equipment in which an interest is conveyed hereby
shall remain in the possession of Lessee pursuant to the Lease.

 

Lessee represents and warrants that:  (a) Lessee has good and marketable title
to such Equipment conveyed hereunder and does hereby transfer an interest
therein free and clear of any and all encumbrances, liens, charges or defects;
(b) the sale of such Equipment (1) has been duly authorized by all necessary
action on the part of Lessee, (2) does not require the consent of any
stockholder, member, trustee or holders of any indebtedness of Lessee, except
such as have been duly obtained, and (3) does not and will not contravene any
law, governmental rule, regulation or order now binding on Lessee, or the
organizational documents of Lessee, or contravene the provisions of, or
constitute a default under, or result in the creation of any lien or encumbrance
upon the property of Lessee under, any indenture, mortgage, contract or other
agreement to which Lessee is a party or by which it or its property is bound;
and (c) no filing or recordation must be made, no notice must be given, and no
other action must be taken with respect to any state or local jurisdiction, or
any person, in order to preserve to Lessor all the rights transferred hereby.

 

11.  PAYMENT AUTHORIZATION.  Lessor is hereby irrevocably authorized and
directed to pay the Total Invoice Cost specified above as follows:

 

Company Name

 

Wire Instructions

 

Amount

 

Alliance Resource Operating Partners, L.P.

 

Bank Name: Fifth Third Bank

 

ABA #: 042000314

 

Account Name: Alliance Resource Operating Partners, L.P.

 

Account #: [Redacted]

 

Reference: Alliance—First Financial Equipment Finance

 

$

10,000,000.00

 

 

Lessor is hereby authorized to insert such factually correct information as is
necessary to complete this Equipment Schedule, including (without limitation)
the date of execution, and the rental payment amount(s) and factor(s).

 

12.  TERMINATION RENTAL PREMIUM.  Upon the expiration of the term of the Lease,
Lessee promptly shall pay to Lessor without notice or demand therefor and
together with all other amounts then due and payable hereunder, in cash, a
Termination Rental Premium calculated as twenty percent (20%) of the aggregate
original Total Invoice Cost of the Equipment (as specified on this Schedule). 
Upon receipt by Lessor of the Termination Rental Premium, Lessor shall release
its interest in the Equipment and convey assign, transfer and set over to Lessee
or its designee the interest in the Equipment received by Lessor in Section 10
hereof, on an “AS IS, WHERE IS” basis without representation and warranty of any
kind other than the Equipment being free of Liens created by or arising through
Lessor.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

DATE OF EXECUTION: October 29, 2015

 

 

 

FIRST FINANCIAL EQUIPMENT FINANCE

 

Lessor

 

 

 

By:

/S/ BENJAMIN ROSENSWEET

 

Name:

Benjamin Rosensweet

 

Title:

Sales Executive

 

 

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

Lessee

 

 

 

By:

ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

its Managing General Partner

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

Lessee

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

Lessee

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

EQUIPMENT SCHEDULE NO. 143974612

 

--------------------------------------------------------------------------------


 

FIRST FINANCIAL EQUIPMENT FINANCE

 

REAL PROPERTY WAIVER

 

THIS REAL PROPERTY WAIVER (this “Waiver”) is made as of the 29th day of October,
2015 for the benefit of FIRST FINANCIAL EQUIPMENT FINANCE, its successors and
assigns (hereinafter the “Lessor”), and is given by the undersigned.

 

The undersigned has the interest described below in the premises more
specifically described on the attached schedule (the “Premises”).  The Premises
are now occupied in whole or in part by one or more of ALLIANCE RESOURCE
OPERATING PARTNERS, L.P., a Delaware limited partnership (“ARLP”), HAMILTON
COUNTY COAL, LLC, a Delaware limited liability company (“HCC”) and WHITE OAK
RESOURCES LLC, a Delaware limited liability company (“White Oak”), and their
respective successors and permitted assigns (ARLP, HCC and White Oak,
collectively and jointly and severally, “Lessee”), and Lessee desires to lease
from Lessor certain equipment which is already on or is to be delivered to or
installed on the Premises, all of said equipment being more fully described on
the schedule attached hereto (hereinafter collectively the “Equipment”), all of
which Equipment is now or hereafter may become subject to a Master Lease
Agreement (hereinafter the “Agreement”) between PNC Equipment Finance, LLC, and
Lessee; to be used in connection with the business of Lessee as now or hereafter
conducted.

 

Lessor is willing to lease the Equipment to Lessee, provided that the
undersigned recognizes Lessor’s interest in and to the Equipment.

 

NOW, THEREFORE, in consideration of the premises and the sum of Ten Dollars
($10.00) in hand paid, the receipt and sufficiency of which is hereby
acknowledged, the undersigned hereby consents and agrees as follows:

 

1.    Lessor has a security interest in the Equipment to be leased to Lessee by
Lessor.

 

2.    All the Equipment may be kept, installed, maintained, used and operated in
the Premises; and shall remain personal property notwithstanding the manner or
mode of the attachment of such Equipment to the realty and shall not become
fixtures.

 

3.    The undersigned waives and agrees not to assert any lien, claim or
interest which the undersigned may now have or hereafter may acquire against or
in the Equipment by virtue of the undersigned’s interest in the real property,
or otherwise.

 

4.    In the event of default by Lessee in the performance of any of its
obligations pursuant to the Agreement or any extension or renewal of said
Agreement, Lessor may:  (a) abandon the Equipment in place, (b) assemble the
Equipment and conduct an auction of the Equipment on the Premises, or (c) remove
the Equipment from the Premises in accordance with the terms and conditions of
said Agreement.

 

5.    Lessor may, without affecting the validity of this Waiver, extend the time
of the payment of any rental or the performance of any of the other terms and
conditions of the Agreement, without the consent of, and without giving notice
thereof to, the undersigned.

 

6.    This Waiver shall inure to the benefit of the successors and assigns of
Lessor and shall be binding upon the heirs, personal representatives, successors
and assigns of the undersigned.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Real Property Waiver to be
duly executed as of the day and year first above written.

 

INTEREST IN PREMISES:

ALLIANCE WOR PROPERTIES, LLC

 

 

 

 

 

o   OWNER

 

 

x   LANDLORD

By:

 

o   MORTGAGEE

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

STATE OF

 

:

 

 

SS:

COUNTY OF

 

:

 

The undersigned, a Notary Public within and for said County, in the State
aforesaid, duly commissioned and acting, hereby certifies that on this        
day of October, 2015, personally appeared before me                       ,  to
me personally known and known to be the person who signed the foregoing Real
Property Waiver, who, being by me duly sworn and being informed of the contents
of said Waiver, stated and acknowledged on oath that he signed, sealed and
delivered same with authority as his free and voluntary act and deed, for the
uses, purposes and considerations therein mentioned and set forth.

 

My Commission Expires:

 

                                       ,

 

Notary Public

 

PREPARED BY:

 

Womble Carlyle Sandridge & Rice, LLP

250 West Pratt Street, Suite 1300

Baltimore, Maryland  21201

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

“PREMISES”

 

The Premises are:

 

The entirety of Mine #1 with its portal located at 18033 Co. Rd. 500 E.,
Dahlgren, IL 62828. This mine is located in Hamilton County, Illinois.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE B

 

“EQUIPMENT”

 

Manufacturer and/or

 

 

 

Vendor Name & Invoice No.

 

Description

 

 

 

 

 

Joy Global
Invoice No. 9404596420

 

One (1) 2013 Joy Global Model RS218 Gate End Shield serial number FE004 and Joy
Serial No. RS03321

 

 

 

 

 

Joy Global
Invoice No. 9404596420

 

Twenty-five (25) 2013 Joy Global Model RS218 Face Shields with serial numbers
ROF085 through and including ROF109 and Joy Serial No(s) RS03194 through and
including RS03218

 

 

 

 

 

Joy Global
Invoice No. 9404315435

 

One (1) 2013 Joy Global Model 14CM27-11EX Continuous Miner with serial number
JM7034

 

 

 

 

 

Joy Global
Bill of Lading dated 10/15/14

 

One (1) 2014 Joy Global Model BH20B Rebuilt Coal Hauler with serial number
BH1119C which includes LaMache Dual Battery Charger Model A85MD2 and 3 Battery
Sets with Trays

 

 

 

 

 

Fairchild International
Invoice No. 541368

 

One (1) 2013 Fairchild Model 35C-WHPD Diesel Scoop with serial number T600-109

 

 

 

 

 

Fairchild International
Invoice No. 541369

 

One (1) 2013 Fairchild Model 35C-WHPD Diesel Scoop with serial number T600-110

 

 

 

 

 

GE Fairchild
Invoice No. 541391

 

One (1) 2013 GE Fairchild Model 35C-WHPD Diesel Scoop with serial number
T600-111

 

 

5

--------------------------------------------------------------------------------


 

FIRST FINANCIAL EQUIPMENT FINANCE

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 143974612

 

To and part of Equipment Schedule No. 143974612 dated as of the       day of
October, 2015 (the “Schedule”), among FIRST FINANCIAL EQUIPMENT FINANCE, its
successors and assigns (“Lessor”), and ALLIANCE RESOURCE OPERATING PARTNERS,
L.P., a Delaware limited partnership (“ARLP”), HAMILTON COUNTY COAL, LLC, a
Delaware limited liability company (“HCC”) and WHITE OAK RESOURCES LLC, a
Delaware limited liability company (“White Oak”), and their respective
successors and permitted assigns (ARLP, HCC and White Oak, collectively and
jointly and severally, “Lessee”).  The Equipment Schedule is executed pursuant
to and incorporates by reference the terms and conditions of that certain Master
Lease Agreement dated as of October   , 2015, among Lessee and PNC Equipment
Finance, LLC.

 

ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

1.    As used herein, the following terms shall have the following meaning:

 

(a)        “Adverse Environmental Condition”: shall mean (i) the existence or
the continuation of the existence, of an Environmental Contamination (including,
without limitation, a sudden or non-sudden accidental or non-accidental
Environmental Contamination), of, or exposure to, any substance, chemical,
material, pollutant, Hazardous Substance, odor or audible noise or other release
or emission in, into or onto the environment (including without limitation, the
air, ground, water or any surface) at, in, by, from or related to any Equipment,
(ii) the environmental aspect of the transportation, storage, treatment or
disposal of materials in connection with the operation of any Equipment, or
(iii) the violation, or alleged violation, of any Environmental Law, permits or
licenses of, by or from any governmental authority, agency or court relating to
environmental matters connected with any of the Equipment.

 

(b)        “Affiliate” shall mean, with respect to any given person, any person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such person.

 

(c)         “Environmental Claim” shall mean any accusation, allegation, notice
of violation, claim, demand, abatement or other order or direction (conditional
or otherwise) by any governmental authority or any person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

 

(d)        “Environmental Contamination” shall mean any actual or threatened
release, spill, emission, leaking, pumping, injection, presence, deposit,
abandonment, disposal, discharge, dispersal, leaching or migration into the
indoor or outdoor environment, or into or out of any of the Equipment,
including, without limitation, the movement of any Hazardous Substance or other
substance through or in the air, soil, surface water, groundwater or property.

 

(e)         “Environmental Law” shall mean any present or future Federal,
foreign, state or local law, ordinance, order, rule or regulation and all
judicial, administrative and regulatory decrees, judgments and orders,
pertaining to health, industrial hygiene, the use, disposal or transportation of
Hazardous Substances, Environmental Contamination, or pertaining to the
protection of the environment, including, but not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”) (42 U.S.C.
§9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. §1801 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Clean
Air Act (42 U.S.C. §7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §
2601 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
§1361 et seq.), the Occupational Safety and Health Act (19 U.S.C. §651 et seq.),
the Noise Control Act of 1972 (42 U.S.C. §4901 et seq.), and the Hazardous and
Solid Waste Amendments (42 U.S.C. §2601 et seq.), as these laws have been or may
be amended or supplemented, and any successor

 

--------------------------------------------------------------------------------


 

thereto, and any analogous foreign, state or local statutes, and the rules,
regulations and orders promulgated pursuant thereto.

 

(f)          “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) and damages to, loss of the use of or decrease in value of the
Equipment arising out of or related to any Adverse Environmental Condition.

 

(g)   “Equipment” shall mean the Equipment described on this Schedule.

 

(h)        “Hazardous Substances” shall mean and include hazardous substances as
defined in CERCLA; oil of any kind, petroleum products and their by-products,
including, but not limited to, sludge or residue; asbestos containing materials;
polychlorinated biphenyls; any and all other hazardous or toxic substances;
hazardous waste, as defined in CERCLA; medical waste; infectious waste; those
substances listed in the United States Department of Transportation Table (49
C.F.R. §172.101); explosives; radioactive materials; and all other pollutants,
contaminants and other substances regulated or controlled by the Environmental
Laws and any other substance that requires special handling in its collection,
storage, treatment or disposal under the Environmental Laws.

 

2.            Lessee hereby represents, warrants and covenants that:  (a) it has
conducted, and will continue to conduct, its business operations, and throughout
the term of the Lease will use the Equipment, so as to comply with all
Environmental Laws; (b) as of the date hereof, and as of the date of execution
of each Schedule, except as have been previously disclosed in writing by Lessee
to Lessor, there are no Hazardous Substances generated, treated, handled,
stored, transported, discharged, emitted, released or otherwise disposed of in
connection with Lessee’s use of the Equipment; and (c) Lessee has, and
throughout the term of the Lease will continue to have, in full force and effect
all Federal, state and local licenses, permits, orders and approvals required to
operate the Equipment in compliance with all Environmental Laws.

 

3.            Lessee agrees that if required to return the Equipment or any item
thereof to Lessor or Lessor’s agents, Lessee shall return such Equipment free
from all Hazardous Substances and otherwise fully in compliance with all
Environmental Laws.

 

4.            Lessee shall fully and promptly pay, perform, discharge, defend,
indemnify and hold harmless each Indemnitee from and against any Environmental
Claim or Environmental Loss.

 

5.            The provisions of this Rider shall survive any expiration or
termination of the Lease.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

FIRST FINANCIAL EQUIPMENT FINANCE

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

Lessor

 

Lessee

 

 

 

 

 

By: ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

 

its Managing General Partner

 

 

 

By:

 

 

By:

 

Name:

 

 

Name: Cary P. Marshall

 

Title:

 

 

Title: Vice President - Corporate Finance and Treasurer

 

 

 

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

 

Lessee

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Cary P. Marshall

 

 

 

Title: Vice President - Corporate Finance and Treasurer

 

 

 

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

 

Lessee

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Cary P. Marshall

 

 

 

Title: Vice President - Corporate Finance and Treasurer

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 143974612

 

--------------------------------------------------------------------------------


 

FIRST FINANCIAL EQUIPMENT FINANCE

 

SCHEDULE OF EQUIPMENT

 

Lessee:

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.,

 

HAMILTON COUNTY COAL, LLC AND WHITE

 

OAK RESOURCES LLC

 

Approved by

 

Page No. 1 of 1 total pages

 

(Lessee to initial each page)

 

 

 

Attached to Equipment Schedule No. 143974612

Equipment located at:

 

18033 Co. Rd. 500 E.

 

Street No.

 

 

Dahlgren

Hamilton

IL 62828

 

City

      County

    State ZIP Code

 

 

Manufacturer and/or

 

 

 

Invoice

Vendor Name & Invoice No.

 

Description

 

Cost

 

 

 

 

 

Joy Global

 

One (1) 2013 Joy Global Model RS218 Gate End

 

 

Invoice No. 9404596420

 

Shield serial number FE004 and Joy Serial No. RS03321

 

 

 

 

 

 

 

Joy Global

 

Twenty-five (25) 2013 Joy Global Model RS218 Face Shields with serial numbers
ROF085 through and including ROF109

 

 

Invoice No. 9404596420

 

and Joy Serial No(s) RS03194 through and including RS03218

 

 

 

 

 

 

 

Joy Global

 

One (1) 2013 Joy Global Model 14CM27-11EX

 

 

Invoice No. 9404315435

 

Continuous Miner with serial number JM7034

 

 

 

 

 

 

 

Joy Global

 

One (1) 2014 Joy Global Model BH20B Rebuilt Coal Hauler with serial number
BH1119C which includes LaMache

 

 

Bill of Lading dated 10/15/14

 

Dual Battery Charger Model A85MD2 and 3

 

 

 

 

Battery Sets with Trays

 

 

 

 

 

 

 

Fairchild International

 

One (1) 2013 Fairchild Model 35C-WHPD Diesel

 

 

Invoice No. 541368

 

Scoop with serial number T600-109

 

 

 

 

 

 

 

Fairchild International

 

One (1) 2013 Fairchild Model 35C-WHPD

 

 

Invoice No. 541369

 

Diesel Scoop with serial number T600-110

 

 

 

 

 

 

 

GE Fairchild

 

One (1) 2013 GE Fairchild Model 35C-WHPD

 

 

Invoice No. 541391

 

Diesel Scoop with serial number T600-111

 

 

 

 

 

 

 

 

 

 

 

Total: $10,000,000.00

 

--------------------------------------------------------------------------------


 

BEVERLY BANK & TRUST COMPANY, N.A.

 

EQUIPMENT SCHEDULE NO. 143974610

 

executed pursuant to that certain Master Lease Agreement dated as of October 29,
2015 (the “Master Lease Agreement”), among Alliance Resource Operating Partners,
L.P., Hamilton County Coal, LLC, and White Oak Resources LLC (collectively,
“Lessee”) and PNC Equipment Finance, LLC, which is incorporated herein by
reference.  This Equipment Schedule, incorporating by reference the terms and
conditions of the Master Lease Agreement, constitutes a separate instrument of
lease (the “Lease”) between Lessee and Beverly Bank & Trust Company, N.A.
(“Lessor”).  To the extent of any conflict or inconsistency between the terms of
this Equipment Schedule and the Master Lease Agreement, the terms of this
Equipment Schedule shall prevail.

 

1.              EQUIPMENT.  The Equipment leased hereunder shall be as set forth
in the schedule attached hereto.

 

TOTAL INVOICE COST:  $5,000,000.00

 

2.              TERM.  Upon and after the date of execution hereof, the
Equipment shall be subject to the terms and conditions provided herein and in
the Lease.

 

A full term of lease with respect to said Equipment shall commence on the date
hereof and shall extend for forty-eight (48) months after the 30th day of
October, 2015 (the “Base Lease Commencement Date”).

 

3.              RENT.  From and after the Base Lease Commencement Date, the
monthly rent for said Equipment during the term of this Lease shall be
$94,700.63, computed as 1.89401% of the Total Invoice Cost specified above. 
Rent payments shall be made, in arrears, on the 30th day of the month for each
month during the term of this Lease (unless such payment is due in a month in
which there is no 30th day, in which case such payment would be due on the last
day of the month), commencing on November 30, 2015.

 

4.              LESSEE’S CONFIRMATION.  Lessee hereby confirms and warrants to
Lessor that the Equipment:  (a) was duly delivered to Lessee at the location
specified in Section 5 hereof; (b) has been received, inspected and determined
to be in compliance with all applicable specifications and that the Equipment is
hereby accepted for all purposes of the Lease; and (c) is a part of the
“Equipment” referred to in the Lease and is taken subject to all terms and
conditions therein and herein provided.  Lessee hereby represents and warrants
to Lessor that, as of the date hereof, there is no Default or Event of Default
under any Schedule or any other Lease Document (as such terms are defined in the
Lease).

 

5.              LOCATION OF EQUIPMENT.  The location of the Equipment is
specified on the Schedule of Equipment attached hereto.

 

6.              LATE CHARGE RATE.  The Late Charge Rate shall be two (2) percent
(provided, however, that if such rate exceeds the highest rate permitted by
applicable law, then the Late Charge Rate shall be the highest rate permitted by
applicable law).

 

7.              COMMERCIAL LIABILITY INSURANCE.  The amount of commercial
liability insurance referenced in Section 11 of the Lease is $25,000,000.00.

 

8.  PERSONAL PROPERTY TAXES.  Lessee agrees that it will (a) list all such
Equipment, (b) report all property taxes assessed against such Equipment, and
(c) pay all such taxes when due directly to the appropriate taxing authority
until Lessor shall otherwise direct in writing.

 

9.              SCHEDULE OF STIPULATED LOSS VALUES.  This Schedule of Stipulated
Loss Values shall be applicable solely to the Equipment described in this
Equipment Schedule.

 

1

--------------------------------------------------------------------------------


 

Rent
Payment No.

 

Percent of Total
Invoice Cost

 

0

 

103.000

 

1

 

101.360

 

2

 

99.730

 

3

 

98.080

 

4

 

96.440

 

5

 

94.790

 

6

 

93.130

 

7

 

91.470

 

8

 

89.810

 

9

 

88.150

 

10

 

86.480

 

11

 

84.800

 

12

 

83.120

 

13

 

81.440

 

14

 

79.760

 

15

 

78.070

 

16

 

76.370

 

17

 

74.680

 

18

 

72.970

 

19

 

71.270

 

20

 

69.560

 

21

 

67.840

 

22

 

66.130

 

23

 

64.400

 

24

 

62.680

 

25

 

60.950

 

26

 

59.210

 

27

 

57.480

 

28

 

55.730

 

29

 

53.990

 

30

 

52.240

 

31

 

50.480

 

32

 

48.720

 

33

 

46.960

 

34

 

45.190

 

35

 

43.420

 

36

 

41.640

 

37

 

39.860

 

38

 

38.080

 

39

 

36.290

 

40

 

34.500

 

41

 

32.700

 

42

 

30.900

 

43

 

29.090

 

44

 

27.280

 

45

 

25.470

 

46

 

23.650

 

47

 

21.830

 

48

 

20.000

 

 

10.  CONVEYANCE OF INTEREST.  In consideration of the payment by Lessor of the
amount specified herein as the Total Invoice Cost of the items of Equipment
listed on the Schedule of Equipment attached hereto, the receipt and sufficiency
of which are hereby acknowledged, Lessee does hereby convey, assign, transfer
and set over to Lessor an interest in such Equipment, together with whatever
claims and rights Lessee may have against the manufacturer and/or supplier of
such Equipment, including (but not limited to) all warranties with respect
thereto. The conveyance

 

2

--------------------------------------------------------------------------------


 

contemplated hereby is solely for the purpose of granting to Lessor a security
interest in the Equipment. All Equipment in which an interest is conveyed hereby
shall remain in the possession of Lessee pursuant to the Lease.

 

Lessee represents and warrants that:  (a) Lessee has good and marketable title
to such Equipment conveyed hereunder and does hereby transfer an interest
therein free and clear of any and all encumbrances, liens, charges or defects;
(b) the sale of such Equipment (1) has been duly authorized by all necessary
action on the part of Lessee, (2) does not require the consent of any
stockholder, member, trustee or holders of any indebtedness of Lessee, except
such as have been duly obtained, and (3) does not and will not contravene any
law, governmental rule, regulation or order now binding on Lessee, or the
organizational documents of Lessee, or contravene the provisions of, or
constitute a default under, or result in the creation of any lien or encumbrance
upon the property of Lessee under, any indenture, mortgage, contract or other
agreement to which Lessee is a party or by which it or its property is bound;
and (c) no filing or recordation must be made, no notice must be given, and no
other action must be taken with respect to any state or local jurisdiction, or
any person, in order to preserve to Lessor all the rights transferred hereby.

 

11.  PAYMENT AUTHORIZATION.  Lessor is hereby irrevocably authorized and
directed to pay the Total Invoice Cost specified above as follows:

 

Company Name

 

Wire Instructions

 

Amount

 

Alliance Resource Operating Partners, L.P.

 

Bank Name: Fifth Third Bank

 

ABA #: 042000314

 

Account Name: Alliance Resource Operating Partners, L.P.

 

Account #: [redacted]

 

Reference: Alliance—Beverly Bank &

Trust Company, N.A.

 

$

5,000,000.00

 

 

Lessor is hereby authorized to insert such factually correct information as is
necessary to complete this Equipment Schedule, including (without limitation)
the date of execution, and the rental payment amount(s) and factor(s).

 

12.  TERMINATION RENTAL PREMIUM.  Upon the expiration of the term of the Lease,
Lessee promptly shall pay to Lessor without notice or demand therefor and
together with all other amounts then due and payable hereunder, in cash, a
Termination Rental Premium calculated as twenty percent (20%) of the aggregate
original Total Invoice Cost of the Equipment (as specified on this Schedule). 
Upon receipt by Lessor of the Termination Rental Premium, Lessor shall release
its interest in the Equipment and convey assign, transfer and set over to Lessee
or its designee the interest in the Equipment received by Lessor in Section 10
hereof, on an “AS IS, WHERE IS” basis without representation and warranty of any
kind other than the Equipment being free of Liens created by or arising through
Lessor.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

DATE OF EXECUTION: October 29, 2015

 

 

 

BEVERLY BANK & TRUST COMPANY, N.A.

 

Lessor

 

 

 

By:

/S/ JACK RIVES

 

Name:

Jack Rives

 

Title:

Vice President

 

 

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

Lessee

 

 

 

By: ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

its Managing General Partner

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

Lessee

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

Lessee

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name:

Cary P. Marshall

 

Title:

Vice President - Corporate Finance and Treasurer

 

 

EQUIPMENT SCHEDULE NO. 143974610

 

--------------------------------------------------------------------------------


 

BEVERLY BANK & TRUST COMPANY, N.A.

 

REAL PROPERTY WAIVER

 

THIS REAL PROPERTY WAIVER (this “Waiver”) is made as of the 29th day of October,
2015 for the benefit of BEVERLY BANK & TRUST COMPANY, N.A., its successors and
assigns (hereinafter the “Lessor”), and is given by the undersigned.

 

The undersigned has the interest described below in the premises more
specifically described on the attached schedule (the “Premises”).  The Premises
are now occupied in whole or in part by one or more of ALLIANCE RESOURCE
OPERATING PARTNERS, L.P., a Delaware limited partnership (“ARLP”), HAMILTON
COUNTY COAL, LLC, a Delaware limited liability company (“HCC”) and WHITE OAK
RESOURCES LLC, a Delaware limited liability company (“White Oak”), and their
respective successors and permitted assigns (ARLP, HCC and White Oak,
collectively and jointly and severally, “Lessee”), and Lessee desires to lease
from Lessor certain equipment which is already on or is to be delivered to or
installed on the Premises, all of said equipment being more fully described on
the schedule attached hereto (hereinafter collectively the “Equipment”), all of
which Equipment is now or hereafter may become subject to a Master Lease
Agreement (hereinafter the “Agreement”) between PNC Equipment Finance, LLC, and
Lessee; to be used in connection with the business of Lessee as now or hereafter
conducted.

 

Lessor is willing to lease the Equipment to Lessee, provided that the
undersigned recognizes Lessor’s interest in and to the Equipment.

 

NOW, THEREFORE, in consideration of the premises and the sum of Ten Dollars
($10.00) in hand paid, the receipt and sufficiency of which is hereby
acknowledged, the undersigned hereby consents and agrees as follows:

 

1.             Lessor has a security interest in the Equipment to be leased to
Lessee by Lessor.

 

2.             All the Equipment may be kept, installed, maintained, used and
operated in the Premises; and shall remain personal property notwithstanding the
manner or mode of the attachment of such Equipment to the realty and shall not
become fixtures.

 

3.             The undersigned waives and agrees not to assert any lien, claim
or interest which the undersigned may now have or hereafter may acquire against
or in the Equipment by virtue of the undersigned’s interest in the real
property, or otherwise.

 

4.             In the event of default by Lessee in the performance of any of
its obligations pursuant to the Agreement or any extension or renewal of said
Agreement, Lessor may:  (a) abandon the Equipment in place, (b) assemble the
Equipment and conduct an auction of the Equipment on the Premises, or (c) remove
the Equipment from the Premises in accordance with the terms and conditions of
said Agreement.

 

5.             Lessor may, without affecting the validity of this Waiver, extend
the time of the payment of any rental or the performance of any of the other
terms and conditions of the Agreement, without the consent of, and without
giving notice thereof to, the undersigned.

 

6.             This Waiver shall inure to the benefit of the successors and
assigns of Lessor and shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Real Property Waiver to be
duly executed as of the day and year first above written.

 

INTEREST IN PREMISES:

ALLIANCE WOR PROPERTIES, LLC

 

 

o       OWNER

 

x     LANDLORD

By:

 

o       MORTGAGEE

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

STATE OF

 

:

 

 

SS:

COUNTY OF

 

:

 

The undersigned, a Notary Public within and for said County, in the State
aforesaid, duly commissioned and acting, hereby certifies that on this        
day of October, 2015, personally appeared before me                       ,  to
me personally known and known to be the person who signed the foregoing Real
Property Waiver, who, being by me duly sworn and being informed of the contents
of said Waiver, stated and acknowledged on oath that he signed, sealed and
delivered same with authority as his free and voluntary act and deed, for the
uses, purposes and considerations therein mentioned and set forth.

 

My Commission Expires:

 

 

                                        ,      

 

Notary Public

 

PREPARED BY:

 

Womble Carlyle Sandridge & Rice, LLP

250 West Pratt Street, Suite 1300

Baltimore, Maryland  21201

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

“PREMISES”

 

The Premises are:

 

The entirety of Mine #1 with its portal located at 18033 Co. Rd. 500 E.,
Dahlgren, IL 62828. This mine is located in Hamilton County, Illinois.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE B

 

“EQUIPMENT”

 

Manufacturer and/or
Vendor Name & Invoice No.

 

Description

 

 

 

Joy Global

Invoice No. 9404596420

 

One (1) 2013 Joy Global Model RS218 Gate End Shield with serial number FE001 and
Joy Serial No. RS03318

 

 

 

Joy Global

Invoice No. 9404596420

 

Thirteen (13) 2013 Joy Global Model RS218 Face Shields with serial numbers
ROF006 through and including ROF018 and Joy Serial No(s) RS03115 through RS03127

 

 

 

Ulintah Machine

Invoice No. 0027530-IN

 

Three (3) 2011 Uintah Model 7064 Diesel Powered Coal Haulers/Ram Cars with
serial numbers 27530-1, 27530-2 and 27530-3 originally built by Jeffery Model
4114.

 

 

 

Joy Global

Bill of Lading dated 10/15/14

 

One (1) 2014 Joy Global Model BH20B Rebuilt Coal Hauler with serial number
BH1116C which includes LaMache Dual Battery Charger Model A85MD2 and 3 Battery
Sets with Trays

 

5

--------------------------------------------------------------------------------


 

BEVERLY BANK & TRUST COMPANY, N.A.

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 143974610

 

To and part of Equipment Schedule No. 143974610 dated as of the       day of
October, 2015 (the “Schedule”), among Beverly Bank & Trust Company, N.A., its
successors and assigns (“Lessor”), and ALLIANCE RESOURCE OPERATING PARTNERS,
L.P., a Delaware limited partnership (“ARLP”), HAMILTON COUNTY COAL, LLC, a
Delaware limited liability company (“HCC”) and WHITE OAK RESOURCES LLC, a
Delaware limited liability company (“White Oak”), and their respective
successors and permitted assigns (ARLP, HCC and White Oak, collectively and
jointly and severally, “Lessee”).  The Equipment Schedule is executed pursuant
to and incorporates by reference the terms and conditions of that certain Master
Lease Agreement dated as of October   , 2015, among Lessee and PNC Equipment
Finance, LLC.

 

ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

1.    As used herein, the following terms shall have the following meaning:

 

(a)        “Adverse Environmental Condition”: shall mean (i) the existence or
the continuation of the existence, of an Environmental Contamination (including,
without limitation, a sudden or non-sudden accidental or non-accidental
Environmental Contamination), of, or exposure to, any substance, chemical,
material, pollutant, Hazardous Substance, odor or audible noise or other release
or emission in, into or onto the environment (including without limitation, the
air, ground, water or any surface) at, in, by, from or related to any Equipment,
(ii) the environmental aspect of the transportation, storage, treatment or
disposal of materials in connection with the operation of any Equipment, or
(iii) the violation, or alleged violation, of any Environmental Law, permits or
licenses of, by or from any governmental authority, agency or court relating to
environmental matters connected with any of the Equipment.

 

(b)        “Affiliate” shall mean, with respect to any given person, any person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such person.

 

(c)         “Environmental Claim” shall mean any accusation, allegation, notice
of violation, claim, demand, abatement or other order or direction (conditional
or otherwise) by any governmental authority or any person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

 

(d)        “Environmental Contamination” shall mean any actual or threatened
release, spill, emission, leaking, pumping, injection, presence, deposit,
abandonment, disposal, discharge, dispersal, leaching or migration into the
indoor or outdoor environment, or into or out of any of the Equipment,
including, without limitation, the movement of any Hazardous Substance or other
substance through or in the air, soil, surface water, groundwater or property.

 

(e)         “Environmental Law” shall mean any present or future Federal,
foreign, state or local law, ordinance, order, rule or regulation and all
judicial, administrative and regulatory decrees, judgments and orders,
pertaining to health, industrial hygiene, the use, disposal or transportation of
Hazardous Substances, Environmental Contamination, or pertaining to the
protection of the environment, including, but not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”) (42 U.S.C.
§9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. §1801 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Clean
Air Act (42 U.S.C. §7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §
2601 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
§1361 et seq.), the Occupational Safety and Health Act (19 U.S.C. §651 et seq.),
the Noise Control Act of 1972 (42 U.S.C. §4901 et seq.), and the Hazardous and
Solid Waste Amendments (42 U.S.C. §2601 et seq.), as these laws have been or may
be amended or supplemented, and any successor thereto, and any analogous
foreign, state or local statutes, and the rules, regulations and orders
promulgated pursuant thereto.

 

--------------------------------------------------------------------------------


 

(f)          “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) and damages to, loss of the use of or decrease in value of the
Equipment arising out of or related to any Adverse Environmental Condition.

 

(g)   “Equipment” shall mean the Equipment described on this Schedule.

 

(h)        “Hazardous Substances” shall mean and include hazardous substances as
defined in CERCLA; oil of any kind, petroleum products and their by-products,
including, but not limited to, sludge or residue; asbestos containing materials;
polychlorinated biphenyls; any and all other hazardous or toxic substances;
hazardous waste, as defined in CERCLA; medical waste; infectious waste; those
substances listed in the United States Department of Transportation Table (49
C.F.R. §172.101); explosives; radioactive materials; and all other pollutants,
contaminants and other substances regulated or controlled by the Environmental
Laws and any other substance that requires special handling in its collection,
storage, treatment or disposal under the Environmental Laws.

 

2.            Lessee hereby represents, warrants and covenants that:  (a) it has
conducted, and will continue to conduct, its business operations, and throughout
the term of the Lease will use the Equipment, so as to comply with all
Environmental Laws; (b) as of the date hereof, and as of the date of execution
of each Schedule, except as have been previously disclosed in writing by Lessee
to Lessor, there are no Hazardous Substances generated, treated, handled,
stored, transported, discharged, emitted, released or otherwise disposed of in
connection with Lessee’s use of the Equipment; and (c) Lessee has, and
throughout the term of the Lease will continue to have, in full force and effect
all Federal, state and local licenses, permits, orders and approvals required to
operate the Equipment in compliance with all Environmental Laws.

 

3.            Lessee agrees that if required to return the Equipment or any item
thereof to Lessor or Lessor’s agents, Lessee shall return such Equipment free
from all Hazardous Substances and otherwise fully in compliance with all
Environmental Laws.

 

4.            Lessee shall fully and promptly pay, perform, discharge, defend,
indemnify and hold harmless each Indemnitee from and against any Environmental
Claim or Environmental Loss.

 

5.            The provisions of this Rider shall survive any expiration or
termination of the Lease.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

BEVERLY BANK & TRUST COMPANY, N.A.

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

Lessor

 

Lessee

 

 

 

 

 

By: ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

 

its Managing General Partner

By:

 

 

 

Name:

 

 

By:

 

Title:

 

 

Name: Cary P. Marshall

 

 

Title: Vice President - Corporate Finance and Treasurer

 

 

 

 

 

 

 

 

HAMILTON COUNTY COAL, LLC

 

 

Lessee

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Cary P. Marshall

 

 

Title: Vice President - Corporate Finance and Treasurer

 

 

 

 

 

WHITE OAK RESOURCES LLC

 

 

Lessee

 

 

 

 

 

By:

 

 

 

Name: Cary P. Marshall

 

 

Title: Vice President - Corporate Finance and Treasurer

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NO. 143974610

 

--------------------------------------------------------------------------------


 

BEVERLY BANK & TRUST COMPANY, N.A.

 

SCHEDULE OF EQUIPMENT

 

Lessee: ALLIANCE RESOURCE OPERATING PARTNERS, L.P.,

HAMILTON COUNTY COAL, LLC AND WHITE

OAK RESOURCES LLC

 

Approved by

 

 

Page No. 1 of 1 total pages

 

(Lessee to initial each page)

 

 

 

 

 

Attached to Equipment Schedule No. 143974610

 

Equipment located at:

 

 

18033 Co. Rd. 500 E.

 

 

Street No.

 

 

Dahlgren

Hamilton

IL  62828

 

 

City 

  County

  State ZIP Code

 

 

 

 

Manufacturer and/or

Vendor Name & Invoice No.

 

Description

 

Invoice
Cost

 

 

 

 

 

Joy Global

Invoice No. 9404596420

 

One (1) 2013 Joy Global Model RS218 Gate End Shield with serial number FE001 and
Joy Serial No. RS03318

 

 

 

 

 

 

 

Joy Global

Invoice No. 9404596420

 

Thirteen (13) 2013 Joy Global Model RS218 Face Shields with serial numbers
ROF006 through and including ROF018 and Joy Serial No(s) RS03115 through RS03127

 

 

 

 

 

 

 

Ulintah Machine

Invoice No. 0027530-IN

 

Three (3) 2011 Uintah Model 7064 Diesel Powered Coal Haulers/Ram Cars with
serial numbers    27530-1, 27530-2 and 27530-3 originally built by Jeffery Model
4114.

 

 

 

 

 

 

 

Joy Global

Bill of Lading dated 10/15/14

 

One (1) 2014 Joy Global Model BH20B Rebuilt Coal Hauler with serial number
BH1116C which includes LaMache Dual Battery Charger Model A85MD2 and 3 Battery
Sets with Trays

 

 

 

 

 

 

 

 

 

 

 

Total:  $5,000,000.00

 

--------------------------------------------------------------------------------